EXHIBIT 10.69

 

PTEK HOLDINGS, INC.

401(k) PLAN

 

Amendment and Restatement

Effective December 31, 2001



--------------------------------------------------------------------------------

PTEK HOLDINGS, INC.

401(k) PLAN

 

On the      day of              2001, PTEK Holdings, Inc. (the “Controlling
Company”) hereby amends and restates the PTEK Holdings, Inc. 401(k) Plan (the
“Plan”).

 

STATEMENT OF PURPOSE

 

A. Effective July 1, 1994, Premiere Communications, Inc. adopted the Premiere
Communications, Inc. 401(k) Plan (the “Prior Plan”). Effective January 1, 1998,
the Controlling Company (formerly known as Premiere Technologies, Inc.) became
the sponsor of the Prior Plan, and the Prior Plan was amended, restated and
renamed as the “Premiere Technologies, Inc. 401(k) Plan.” Effective December 1,
1999, the Plan was again amended and restated. Effective September 1, 2001, the
Plan was amended and renamed the “PTEK Holdings, Inc. 401(k) Plan.”

 

B. Effective as of December 31, 1997, the VTE 401(k) Savings and Investment Plan
& Trust and the Cleveland Voice-Tel 401(k) Plan were merged into the Plan.
Effective as of July 9, 1999, the Voice-Tel 401(k) Plan was merged into the
Plan. Effective December 1, 1999 (the “Effective Date”), the Xpedite Systems,
Inc. 401(k) Plan, the ViTel International, Inc. 401(k) Profit Sharing Plan, the
Swift Global Communications, Inc. 401(k) Plan and the Intellivoice
Communications, Inc. Employee Savings Plan were merged into the Plan, and the
assets of those plans were transferred on or as soon as administratively
practicable after the Effective Date. All of these plans are collectively
referred to hereinafter as the “Merged Plans.” The companies participating in
the Merged Plans became participating companies in the Plan.



--------------------------------------------------------------------------------

C. Generally effective December 31, 2001, the Plan, as set forth in this
document, is intended and should be construed as a restatement and continuation
of the Merged Plans and the Plan as previously in effect. In addition to
operational changes, this restatement of the Plan is intended to bring the Plan
into compliance with the requirements of current laws and regulations enacted or
issued prior to the adoption date of this restatement, including, but not
limited to, the General Agreement on Tariffs and Trade as amended in 1994, the
Uniformed Services Employment and Reemployment Rights Act of 1994, the Small
Business Job Protection Act of 1996, the Taxpayer Relief Act of 1997 (the
previous four laws and regulations are collectively known as the “GUST
Amendments”), and the Internal Revenue Service Restructuring and Reform Act of
1998.

 

D. The primary purpose of the Plan is to recognize the contributions made to the
Controlling Company and its participating affiliates by employees and to reward
those contributions by providing eligible employees with an opportunity to
accumulate savings for their future security.

 

E. The Controlling Company intends that the Plan be a profit sharing plan
qualified under Sections 401(a) and 401(k) of the Internal Revenue Code of 1986,
as amended.

 

STATEMENT OF AGREEMENT

 

To amend and restate the Plan with the purposes and goals as hereinabove
described, the Controlling Company hereby sets forth the terms and provisions as
follows:



--------------------------------------------------------------------------------

Table of Contents

 

                Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   1      1.1    

Account

   1      1.2    

ACP or Actual Contribution Percentage

   1      1.3    

ACP Test

   1      1.4    

Active Participant

   1      1.5    

Administrative Committee

   2      1.6    

ADP or Actual Deferral Percentage

   2      1.7    

ADP Test

   2      1.8    

Affiliate

   2      1.9    

After-Tax Transfer Subaccount

   2      1.10    

Annual Addition

   3      1.11    

Annuity Transfer Subaccount

   3      1.12    

Before-Tax Account

   3      1.13    

Before-Tax Contributions

   3      1.14    

Beneficiary

   3      1.15    

Benefit Commencement Date

   3      1.16    

Board

   3      1.17    

Break in Service

   3      (a )  

Years of Vesting Service

   3      (b )  

Effect of FMLA

   4      1.18    

Business Day

   4      1.19    

Code

   4      1.20    

Company Stock

   4      1.21    

Compensation

   4      (a )  

Benefit Compensation

   4      (b )  

Section 404 Compensation

   5      (c )  

Top-Heavy Compensation

   5      (d )  

Section 415 Compensation

   5      (e )  

Key Employee and Highly Compensated Employee Compensation

   5      (f )  

Testing Compensation

   6      1.22    

Contributions

   6      1.23    

Controlling Company

   6      1.24    

Covered Employee

   6      1.25    

Deferral Election

   6      1.26    

Defined Benefit Minimum

   6      1.27    

Defined Benefit Plan

   6      1.28    

Defined Contribution Minimum

   6      1.29    

Defined Contribution Plan

   6      1.30    

Determination Date

   7      1.31    

Disability or Disabled

   7      1.32    

Effective Date

   7      1.33    

Elective Deferrals

   7      1.34    

Eligible Non-Highly Compensated Employee

   7

 

i



--------------------------------------------------------------------------------

1.35

  

Eligible Participant

   7

1.36

  

Eligible Retirement Plan

   7

1.37

  

Eligible Rollover Distribution

   8

1.38

  

Employee

   8

1.39

  

Entry Date

   8

1.40

  

ERISA

   8

1.41

  

Forfeiture

   8

1.42

  

Highly Compensated Employee

   8 (a)   

General Rule

   8 (b)   

Excluded Employees

   9 (c)   

Former Employees

   9 (d)   

Nonresident Aliens

   9 (e)   

Compliance with Code Section 414(q)

   9

1.43

  

Hour of Service

   10 (a)   

General Rule

   10 (b)   

Equivalencies

   11 (c)   

Changes by Administrative Committee

   11 (d)   

Computation Period

   11

1.44

  

Investment Committee

   11

1.45

  

Investment Fund or Funds

   11

1.46

  

Key Employee

   11

1.47

  

Leave of Absence

   11

1.48

  

Limitation Year

   11

1.49

  

Matching Account

   12

1.50

  

Matching Contributions

   12

1.51

  

Maternity or Paternity Leave

   12

1.52

  

Maximum Deferral Amount

   12

1.53

  

Merged Plans

   12

1.54

  

Named Fiduciary

   12

1.55

  

Non-Key Employee

   12

1.56

  

Normal Retirement Age

   12

1.57

  

Participant

   12

1.58

  

Participating Company

   12

1.59

  

Permissive Aggregation Group

   12

1.60

  

Plan

   12

1.61

  

Plan Year

   12

1.62

  

Prior Plan

   12

1.63

  

Qualified Separation

   13

1.64

  

Qualified Spousal Waiver

   13

1.65

  

Required Aggregation Group

   13

1.66

  

Rollover Account

   13

1.67

  

Rollover Contribution

   13

1.68

  

Seasonal Employee

   13

1.69

  

Spouse or Surviving Spouse

   13

1.70

  

Supplemental Account

   13

1.71

  

Supplemental Contributions

   13

 

ii



--------------------------------------------------------------------------------

     1.72   

Top-Heavy Group

   14      1.73   

Top-Heavy Plan

   14      1.74   

Transfer Account

   14      1.75   

Transfer Contributions

   14      1.76   

Trust or Trust Agreement

   14      1.77   

Trustee

   14      1.78   

Trust Fund

   14      1.79   

Valuation Date

   14      1.80   

Year of Eligibility Service

   14      1.81   

Years of Vesting Service

   15      (b)   

Post-Break Service

   15      (c)   

Predecessor Plan

   15      (d)   

Predecessor Employer

   15      (e)   

Reemployed Veterans

   15

ARTICLE II ELIGIBILITY

   16      2.1   

Initial Eligibility Requirements

   16      (a)   

General Rule

   16      (b)   

Seasonal Employees

   16      (c)   

Participation Upon Effective Date

   16      (d)   

New Participating Companies

   16      (e)   

Predecessor Employer

   16      2.2   

Treatment of Interruptions of Service

   16      (a)   

Leave of Absence or Layoff

   16      (b)   

Termination Before Participation

   17      (c)   

Termination After Participation

   17      2.3   

Change in Status

   17      (a)   

Exclusion Before Participation

   17      (b)   

Exclusion After Participation

   17      (c)   

Change to Covered Employee Status

   17

ARTICLE III CONTRIBUTIONS

   18      3.1   

Before-Tax Contributions

   18      (a)   

Generally

   18      (b)   

Deferral Elections

   18     

(1)

  

Effective Date

   18     

(2)

  

Term

   18     

(3)

  

Revocation

   19     

(4)

  

Modification by Participant

   19     

(5)

  

Modification by Administrative Committee

   19      3.2   

Matching Contributions

   19      (a)   

Generally

   19      (b)   

Company Stock

   19      3.3   

Supplemental Contributions

   20      3.4   

Form of Contributions

   20      3.5   

Timing of Contributions

   20      (a)   

Before-Tax Contributions

   20      (b)   

Matching and Supplemental Contributions

   20

 

iii



--------------------------------------------------------------------------------

     3.6  

Contingent Nature of Company Contributions

   21      3.7  

Restoration Contributions

   22      (a)  

Restoration Upon Buy-Back

   22      (b)  

Restoration of Forfeitures

   22      (c)  

Restoration Contribution

   22      3.8  

Reemployed Veterans

   22

ARTICLE IV ROLLOVERS AND TRANSFERS BETWEEN PLANS

   23      4.1  

Rollover Contributions

   23      (a)  

Request by Covered Employee

   23      (b)  

Acceptance of Rollover

   23      (c)  

Loan Rollovers

   23      4.2  

Transfer Contributions

   23      (a)  

Direct Transfers Permitted

   23      (b)  

Mergers and Spin-offs Permitted

   24      (c)  

Establishment of Transfer Accounts

   24      (d)  

Transfer Accounts

   24      4.3  

Spin-offs to Other Plans

   24

ARTICLE V PARTICIPANTS’ ACCOUNTS; CREDITING AND ALLOCATIONS

   25      5.1  

Establishment of Participants’ Accounts

   25      5.2  

Allocation and Crediting of Before-Tax, Rollover and Transfer Contributions

   25      5.3  

Allocation of Matching Contributions

   25      5.4  

Allocation and Crediting of Supplemental Contributions

   25      (a)  

General Provision

   25      (b)  

Per Capita Supplemental Contributions

   25      (c)  

Proportional Supplemental Contributions

   26      (d)  

Section 415 Supplemental Contributions

   26      (e)  

Supplemental Matching Contributions

   26      5.5  

Crediting of Restoration Contributions

   26      5.6  

Allocation of Forfeitures

   27      5.7  

Allocation and Crediting of Investment Experience

   27      5.8  

Allocation of Adjustment Upon Changes in Capitalization

   27      5.9  

Notice to Participants of Account Balances

   27      5.10  

Good Faith Valuation Binding

   27      5.11  

Errors and Omissions in Accounts

   27

ARTICLE VI CONTRIBUTION AND SECTION 415 LIMITATIONS AND NONDISCRIMINATION
REQUIREMENTS

   28      6.1  

Deductibility Limitations

   28      6.2  

Maximum Limitation on Elective Deferrals

   28      (a)  

Maximum Elective Deferrals Under Participating Company Plans

   28      (b)  

Return of Excess Before-Tax Contributions

   28      (c)  

Return of Excess Elective Deferrals Provided by Other Participating Company
Arrangements

   28      (d)  

Discretionary Return of Elective Deferrals

   28      (e)  

Return of Excess Annual Additions

   29      6.3  

Nondiscrimination Requirements for Before-Tax Contributions

   29      (a)  

ADP Test

   29

 

iv



--------------------------------------------------------------------------------

     (b)   

Multiple Plans

   29      (c)   

Adjustments to Actual Deferral Percentages

   30      6.4   

Nondiscrimination Requirements for Matching Contributions

   31      (a)   

ACP Test

   31      (b)   

Multiple Plans

   31      (c)   

Adjustments to Actual Contribution Percentages

   32      6.5   

Multiple Use of Tests

   33      (a)   

Aggregate Limitation

   33      (b)   

Multiple Plans

   34      (c)   

Correction

   34      (d)   

Application

   34      6.6   

Order of Application

   34      6.7   

Code Section 415 Limitations on Maximum Contributions

   34      (a)   

General Limit on Annual Additions

   34      (b)   

Combined Plan Limit

   34      (c)   

Correction of Excess Annual Additions

   35      (d)   

Annual Addition

   35      (e)   

Compliance with Code Section 415

   36      6.8   

Construction of Limitations and Requirements

   36

ARTICLE VII INVESTMENTS

   37      7.1   

Establishment of Trust Account

   37      7.2   

Investment Funds

   37      (a)   

Establishment of Investment Funds

   37      (b)   

Reinvestment of Cash Earnings

   37      7.3   

Participant Direction of Investments

   37      (a)   

Investment of Contributions

   37      (b)   

Investment of Existing Account Balances

   38      (c)   

Conditions Applicable to Elections

   38      (d)   

Restrictions on Investments

   38      (e)   

Sales and Purchases of Company Stock

   38      7.4   

Investment of Matching Accounts

   39      7.5   

Valuation

   39      7.6   

Purchase of Life Insurance

   40      7.7   

Voting and Tender Offer Rights with Respect to Investment Funds

   40      7.8   

Fiduciary Responsibilities for Investment Directions

   40      7.9   

Appointment of Investment Manager; Authorization to Invest in Collective Trust

   40      (a)   

Investment Manager

   40      (b)   

Collective Trust

   40      7.10   

Voting and Tender Offer Rights With Respect to Company Stock

   41      (a)   

Voting Rights

   41      (b)   

Tender Offer Rights

   41      (c)   

Confidentiality

   41      (d)   

Dissemination of Pertinent Information

   41      7.11   

Recordkeeper Transition Rule

   41

ARTICLE VIII VESTING IN ACCOUNTS

   42

 

v



--------------------------------------------------------------------------------

     8.1   

General Vesting Rule

   42      (a)   

Fully Vested Accounts

   42      (b)   

Matching Accounts

   42      (c)   

Transfer Accounts

   42      8.2   

Vesting Upon Attainment of Normal Retirement Age, Death or Disability

   42      8.3   

Timing of Forfeitures and Vesting after Restoration Contributions

   42      (a)   

Timing of Forfeitures

   42      (b)   

Reemployment and Vesting After Cash-Out Distribution

   43      (c)   

Reemployment and Vesting Before Any Distribution

   43      8.4   

Vesting following Partial Distributions

   43      8.5   

Amendment to Vesting Schedule

   43

ARTICLE IX PAYMENT OF BENEFITS FROM ACCOUNTS

   45      9.1   

Benefits Payable for Reasons Other Than Death

   45      (a)   

General Rule Concerning Benefits Payable Upon Separation from Service

   45      (b)   

Timing of Distribution

   45      (c)   

Restrictions on Distributions from Before-Tax and Supplemental Accounts

   47      (d)   

Delay Upon Reemployment

   48      (e)   

Distribution Upon Sale of Business

   48      9.2   

Death Benefits

   48      9.3   

Forms of Distribution

   48      (a)   

Method

   48      (b)   

Direct Rollover Distributions

   48      (c)   

Assets Distributed

   49      9.4   

Cash-Out Payment of Benefits

   49      9.5   

Qualified Domestic Relations Orders

   49      9.6   

Beneficiary Designation

   49      (a)   

General

   49      (b)   

No Designation or Designee Dead or Missing

   50      9.7   

Forfeiture of Benefits by Killers

   50      9.8   

Claims

   50      (a)   

Procedure

   50      (b)   

Review Procedure

   51      (c)   

Satisfaction of Claims

   51      9.9   

Explanation of Rollover Distributions

   51      9.10   

Unclaimed Benefits

   52      9.11   

Recordkeeper Transition Rule

   52      9.12   

Change in Terms of Distribution

   52

ARTICLE X WITHDRAWALS AND LOANS

   53      10.1   

In-Service Withdrawals

   53      (a)   

General

   53      (b)   

Election to Withdraw

   53      (c)   

Source of Withdrawal Amounts

   53      (d)   

Payment of Withdrawal

   53      (e)   

Effect of Outstanding Loan

   53      10.2   

Hardship Withdrawals

   53      (a)   

Parameters of Hardship Withdrawals

   53

 

vi



--------------------------------------------------------------------------------

     (b)  

Immediate and Heavy Financial Need

   54      (c)  

Necessary to Satisfy a Financial Need

   54      10.3  

After-Tax Withdrawals

   54      10.4  

Age 59 1/2 Withdrawals

   54      10.5  

Distributions and Withdrawals from Transfer Accounts

   54      10.6  

Loans to Participants

   55      (a)  

Grant of Authority

   55      (b)  

Nondiscriminatory Policy

   55      (c)  

Minimum Loan Amount

   55      (d)  

Maximum Loan Amount

   55      (e)  

Maximum Loan Term

   56      (f)  

Terms of Repayment

   56      (g)  

Adequacy of Security

   56      (h)  

Rate of Interest

   57      (i)  

Source of Loan Amounts

   57      (j)  

Crediting Loan Payments to Accounts

   57      (k)  

Remedies in the Event of Default

   57      (l)  

Qualified Military Service

   58      10.7  

Transition Rule

   58      10.8  

Additional Requirements for Withdrawals and Loans

   58

ARTICLE XI ADMINISTRATION

   59      11.1  

Administrative Committee; Appointment and Term of Office

   59      (a)  

Appointment

   59      (b)  

Removal; Resignation

   59      (c)  

Certification

   59      11.2  

Organization of Administrative Committee

   59      11.3  

Powers and Responsibility

   59      11.4  

Records of Administrative Committee

   60      (a)  

Notices and Directions

   60      (b)  

Records

   61      11.5  

Delegation

   61      11.6  

Reporting and Disclosure

   61      11.7  

Construction of the Plan

   61      11.8  

Assistants and Advisors

   62      (a)  

Engaging Advisors

   62      (b)  

Reliance on Advisors

   62      11.9  

Investment Committee

   62      (a)  

Appointment

   62      (b)  

Duties

   62      11.10  

Direction of Trustee

   63      11.11  

Bonding

   63      11.12  

Indemnification

   63

ARTICLE XII ALLOCATION OF AUTHORITY AND RESPONSIBILITIES

   64      12.1  

Controlling Company and Board

   64      (a)  

General Responsibilities

   64      (b)  

Allocation of Authority

   64

 

vii



--------------------------------------------------------------------------------

     (c)    

Authority of Participating Companies

   64      12.2    

Administrative Committee

   64      12.3    

Investment Committee

   65      12.4    

Trustee

   65      12.5    

Limitations on Obligations of Fiduciaries

   65      12.6    

Delegation

   65      12.7    

Multiple Fiduciary Roles

   65

ARTICLE XIII AMENDMENT, TERMINATION AND ADOPTION

   66      13.1    

Amendment

   66      13.2    

Termination

   66      (a)    

Right to Terminate

   66      (b)    

Vesting Upon Complete Termination

   66      (c)    

Dissolution of Trust

   66      (d)    

Vesting Upon Partial Termination

   67      13.3    

Adoption of the Plan by a Participating Company

   67      (a)    

Procedures for Participation

   67      (b)    

Single Plan

   67      (c)    

Authority under Plan

   68      (d)    

Contributions to Plan

   68      (e)    

Withdrawal from Plan

   68      13.4    

Merger, Consolidation and Transfer of Assets or Liabilities

   68

ARTICLE XIV TOP-HEAVY PROVISIONS

   69      14.1    

Top-Heavy Plan Years

   69      14.2    

Determination of Top-Heavy Status

   69      (a)    

Application

   69      (b)    

Special Definitions

   69      (1 )  

Determination Date

   69      (2 )  

Key Employee

   69      (3 )  

Non-Key Employee

   70      (4 )  

Permissive Aggregation Group

   70      (5 )  

Required Aggregation Group

   70      (6 )  

Top-Heavy Group

   71      (c )  

Special Rules

   71      14.3    

Top-Heavy Minimum Contribution

   72      (a)    

Multiple Defined Contribution Plans

   72      (b)    

Defined Contribution and Benefit Plans

   72      (c)    

Defined Contribution Minimum

   72      (d)    

Defined Benefit Minimum

   73      14.4    

Top-Heavy Minimum Vesting

   73      14.5    

Construction of Limitations and Requirements

   73

ARTICLE XV MISCELLANEOUS

   74      15.1    

Nonalienation of Benefits and Spendthrift Clause

   74      (a)    

General Nonalienation Requirements

   74      (b)    

Exception for Qualified Domestic Relations Orders

   74      (c)    

Exception for Loans from the Plan

   74      (d)    

Exception for Crimes against the Plan

   75

 

viii



--------------------------------------------------------------------------------

15.2

  

Headings

   75

15.3

  

Construction, Controlling Law

   75

15.4

  

No Contract of Employment

   75

15.5

  

Legally Incompetent

   75

15.6

  

Heirs, Assigns and Personal Representatives

   76

15.7

  

Title to Assets, Benefits Supported Only By Trust Fund

   76

15.8

  

Legal Action

   76

15.9

  

No Discrimination

   76

15.10

  

Severability

   76

15.11

  

Exclusive Benefit; Refund of Contributions

   76

(a)

  

Permitted Refunds

   77

(b)

  

Payment of Refund

   77

(c)

  

Limitation on Refund

   77

15.12

  

Predecessor Service

   77

15.13

  

Plan Expenses

   77

15.14

  

Special Effective Dates

   77

(a)

  

Intent of Plan

   77

(b)

  

Compliance

   78

 

 

ix



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

 

For purposes of the Plan, the following terms, when used with an initial capital
letter, shall have the meanings set forth below unless a different meaning
plainly is required by the context.

 

1.1 Account shall mean, with respect to a Participant or Beneficiary, the amount
of money or other property in the Trust Fund, as is evidenced by the last
balance posted in accordance with the terms of the Plan to the account record
established for such Participant or Beneficiary. The Administrative Committee,
as required by the terms of the Plan and otherwise as it deems necessary or
desirable in its sole discretion, may establish and maintain separate
subaccounts for each Participant and Beneficiary. “Account” shall refer to the
aggregate of all separate subaccounts or to individual, separate subaccounts, as
may be appropriate in context.

 

1.2 ACP or Actual Contribution Percentage shall mean, with respect to a
specified group of Participants for a Plan Year, the average of the ratios
(calculated separately for each Participant in such group and rounded to the
nearest 1/100th of a percent) of (i) the total of the amount of Matching
Contributions and, to the extent designated by the Administrative Committee, the
Before-Tax and/or Supplemental Contributions, as well as other before-tax and/or
qualified nonelective contributions (excluding Before-Tax Contributions and
Supplemental Contributions counted for purposes of Section 6.3 and any
Contributions returned to a Participant or otherwise removed from his Account to
correct excess Annual Additions) actually paid to the Trustee on behalf of each
such Participant for a specified Plan Year, to (ii) such Participant’s
Compensation for such specified Plan Year. If a Highly Compensated Employee
participates in the Plan and one or more other plans of any Affiliates to which
matching or after-tax contributions are made (other than a plan for which
aggregation with the Plan is not permitted), the matching and after-tax
contributions made with respect to such Highly Compensated Employee shall be
aggregated for purposes of determining his ACP. The ACP shall be rounded to the
nearest 1/100th of a percent and shall be calculated in a manner consistent with
the terms of Code Section 401(m) and the regulations promulgated thereunder
[including, for Plan Years beginning prior to January 1, 1997, the family
aggregation rules under former Code Section 414(q)(6)]. If a Participant is
eligible to participate in the Plan for all or a portion of a Plan Year by
reason of satisfying the eligibility requirements of Article II but makes no
Before-Tax Contributions which are taken into account (as described above) for
purposes of calculating his ACP, and if he receives no allocations of Matching
Contributions or qualified nonelective contributions which are taken into
account (as described above) for purposes of calculating his ACP, such
Participant’s ACP for such Plan Year shall be zero.

 

1.3 ACP Test shall mean the nondiscrimination test described in Section 6.4.

 

1.4 Active Participant shall mean, for any Plan Year (or any portion thereof),
any Covered Employee who, pursuant to the terms of Article II, has been admitted
to, and not removed from, active participation in the Plan since the last date
his employment commenced or recommenced.

 

1



--------------------------------------------------------------------------------

1.5 Administrative Committee shall mean the committee which shall act on behalf
of the Controlling Company to administer the Plan as provided in Article XI. The
Administrative Committee shall be the plan administrator, as that term is
defined in Code Section 414(g). The Controlling Company may act in lieu of the
Administrative Committee, as it deems appropriate or desirable.

 

1.6 ADP or Actual Deferral Percentage shall mean, with respect to a specified
group of Participants for a Plan Year, the average of the ratios (calculated
separately for each Participant in such group and rounded to the nearest 1/100th
of a percent) of (i) the total of the amount of Before-Tax Contributions
(excluding Before-Tax Contributions, if any, designated by the Administrative
Committee to be taken into account under Section 6.4 to help satisfy the ACP
Tests, or removed from a Participant’s Account to correct excess Annual
Additions) and, to the extent designated under Section 6.3(c) by the
Administrative Committee, the Supplemental Contributions [excluding Supplemental
Contributions counted for purposes of Section 6.4(c)] as well as other
before-tax and/or qualified nonelective contributions actually paid to the
Trustee on behalf of each such Participant for a specified Plan Year, to (ii)
such Participant’s Compensation for such specified Plan Year. If a Highly
Compensated Employee participates in the Plan and one or more other plans of any
Affiliates to which before-tax contributions are made (other than a plan for
which aggregation with the Plan is not permitted), the before-tax contributions
made with respect to such Highly Compensated Employee shall be aggregated for
purposes of determining his ADP. The ADP shall be rounded to the nearest 1/100th
of a percent and shall be calculated in a manner consistent with the terms of
Code Section 401(k) and the regulations promulgated thereunder [including, for
Plan Years beginning prior to January 1, 1997, the family aggregation rules
under former Code Section 414(q)(6)]. If a Participant is eligible to
participate in the Plan for all or a portion of a Plan Year by reason of
satisfying the eligibility requirements of Article II but makes no Before-Tax
Contributions and receives no allocation of Supplemental Contributions that are
taken into account for purposes of the ADP Tests, such Participant’s ADP for
such Plan Year shall be zero.

 

1.7 ADP Test shall mean the nondiscrimination test described in Section 6.3.

 

1.8 Affiliate shall mean, as of any date, (i) a Participating Company, and (ii)
any company, person or organization which, on such date, (A) is a member of the
same controlled group of corporations [within the meaning of Code Section
414(b)] as is a Participating Company; (B) is a trade or business (whether or
not incorporated) which controls, is controlled by or is under common control
[within the meaning of Code Section 414(c)] with a Participating Company; (C) is
a member of an affiliated service group [as defined in Code Section 414(m)]
which includes a Participating Company; or (D) is required to be aggregated with
a Participating Company pursuant to regulations promulgated under Code Section
414(o). Solely for purposes of Sections 6.7 and 1.21(d), the term “Affiliate” as
defined in this Section shall be deemed to include any entity that would be an
Affiliate if the phrase “more than 50 percent” were substituted for the phrase
“at least 80 percent” in each place the latter phrase appears in Code Section
1563(a)(1).

 

1.9 After-Tax Transfer Subaccount shall mean the separate subaccount established
and maintained on behalf of a Participant or Beneficiary to reflect his interest
in the Trust Fund attributable to Transfer Contributions made to the Plan from a
tax-qualified plan which permitted the making of after-tax contributions, as set
forth on a schedule hereto.

 

2



--------------------------------------------------------------------------------

1.10 Annual Addition shall mean the sum of the amounts described in Section
6.7(d).

 

1.11 Annuity Transfer Subaccount shall mean the separate subaccount established
and maintained on behalf of a Participant, joint annuitant (if applicable) or
Beneficiary to reflect his interest in the Trust Fund attributable to Transfer
Contributions made to the Plan from a tax-qualified plan which offered annuity
forms of distribution, as set forth on Schedule E hereto.

 

1.12 Before-Tax Account shall mean the separate subaccount established and
maintained on behalf of a Participant or Beneficiary to reflect his interest in
the Trust Fund attributable to his Before-Tax Contributions.

 

1.13 Before-Tax Contributions shall mean the amount paid by each Participating
Company to the Trust Fund at the election of Participants pursuant to the terms
of Section 3.1(a).

 

1.14 Beneficiary shall mean the person(s) designated in accordance with Section
9.6 to receive any death benefits that may be payable under the Plan upon the
death of a Participant.

 

1.15 Benefit Commencement Date shall mean the date described in Section
9.1(b)(2).

 

1.16 Board shall mean the board of directors of the Controlling Company or any
committee(s) or individual(s) authorized to act on behalf of such board of
directors.

 

1.17 Break in Service shall have the meaning set forth in subsection (a) hereof,
subject to the terms of subsection (b) hereof:

 

(a) Years of Vesting Service.

 

(1) Solely for purposes of determining a Participant’s Years of Vesting Service,
and subject to the terms of subsection (b) hereof, “Break in Service” shall
mean, with respect to an Employee, any year during which such Employee fails to
complete more than 500 Hours of Service; provided, a Break in Service shall not
be deemed to have occurred during any period for which he is granted a Leave of
Absence if he returns to the service of an Affiliate within the time permitted
as set forth in the Plan. A Break in Service shall be deemed to have commenced
on the first day of the year in which it occurs. As used in this Section
1.17(a), the term “year” shall mean the same 12-month period as forms the basis
for determining a Year of Eligibility Service or a Year of Vesting Service, as
applicable.

 

(2) For purposes of determining whether or not an Employee has incurred a Break
in Service, and solely for the purpose of avoiding a Break in Service, an
Employee absent from work due to a Maternity or Paternity Leave shall be
credited with (A) the number of Hours of Service with which he normally would
have been credited but for the Maternity or Paternity Leave, or (B) if the
Administrative Committee is unable to determine the hours described in (A), 8
Hours of Service for each day of absence included in the Maternity or Paternity
Leave; provided, the maximum number of

 

3



--------------------------------------------------------------------------------

Hours of Service credited for purposes of this Section 1.17(a) shall not exceed
501 hours. Hours of Service so credited shall be applied only to the year in
which the Maternity or Paternity Leave begins, unless such Hours of Service are
not required to prevent the Employee from incurring a Break in Service, in which
event such Hours of Service shall be credited to the Employee in the immediately
following year. No Hour of Service shall be credited due to Maternity or
Paternity Leave as described in this Section unless the Employee furnishes proof
satisfactory to the Administrative Committee (X) that his absence from work was
due to a Maternity or Paternity Leave and (Y) of the number of days he was
absent due to the Maternity or Paternity Leave. The Administrative Committee
shall prescribe uniform and nondiscriminatory procedures by which to make the
above determinations.

 

(b) Effect of FMLA. For purposes of determining whether or not an Employee has
incurred a Break in Service, and solely for the purpose of avoiding a Break in
Service, to the extent required under the Family and Medical Leave Act of 1993
and the regulations promulgated thereunder, an Employee shall be deemed to be
performing services for an Affiliate during any period the Employee is granted
leave under such Act (i) for the birth of a child, (ii) for the placement with
the Employee of a child for adoption or foster care, (iii) to care for a Spouse,
child or parent of the Employee with a serious health condition, or (iv) for a
serious health condition that makes the Employee unable to perform the functions
of the Employee’s job.

 

1.18 Business Day shall mean any day other than a Saturday, Sunday and a day
designated as a holiday by the Federal Government.

 

1.19 Code shall mean the Internal Revenue Code of 1986, as amended, and any
succeeding federal tax provisions.

 

1.20 Company Stock shall mean $.01 par value common stock of the Controlling
Company.

 

1.21 Compensation shall have the meaning set forth in subsection (a), (b), (c),
(d), (e) or (f) hereof, whichever is applicable:

 

(a) Benefit Compensation. For purposes of determining the amount of Before-Tax
Contributions pursuant to Section 3.1, determining the amount of Matching
Contributions pursuant to Section 3.2, allocating Supplemental Contributions
pursuant to Section 5.4, and for all other purposes except those set forth in
subsections (b), (c), (d), (e) and (f) hereof, “Compensation” shall mean, for
any Plan Year, the total of the amounts described in subsections (1) and (2)
minus the amounts described in subsections (3), (4) and (5), as follows:

 

(1) all amounts that are wages within the meaning of Code Section 3401(a) and
all other payments of compensation to an Employee by an Affiliate (in the course
of the Affiliate’s trade or business) for which the Affiliate is required to
furnish the Employee a written statement under Code Sections 6041(d), 6051(a)(3)
and 6052 (i.e., all amounts reportable by Affiliates on IRS Form W-2); provided,
such amounts shall be determined without regard to any rules that limit the
remuneration included in wages based on the nature or location of employment or
the services performed [such as the exception for agricultural labor in Code
Section 3401(a)(2)]; plus

 

4



--------------------------------------------------------------------------------

(2) any elective deferral [as defined in Section 402(g)(3)], and any amount
which is contributed or deferred by an Affiliate at the election of the Employee
and which is not includible in the gross income of the Employee by reason of
Code Section 125 or 457, or for Plan Years beginning on or after January 1,
2001, by reason of Code Section 132(f)(4); minus

 

(3) all amounts included in subsection (1) that consist of any reimbursements or
other expense allowances, fringe benefits (cash and noncash), moving expenses,
deferred compensation and welfare benefits (even if includible in gross income);
minus

 

(4) all amounts included in subsection (1) or (2) that consist of any amounts
paid or made available to Participant during the Plan Year while he is not an
Active Participant; minus

 

(5) all Compensation in excess of $170,000 [or such other limit as is applicable
for the Plan Year under Code Section 401(a)(17)]; for Plan Years beginning prior
to January 1, 1997, such limit shall take into account the family aggregation
rules of former Code Section 414(q)(6) .

 

(b) Section 404 Compensation. Solely for purposes of Section 6.1 (relating to
maximum deductible contribution limitations under Code Section 404),
“Compensation” shall mean, with respect to a Participant for a specified period,
the amounts from all Affiliates referred to in subsection (a)(1) hereof minus
the amount described in (a)(5) hereof.

 

(c) Top-Heavy Compensation. Solely for purposes of Section 14.3 (relating to
minimum Contributions under a Top-Heavy Plan), “Compensation” shall mean, with
respect to a Participant for a specified period, the amounts from all Affiliates
referred to in subsections (a)(1) and (a)(2) hereof minus the amount described
in (a)(5) hereof.

 

(d) Section 415 Compensation. Solely for purposes of Section 6.7 (relating to
maximum contribution and benefit limitations under Code Section 415),
“Compensation” shall mean, with respect to a Participant for a Limitation Year,
the total of the amounts from all Affiliates referred to in subsections (a)(1)
and (a)(2) if “Limitation Year” were substituted for “Plan Year”; provided
however, prior to January 1, 1998, only the amounts included in subsection
(a)(1) shall be included.

 

(e) Key Employee and Highly Compensated Employee Compensation. Solely for
purposes of determining which Employees are Key Employees under Section
14.2(b)(2) and which Employees are Highly Compensated Employees under Section
1.42 for any applicable Plan Year, “Compensation” shall mean, with respect to an
Employee for a specified Plan Year, the total of the amounts from all Affiliates
referred to in subsections (a)(1) and (a)(2) hereof; provided, that for
determining Highly Compensated Employees for Plan Years beginning prior to
January 1, 2002, amounts described in Code Section 132(f)(4) shall be
disregarded.

 

5



--------------------------------------------------------------------------------

(f) Testing Compensation. For purposes of performing discrimination testing to
ensure compliance with Code Sections 401(a)(4), 401(k) and 401(m) and for
purposes of allocating Supplemental Contributions under Section 5.4(d),
“Compensation” generally shall mean the total of the amounts from all Affiliates
determined under subsection (a); provided, on a plan year-by-plan year basis,
the Administrative Committee may elect to use any other definition that
satisfies the nondiscrimination requirements of Code Section 414(s).

 

1.22 Contributions shall mean, individually or collectively, the Before-Tax,
Matching, Supplemental, Rollover and Transfer Contributions permitted under the
Plan.

 

1.23 Controlling Company shall mean PTEK Holdings, Inc., a Georgia corporation,
and its successors that adopt the Plan.

 

1.24 Covered Employee shall mean an Employee of a Participating Company other
than:

 

(a) An Employee who is a leased employee within the meaning of Code Section
414(n);

 

(b) An individual classified as an independent contractor or leased employee
under a Participating Company’s customary worker classification procedures
(whether or not such individual is actually an Employee);

 

(c) An Employee who is a member of a collective bargaining unit, unless the
terms of the collective bargaining agreement between the Participating Company
of the Employee and the bargaining unit require that the Employee be eligible to
participate in the Plan; or

 

(d) An Employee who is a nonresident alien who receives no earned income from an
Affiliate which constitutes income from sources within the United States.

 

1.25 Deferral Election shall mean an election by an Active Participant directing
the Participating Company of which he is an Employee to withhold a percentage of
his current Compensation from his paychecks and to contribute such withheld
amount to the Plan as Before-Tax Contributions, pursuant to the terms of Section
3.1.

 

1.26 Defined Benefit Minimum shall mean the minimum benefit level as described
in Section 14.3(d).

 

1.27 Defined Benefit Plan shall mean any qualified retirement plan maintained by
an Affiliate which is not a Defined Contribution Plan.

 

1.28 Defined Contribution Minimum shall mean the minimum contribution level as
described in Section 14.3(c).

 

1.29 Defined Contribution Plan shall mean any qualified retirement plan
maintained by an Affiliate which provides for an individual account for each
participant and for benefits based solely on the amount contributed to the
participant’s account and any income, expenses, gains, losses and forfeitures of
accounts of other participants, which may be allocated to such participant’s
account.

 

6



--------------------------------------------------------------------------------

1.30 Determination Date shall mean the date described in Section 14.2(b)(1).

 

1.31 Disability or Disabled shall mean generally the condition of a Participant
that has resulted in his being approved for payment of benefits, directly or
indirectly, under any long-term disability plan maintained by a Participating
Company; such approval shall be made by such person and pursuant to such rules
and criteria as are prescribed in the procedures of any such plan. In the event
that a Participant is not covered by a long-term disability plan maintained by a
Participating Company, the Administrative Committee, in its sole discretion,
shall determine whether such Participant has suffered a Disability or is
Disabled. In making such determination, the Administrative Committee shall use
the definitions and criteria established and set forth in the long-term
disability plan maintained by a Participating Company and, if consistent with
such criteria, may require such medical proof as it deems necessary, including
the certificate of one or more licensed physicians selected by the
Administrative Committee; the decision of the Administrative Committee as to
Disability shall be final and binding.

 

1.32 Effective Date shall mean December 31, 2001, the date that this restatement
of the Plan generally shall be effective; provided, any effective date specified
herein for any provision, if different from the “Effective Date,” shall control
(see also Section 15.14). The effective date of participation in the Plan for
each Participating Company shall be the date set forth with respect to the
Participating Company in Schedule A hereto.

 

1.33 Elective Deferrals shall mean, with respect to a Participant for any
calendar year, the total amount of his Before-Tax Contributions plus such other
amounts as shall be determined pursuant to the terms of Code Section 402(g)(3).

 

1.34 Eligible Non-Highly Compensated Employee shall mean, for an allocation of
Supplemental Contributions, an Employee (i) who is not a Highly Compensated
Employee, (ii) who was or is an Active Participant at any time during the Plan
Year and (iii) who is taken into account in performing the ADP or ACP Tests
which the Supplemental Contribution is intended to help correct.

 

1.35 Eligible Participant shall mean for an allocation of Matching
Contributions, any Active Participant who either (i) was in the active employ of
an Affiliate on the last day of such Plan Year, or (ii) was not in the active
employ of an Affiliate on the last day of such Plan Year due to his separation
because he either attained Normal Retirement Age, became Disabled, or due to his
death. Notwithstanding the foregoing, for an allocation of Matching
Contributions to a Seasonal Employee’s Account, “Eligible Participant” shall
mean any Active Participant who completed 1,000 Hours of Service during such
Plan Year.

 

1.36 Eligible Retirement Plan shall mean a plan which is a defined contribution
plan, the terms of which permit the acceptance of rollover distributions and
which is either (i) an individual retirement account described in Code Section
408(a), (ii) an individual retirement annuity described in Code Section 408(b)
(other than an endowment contract), (iii) a qualified trust described in Code
Section 401(a) and exempt from tax under Code Section 501(a), or (iv) an annuity
plan described in Code Section 403(a). In the case of a distribution to the
Surviving Spouse, Eligible Retirement Plan shall mean the Plan described in
either clause (i) or (ii) hereof.

 

7



--------------------------------------------------------------------------------

1.37 Eligible Rollover Distribution shall mean any distribution to (i) a
Participant, (ii) his Surviving Spouse (after his death), or (iii) his Spouse or
former Spouse who is his alternate payee under a qualified domestic relations
order (see Sections 9.5 and 15.1), of all or any portion of the balance to his
credit in a qualified trust (including any distribution to a Participant of all
or any portion of his Account); provided, an “Eligible Rollover Distribution”
shall not include (i) any distribution which is one of a series of substantially
equal periodic payments made, not less frequently than annually, (A) for the
life (or life expectancy) of the Participant or the joint lives (or joint life
expectancies) of the Participant and his Beneficiary, or (B) for a specified
period of 10 years or more, (ii) any distribution to the extent such
distribution is required under Code Section 401(a)(9), (iii) the portion of any
distribution that is not includible in gross income of the distributee, (iv) as
of January 1, 2000, withdrawals on account of hardship, as described in Code
Section 401(k)(2)(B)(i)(IV) and the regulations promulgated thereunder, to the
extent such withdrawals are made from Before-Tax Contributions, and (v)
distributions which total less than $200 in a Plan Year.

 

1.38 Employee shall mean any individual who is employed by an Affiliate
(including officers, but excluding independent contractors and directors who are
not officers or otherwise employees) and shall include leased employees of an
Affiliate within the meaning of Code Section 414(n). Notwithstanding the
foregoing, if leased employees constitute 20 percent or less of an Affiliate’s
non-highly compensated work force within the meaning of Code Section
414(n)(5)(C)(ii), the term “Employee” shall not include those leased employees
covered by a plan described in Code Section 414(n)(5)(B). Effective January 1,
1997, the term “leased employee” shall include only persons performing services
under the primary direction and control of an Affiliate and otherwise meeting
the definition of Code Section 414(n).

 

1.39 Entry Date shall mean the first day of every calendar month during the
period in which the Plan remains in effect; provided, for the purpose of
participation of Seasonal Employees in the Plan, “Entry Date” shall mean January
1 or July 1. In addition, the Administrative Committee may prescribe and set
forth on a schedule hereto or in its records a special Entry Date for
individuals who are employed by a predecessor employer or a new Participating
Company, and who otherwise have satisfied the requirements for eligibility.

 

1.40 ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

1.41 Forfeiture shall mean, for any Plan Year, the dollar amount that is removed
from the Account of a former Employee during such Plan Year.

 

1.42 Highly Compensated Employee shall mean an Employee who is described either
in subsection (a)(1) or (a)(2), as modified by subsections (b), (c), (d) or (e)
hereof.

 

(a) General Rule.

 

(1) An Employee who at any time during the current Plan Year or the immediately
preceding Plan Year owned [or was considered as owning within the

 

8



--------------------------------------------------------------------------------

constructive ownership rules of Code Section 318 as modified by Code Section
416(i)(1)(B)(iii)] more than 5 percent of the outstanding stock of a corporate
Affiliate or stock possessing more than 5 percent of the total combined voting
power of all stock of a corporate Affiliate or more than 5 percent of the
capital or profits interest in a noncorporate Affiliate; or

 

(2) An Employee who at any time during the immediately preceding Plan Year:

 

(A) received Compensation in excess of $85,000 (as adjusted by the Internal
Revenue Service under Code Section 414(q) [which references Code Section 415(d)]
and the regulations promulgated thereunder for cost of living increases); and

 

(B) if the Controlling Company so elects by an amendment, was within the group
consisting of the most highly compensated 20 percent of all Employees
(determined on the basis of “Compensation” as defined in Section 1.21(e).

 

(b) Excluded Employees. For purposes of subsection (a)(2)(B) hereof, the
following may be excluded when determining the most highly compensated 20
percent of all Employees:

 

(1) Employees who have not completed 6 months of service;

 

(2) Employees who normally work fewer than 17 1/2 hours per week;

 

(3) Employees who normally work not more than 6 months during any Plan Year; and

 

(4) Employees who have not attained age 21.

 

(c) Former Employees. For purposes of this Section, a former Employee shall be
treated as a Highly Compensated Employee if (i) the former Employee was a Highly
Compensated Employee at the time the Employee separated from service with all
Affiliates, or (ii) the former Employee was a Highly Compensated Employee at any
time after he attained age 55.

 

(d) Nonresident Aliens. For purposes of this Section, nonresident aliens who
receive no earned income from an Affiliate which constitutes income from sources
within the United States [as described in Code Section 414(q)(8)] shall not be
treated as Employees.

 

(e) Compliance with Code Section 414(q). Notwithstanding the foregoing, the
determination of who is a Highly Compensated Employee shall be made in
accordance with Code Section 414(q) and the regulations promulgated thereunder.
For Plan Years beginning prior to January 1, 1997, the determination of who is a
Highly Compensated Employee shall be based on Code Section 414(q) as in effect
prior to the Small Business Job Protection Act of 1996.

 

9



--------------------------------------------------------------------------------

1.43 Hour of Service shall mean the increments of time described in subsection
(a) hereof, as modified by subsections (b), (c) and (d) hereof:

 

(a) General Rule

 

(1) Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for an Affiliate during the applicable computation period;

 

(2) Each hour for which an Employee is paid, or entitled to payment, by an
Affiliate on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including Disability), layoff, jury
duty, military duty or Leave of Absence; provided:

 

(A) No more than 501 Hours of Service shall be credited under this subsection
(2) to an Employee for any single continuous period during which he performs no
duties as an Employee of an Affiliate (whether or not such period occurs in a
single computation period);

 

(B) An hour for which an Employee is directly or indirectly paid, or entitled to
payment, on account of a period during which he performs no duties as an
Employee of an Affiliate shall not be credited as an Hour of Service if such
payment is made or due under a plan maintained solely to comply with applicable
workers’ compensation, unemployment compensation or disability insurance laws;
and

 

(C) Hours of Service shall not be credited to an Employee for a payment which
solely reimburses such Employee for medical or medically related expenses
incurred by him.

 

For purposes of this subsection (2), a payment shall be deemed to be made by or
due from an Affiliate regardless of whether such payment is made by or due from
an Affiliate directly, or indirectly through, among others, a trust fund or
insurer, to which the Affiliate contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer or other entity are
for the benefit of particular Employees or are on behalf of a group of Employees
in the aggregate;

 

(3) Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by an Affiliate; provided, the same Hours of Service
shall not be credited both under subsection (1) or subsection (2), as the case
may be, and under this subsection (3); and, provided further, crediting of Hours
of Service for back pay awarded or agreed to with respect to periods described
in subsection (2) shall be subject to the limitations set forth in that
subsection; and

 

(4) Each hour for which an Employee is required to be granted leave under the
Uniformed Services Employment and Reemployment Rights Act of 1994; provided, the
same Hours of Service shall not be credited under subsections (1), (2) or (3),
as the case may be, and under this subsection (4).

 

10



--------------------------------------------------------------------------------

(b) Equivalencies. Notwithstanding anything herein to the contrary, in
accordance with this Section and applicable regulations promulgated by the
Department of Labor, the following Employees shall be credited with 45 Hours of
Service for each week for which such Employee would be required to be credited
with at least 1 Hour of Service:

 

(1) For the period commencing on January 1, 1999 and ending on November 30,
1999, all Employees;

 

(2) For periods beginning on or after the Effective Date, each Employee who is
not a Seasonal Employee or a priority employee as designated by a Participating
Company under its normal worker classification procedures; and

 

(3) Each Employee for whom the Plan does not keep records of actual Hours of
Service.

 

(c) Changes by Administrative Committee. The rate or manner used for crediting
Hours of Service may be changed at the direction of the Administrative Committee
from time to time so as to facilitate administration and to equitably reflect
the purposes of the Plan; provided, no change shall be effective as to any Plan
Year for which allocations have been made pursuant to Article V at the time such
change is made. Hours of Service shall be credited and determined in compliance
with Department of Labor Regulation Section 2530.200b-2(b) and (c), 29 CFR Part
2530, as may be amended from time to time, or such other federal regulations as
may from time to time be applicable.

 

(d) Computation Period. For purposes of this Section, a “computation period”
shall mean the 12-month period that forms the basis for determining an
Employee’s Years of Vesting Service.

 

1.44 Investment Committee shall mean the committee which shall act on behalf of
the Controlling Company with respect to making and effecting investment
decisions, all as provided in Article XI. Unless the Controlling Company
specifies otherwise, the Administrative Committee shall serve as the Investment
Committee. The Controlling Company may act in lieu of the Investment Committee,
as it deems appropriate or desirable.

 

1.45 Investment Fund or Funds shall mean one or all of the investment funds
established from time to time pursuant to the terms of Section 7.2.

 

1.46 Key Employee shall mean the persons described in Section 14.2(b)(2).

 

1.47 Leave of Absence shall mean an excused leave of absence granted to an
Employee by an Affiliate in accordance with applicable federal or state law or
the Affiliate’s personnel policy. Among other things, Leave of Absence shall be
granted to an Employee under such circumstances as the Administrative Committee
shall determine are fair, reasonable and equitable, as applied uniformly among
Employees under similar circumstances.

 

1.48 Limitation Year shall mean the 12-month period ending on each December 31,
which shall be the “limitation year” for purposes of Code Section 415 and the
regulations promulgated thereunder.

 

11



--------------------------------------------------------------------------------

1.49 Matching Account shall mean the separate subaccount established and
maintained on behalf of a Participant or Beneficiary to reflect his interest in
the Trust Fund attributable to Matching Contributions.

 

1.50 Matching Contributions shall mean the amounts paid by each Participating
Company to the Trust Fund as a match on Participants’ Before-Tax Contributions,
pursuant to the terms of Section 3.2.

 

1.51 Maternity or Paternity Leave shall mean any period during which an Employee
is absent from work as an Employee of an Affiliate (i) because of the pregnancy
of such Employee, (ii) because of the birth of a child of such Employee, (iii)
because of the placement of a child with such Employee in connection with the
adoption of such child by such Employee, or (iv) for purposes of such Employee
caring for a child immediately after the birth or placement of such child.

 

1.52 Maximum Deferral Amount shall mean $10,500 (or such other limit as is
applicable for Plan Years under Code Section 402(g)), as adjusted by the
Secretary of the Treasury under Code Section 402(g)(5) for cost of living
expenses.

 

1.53 Merged Plans shall mean those plans which were merged into the Plan for
which Transfer Accounts are established and maintained under the Plan as listed
on Schedule C hereto.

 

1.54 Named Fiduciary shall mean the Controlling Company, the Board, the
Administrative Committee and the Investment Committee.

 

1.55 Non-Key Employee shall mean the persons described in Section 14.2(b)(3).

 

1.56 Normal Retirement Age shall mean age 65.

 

1.57 Participant shall mean any person who has been admitted to, and has not
been removed from, participation in the Plan pursuant to the provisions of
Article II. “Participant” shall include an Active Participant and a former
Employee who has an Account under the Plan.

 

1.58 Participating Company shall mean a company that has adopted or hereafter
may adopt the Plan for the benefit of its Employees and that continues to
participate in the Plan, all as provided in Section 13.3.

 

1.59 Permissive Aggregation Group shall mean the group of plans described in
Section 14.2(b)(4).

 

1.60 Plan shall mean the PTEK Holdings, Inc. 401(k) Plan as contained herein and
all amendments hereto. The Plan is intended to be a profit sharing plan
qualified under Code Sections 401(a) and 401(k).

 

1.61 Plan Year shall mean the 12-month period ending on each December 31.

 

1.62 Prior Plan shall mean the Premiere Communications, Inc. 401(k) Plan.

 

12



--------------------------------------------------------------------------------

1.63 Qualified Separation shall mean a separation by an Employee from the active
employ of an Affiliate (i) on or after his attaining Normal Retirement Age, (ii)
on account of his becoming Disabled, or (iii) due to his death.

 

1.64 Qualified Spousal Waiver shall mean a written election executed by a
Spouse, delivered to the Administrative Committee and witnessed by a notary
public or a Plan representative, which consents to the payment of all or a
specified portion of a Participant’s death benefit to a Beneficiary other than
such Spouse and which acknowledges that such Spouse has waived his right to be
the Participant’s Beneficiary under the Plan. A Qualified Spousal Waiver shall
be valid only with respect to the Spouse who signs it and shall apply only to
the alternative Beneficiary designated therein, unless the written election
expressly permits other designations without further consent of the Spouse. A
Qualified Spousal Waiver shall be irrevocable unless revoked by the Participant
by way of (i) a written statement delivered to the Administrative Committee or
(ii) a written revocation of the non-Spouse Beneficiary designation to which
such Spouse has consented; provided, any such revocation must be received by the
Administrative Committee prior to the Participant’s date of death.

 

1.65 Required Aggregation Group shall mean the group of plans described in
Section 14.2(b)(5).

 

1.66 Rollover Account shall mean the separate subaccount established and
maintained on behalf of a Covered Employee, Participant or Beneficiary to
reflect his interest in the Trust Fund attributable to Rollover Contributions.

 

1.67 Rollover Contribution shall mean an amount contributed to the Trust Fund
(and received and accepted by the Trustee) which constitutes an “eligible
rollover contribution” as defined in Code Section 402(f)(2)(A). An amount shall
be treated as a Rollover Contribution only to the extent that its acceptance by
the Trustee is permitted under the Code (including the regulations and rulings
promulgated thereunder).

 

1.68 Seasonal Employee shall mean any individual who is employed and designated
by a Participating Company under its normal worker classification practices as a
part-time, temporary or seasonal Employee.

 

1.69 Spouse or Surviving Spouse shall mean, with respect to a Participant, the
person who is treated as married to such Participant under the laws of the state
in which the Participant resides. The determination of a Participant’s Spouse or
Surviving Spouse shall be made as of the earlier of the date as of which benefit
payments from the Plan to such Participant are made or commence (as applicable)
or the date of such Participant’s death. In addition, a Participant’s former
Spouse shall be treated as his Spouse or Surviving Spouse to the extent provided
under a qualified domestic relations order, as defined in Code Section 414(p).

 

1.70 Supplemental Account shall mean the separate subaccount established and
maintained on behalf of a Participant or Beneficiary to reflect his interest in
the Trust Fund attributable to Supplemental Contributions.

 

1.71 Supplemental Contributions shall mean the qualified nonelective
contributions paid to the Trust Fund by each Participating Company pursuant to
the terms of Section 3.3.

 

13



--------------------------------------------------------------------------------

1.72 Top-Heavy Group shall mean the group of plans described in Section
14.2(b)(6).

 

1.73 Top-Heavy Plan shall mean a plan to which the conditions set forth in
Article XIV apply.

 

1.74 Transfer Account shall mean one or more separate subaccounts established
and maintained on behalf of a Participant or Beneficiary to reflect his interest
in the Trust Fund attributable to Transfer Contributions; provided, to the
extent that the Administrative Committee (in conjunction with the Plan’s
recordkeeper) deems appropriate, other subaccounts may be used to reflect
Participant’s interests attributable to Transfer Contributions. “Transfer
Account” shall refer to the aggregate of all separate subaccounts established
for Transfer Contributions or to individual, separate subaccounts appropriately
described, as may be appropriate in context. Transfer Accounts shall be
reflected and described on a schedule hereto.

 

1.75 Transfer Contributions shall mean amounts which are received either (i) by
a direct trustee-to-trustee transfer or (ii) as part of a spin-off, merger or
other similar event by the Trustee from the trustee or custodian of the Prior
Plan and held in the Trust Fund on behalf of a Participant or Beneficiary.
Transfer Contributions shall retain the character that those contributions had
under the Prior Plan; for example, after-tax contributions under the Prior Plan
shall continue to be treated as after-tax contributions when held in the
Transfer Account.

 

1.76 Trust or Trust Agreement shall mean each agreement entered into between the
Controlling Company and a Trustee governing the creation of a Trust Fund, and
all amendments thereto. If more than one Trust Fund is used to hold Plan assets,
there shall be a separate and distinct Trust and Trust Agreement for each such
Trust Fund. To the extent indicated by the context, “Trust” or “Trust Agreement”
may refer collectively to all Trusts and Trust Agreements creating Trust Funds.

 

1.77 Trustee shall mean the party or parties so designated from time to time
pursuant to a Trust Agreement. If more than one Trust Fund is used to hold Plan
assets, there may be a separate and distinct Trustee for each such Trust Fund.
To the extent indicated by the context, “Trustee” may refer to all of the
Trustees or Trustee groups for the Trust Funds.

 

1.78 Trust Fund shall mean the total amount of cash and other property held by a
Trustee (or any nominee thereof) at any time under a Trust Agreement. To the
extent indicated by context, “Trust Fund” may refer to all of the Trust Funds
under the Plan.

 

1.79 Valuation Date shall mean each day the New York Stock Exchange is open for
trading; provided, the value of an Account or the Trust Fund on any other date
shall be the value determined as of the immediately preceding date on which the
New York Stock Exchange was open for trading.

 

1.80 Year of Eligibility Service shall mean a 12-consecutive-month period during
which an Employee completes no less than 1,000 Hours of Service. For the purpose
of determining eligibility of a Seasonal Employee, initially the
12-consecutive-month period is the period beginning on the date the Employee’s
employment or reemployment commences and thereafter shall be each Plan Year,
beginning with the plan Year which includes the first anniversary of the
Employee’s employment or reemployment commencement date. To the

 

14



--------------------------------------------------------------------------------

extent determined by the Administrative Committee, as set forth on a Schedule
hereto and not otherwise counted hereunder, an Employee’s periods of employment
with one or more companies or enterprises acquired by or merged into, or all or
a portion of the assets or business of which are acquired by, an Affiliate shall
be taken into account in determining an Employee’s Years of Eligibility Service.

 

1.81 Years of Vesting Service shall mean, with respect to an Employee, and
subject to the terms of subsections (a), (b), (c) and (d) hereof, the total
number of (i) his Years of Vesting Service determined under the terms of the
Plan in effect before December 31, 2001 and (ii) the Plan Years commencing on
December 31, 2001 during which the Employee completes at least 1,000 Hours of
Service:

 

(a) Pre-Break Service. If a Participant incurs a Break in Service, the
Participant shall not be credited with Years of Vesting Service completed prior
to such Break in Service unless and until such Participant has completed a Year
of Vesting Service following his reemployment. In addition, Years of Vesting
Service completed prior to a period in which the Participant incurred 5 or more
consecutive Breaks in Service shall be disregarded under the Plan if the
Participant had no vested interest in employer contributions in his Account at
the time the first Break in Service commenced.

 

(b) Post-Break Service. Years of Vesting Service completed after a period in
which the Participant had at least 5 consecutive Breaks in Service shall be
disregarded for the purpose of determining his vested interest in that portion
of his Account which accrued before such Breaks in Service.

 

(c) Predecessor Plan. To the extent required by Code Section 414(a)(1) and not
otherwise counted hereunder, if an Affiliate maintains a plan that is or was the
qualified retirement plan of a predecessor employer, an Employee’s service with
such predecessor employer shall be taken into account in determining his Years
of Vesting Service.

 

(d) Predecessor Employer. To the extent determined by the Administrative
Committee, set forth on Schedule B hereto and not otherwise counted hereunder,
an Employee’s periods of employment with one or more companies or enterprises
acquired by or merged into, or all or a portion of the assets or business of
which are acquired by, an Affiliate shall be taken into account in determining
his Years of Vesting Service, provided that such Employee was employed by such
company or enterprise on the effective date of the transaction and became an
Employee of an Affiliate as a result of such transaction.

 

(e) Reemployed Veterans. Notwithstanding any provision to the contrary, Years of
Vesting Service shall include any period of qualified military service in
accordance with the requirements of Code Section 414(u) for reemployments
initiated after December 12, 1994.

 

15



--------------------------------------------------------------------------------

ARTICLE II

ELIGIBILITY

 

2.1 Initial Eligibility Requirements.

 

(a) General Rule. Except as provided in subsections (b), (c) or (d) hereof,
every Covered Employee shall become an Active Participant on the Entry Date
coincident with or next following the date that is such Employee’s 30-day
anniversary of the date he first became employed by an Affiliate, provided he is
a Covered Employee on such Entry Date.

 

(b) Seasonal Employees. In the case of a Covered Employee who is a Seasonal
Employee, such Employee shall become an Active Participant on the Entry Date
coinciding with or next following the date on which he completes 1 Year of
Eligibility Service, provided he is a Covered Employee on such Entry Date.
Notwithstanding the foregoing, if a Seasonal Employee is reclassified in the
official records of the Controlling Company as any other Covered Employee (other
than a Seasonal Employee), such Employee shall become an Active Participant on
the earlier of (i) the Entry Date on which he otherwise would have become an
Active Participant if he was still classified as a Seasonal Employee or (ii) the
Entry Date coinciding with or next following the date that is such Employee’s
30-day anniversary of his date of employment reclassification, provided such
Employee is a Covered Employee on such Entry Date.

 

(c) Participation Upon Effective Date. Each Covered Employee who is an Active
Participant in the Plan on the day immediately preceding the Effective Date
shall continue as an Active Participant in the Plan in accordance with the terms
of the Plan.

 

(d) New Participating Companies. For Employees of companies that become
Participating Companies after the Effective Date, each Covered Employee employed
by a Participating Company on the date such Participating Company first becomes
a Participating Company shall become an Active Participant as of such
Participating Company’s effective date under the Plan, if, as of the
Participating Company’s effective date, the Covered Employee has met the
eligibility requirements set forth in this Section 2.1.

 

(e) Predecessor Employer. To the extent determined by the Administrative
Committee, set forth on Schedule B hereto and not otherwise counted hereunder,
an Employee’s periods of employment with one or more companies or enterprises
acquired by or merged into, or all or a portion of the assets or business of
which are acquired by, an Affiliate shall be taken into account in determining
whether he has completed the eligibility requirements set forth herein; and, in
its sole discretion, the Administrative Committee may establish a special entry
date for all Covered Employees of such an acquired business.

 

2.2 Treatment of Interruptions of Service.

 

(a) Leave of Absence or Layoff. If a Covered Employee satisfies the eligibility
requirements set forth in Section 2.1 but is on a Leave of Absence or layoff on
the Entry Date on which he otherwise would have become an Active Participant, he
shall become an Active Participant on the date he subsequently resumes the
performance of duties as a Covered Employee in accordance with the terms of his
Leave of Absence or layoff.

 

16



--------------------------------------------------------------------------------

(b) Termination Before Participation. If a Covered Employee satisfies the
eligibility requirements set forth in Section 2.1, terminates employment with a
Participating Company (and all other Participating Companies) before the Entry
Date on which he otherwise would become an Active Participant, and then is
reemployed by a Participating Company, he shall become an Active Participant as
of the later of (i) the Entry Date on which he otherwise would have become an
Active Participant if he had not terminated employment or (ii) the date he is
reemployed as a Covered Employee.

 

(c) Termination After Participation. If an Active Participant terminates
employment with a Participating Company (and all other Participating Companies),
his active participation in the Plan shall cease immediately, and he again shall
become an Active Participant as of the day he again becomes a Covered Employee.
However, regardless of whether he again becomes an Active Participant, he shall
continue to be a Participant until he no longer has an Account under the Plan.

 

2.3 Change in Status.

 

(a) Exclusion Before Participation. If a Covered Employee (i) satisfies the
eligibility requirements set forth in Section 2.1, (ii) changes his employment
status (but remains employed) so that he ceases to be a Covered Employee before
the Entry Date on which he otherwise would become an Active Participant, and
(iii) then again changes his employment status and becomes a Covered Employee,
he shall become an Active Participant as of the later of (A) the date that would
have been his Entry Date, or (B) the date he again becomes a Covered Employee.
If an Employee covered by this subsection does complete a Break in Service prior
to again becoming a Covered Employee, his entry to participation in the Plan
will be governed by Section 2.2(c).

 

(b) Exclusion After Participation. If an Active Participant changes his status
of employment (but remains employed) so that he is no longer a Covered Employee,
his active participation in the Plan shall cease immediately, and he shall again
become an Active Participant in the Plan as of the day he again becomes a
Covered Employee. However, regardless of whether he again becomes an Active
Participant, he shall continue to be a Participant until he no longer has an
Account under the Plan.

 

(c) Change to Covered Employee Status. If an Employee who first satisfies the
eligibility requirements of Section 2.1 while he is not a Covered Employee
subsequently changes his employment status so that he becomes a Covered
Employee, he shall become an Active Participant as of the later of (i) the date
that would have been his Entry Date, or (ii) the date of his change in status.

 

17



--------------------------------------------------------------------------------

ARTICLE III

CONTRIBUTIONS

 

3.1 Before-Tax Contributions.

 

(a) Generally. Each Participating Company shall contribute to the Plan, on
behalf of each Active Participant employed by such Participating Company and for
each regular payroll period and for each other payment of Compensation (such as
the payment of a bonus) for which such Active Participant has a Deferral
Election in effect with such Participating Company, a Before-Tax Contribution in
an amount equal to the amount by which such Active Participant’s Compensation
has been reduced for such period pursuant to his Deferral Election. The amount
of the Before-Tax Contribution shall be determined in increments of 1 percent of
such Active Participant’s Compensation for each payroll period. The Active
Participant may elect to reduce his Compensation for any period by a minimum of
1 percent and a maximum of 20 percent (or such other minimum or maximum
percentages and/or amounts established by the Administrative Committee from time
to time); provided, the maximum limitations in Article VI shall apply.

 

(b) Deferral Elections. Each Active Participant who desires that his
Participating Company make a Before-Tax Contribution on his behalf shall make a
Deferral Election on a form provided by the Administrative Committee, through an
interactive telephone or internet-based system, or in such other manner as the
Administrative Committee may prescribe. Such Deferral Election shall provide for
the reduction of his Compensation from each payment of eligible Compensation
made while he is an Active Participant. The Administrative Committee, in its
sole discretion, may also prescribe such nondiscriminatory terms and conditions
governing the use of the Deferral Elections, as it deems appropriate. Subject to
any modifications, additions or exceptions which the Administrative Committee,
in its sole discretion, deems necessary, appropriate or helpful, the following
terms shall apply to Deferral Elections:

 

(1) Effective Date. An Active Participant’s initial Deferral Election shall be
effective for the first payroll period which ends and/or for the first payment
of Compensation made, after the latest of (A) the effective date of such
Deferral Election, or (B) the date the Covered Employee becomes an Active
Participant. If an Active Participant fails to submit a Deferral Election in a
timely manner, he shall be deemed to have elected a deferral of zero percent.
For purposes of this subsection, the “effective date” of a Deferral Election
shall mean the date that is as soon as practicable after the date on which the
Deferral Election is processed by the Participating Company.

 

(2) Term. Each Active Participant’s Deferral Election shall remain in effect in
accordance with its original terms until the earlier of (A) the date the Active
Participant ceases to be a Covered Employee of all Participating Companies, (B)
the date the Active Participant revokes such Deferral Election or (C) the date
the Active Participant or the Administrative Committee modifies such Deferral
Election. If a Participant is transferred from the employment of a Participating
Company to the employment of another Participating Company, his Deferral
Election with the first Participating Company will remain in effect and will
apply to his Compensation from the second Participating Company until the
earlier of (A), (B) or (C) of the preceding sentence.

 

18



--------------------------------------------------------------------------------

(3) Revocation. An Active Participant’s Deferral Election shall terminate upon
his ceasing to be a Covered Employee. In addition, an Active Participant may
revoke his Deferral Election with a Participating Company in the manner
prescribed by the Administrative Committee, and such revocation shall be
effective as soon as administratively practicable after being submitted in
accordance with procedures established for the Plan. An Active Participant who
revokes a Deferral Election may enter into a new Deferral Election in the manner
prescribed by the Administrative Committee, effective as soon as
administratively practicable after being submitted in accordance with procedures
established under the Plan; provided, the Administrative Committee, in its sole
discretion, may specify a suspension period for all Participants who voluntarily
revoke their Deferral Elections, such that any new Deferral Election shall not
be effective until a later date.

 

(4) Modification by Participant. Effective as soon as administratively
practicable after being submitted in accordance with procedures established
under the Plan, an Active Participant may modify his existing Deferral Election
to increase or decrease the percentage of his Before-Tax Contribution by making
a new Deferral Election in the manner prescribed by the Administrative
Committee.

 

(5) Modification by Administrative Committee. Notwithstanding anything herein to
the contrary, the Administrative Committee may modify any Deferral Election of
any Active Participant at any time by decreasing the percentage of any
Before-Tax Contributions to any extent the Administrative Committee believes
necessary to comply with the limitations described in Article VI.

 

3.2 Matching Contributions.

 

(a) Generally. For each Eligible Participant on whose behalf a Participating
Company has made with respect to a Plan Year or any other payment of
Compensation, any Before-Tax Contributions such Participating Company shall
make, with respect to such Plan Year or other payment, a Matching Contribution
equal to 100 percent of the amount of such Before-Tax Contributions; provided,
the total amount of the Matching Contributions which a Participating Company
shall make for any Eligible Participant for any Plan Year or any other payment
of Compensation shall not exceed 3 percent of such Eligible Participant’s
Compensation paid by the Participating Company for a Plan Year or as part of
such other payment (that is, the 100 percent Matching Contribution will not be
applied to the amount of a Before-Tax Contribution that exceeds 3 percent of
such Participant’s Compensation), nor shall such amount exceed (or cause the
Contributions to exceed) any of the maximum limitations described in Article VI.

 

(b) Company Stock. In the case of the funding of the Matching Contribution for a
Plan Year, to the extent such Matching Contribution can be paid on or about the
45th day following the end of such Plan Year in accordance with Section 3.5(b),
the fair market value of Company Stock shall be determined based on the closing
value of the

 

19



--------------------------------------------------------------------------------

shares as of the Business Day immediately preceding such 45th day as reported on
the Nasdaq National Market Quotation System; provided, if such 45th day falls on
either a holiday or non-Business Day, the Matching Contribution can be paid on
the Business Day immediately following the 45th day, with the fair market value
of Company Stock to be determined as of the Business Day immediately preceding
such day. The Board or the Administrative Committee may, in its sole discretion,
elect to fund the Matching Contribution prior to the 45th day following the end
of such Plan Year, in which case the fair market value of Company Stock shall be
determined as of the Business Day immediately preceding the day on which the
Matching Contribution is funded. To the extent that the Board or the
Administrative Committee, in its sole discretion, elects to fund the Matching
Contribution in cash, the Matching Contribution shall be paid on or about the
45th day following the end of such Plan Year or, if the Board or the
Administrative Committee so elects, prior to such 45th day.

 

3.3 Supplemental Contributions.

 

To the extent and in such amounts as the Board or the Administrative Committee,
in its sole discretion, deems desirable to help satisfy the ADP and/or ACP Tests
for any Plan Year and subject to the requirements and limitations set forth in
Article VI of the Plan, each Participating Company shall make a Supplemental
Contribution for a Plan Year.

 

3.4 Form of Contributions.

 

All Contributions shall be paid to the Trustee in the form of cash or Company
Stock.

 

3.5 Timing of Contributions.

 

(a) Before-Tax Contributions. Each Participating Company that withholds
Before-Tax Contributions from an Active Participant’s paycheck pursuant to a
Deferral Election shall make best efforts to pay such Before-Tax Contributions
to the Trustee as of the earliest date on which such Contributions can
reasonably be segregated from the Participating Company’s general assets
(generally not to exceed 15 Business Days after the end of the month within
which such amounts otherwise would have been payable to such Active Participant
in cash) or such earlier time as may be required by law.

 

(b) Matching and Supplemental Contributions. Each Participating Company shall
make best efforts to pay its Matching and Supplemental Contributions to the
Trustee (i) on or before the date for filing its federal income tax return
(including extensions thereof) for the tax year to which such Matching and
Supplemental Contributions relate, or (ii) on or before such other date as shall
be within the time allowed to permit the Participating Company to properly
deduct, for federal income tax purposes and for the tax year of the
Participating Company in which the obligation to make such Contributions was
incurred, the full amount of such Matching and Supplemental Contributions;
provided, in the event the amount of Supplemental Contributions cannot be
calculated by the latest date described hereinabove, such Supplemental
Contributions may be made at a later date (subject to the limitations under Code
Section 415) which is on or before the last day of the Plan Year following the
Plan Year to which such Supplemental Contributions relate.

 

20



--------------------------------------------------------------------------------

3.6 Contingent Nature of Company Contributions.

 

Notwithstanding any other provision of this Article III and subject to the terms
of Section 15.11, Contributions made to the Plan by a Participating Company are
made expressly contingent upon the deductibility thereof for federal income tax
purposes for the taxable year of the Participating Company with respect to which
such Contributions are made.

 

21



--------------------------------------------------------------------------------

3.7 Restoration Contributions.

 

(a) Restoration Upon Buy-Back. If a Participant who is not 100 percent vested in
his Account has received a distribution of his entire vested Account in a manner
described in Section 8.3 such that he forfeits the nonvested portion of his
Account in accordance with Section 8.3 (a), and such Participant subsequently is
rehired as a Covered Employee prior to the occurrence of 5 consecutive Breaks in
Service, that individual may, prior to the earlier of (i) 5 years after the
first date on which he is rehired or (ii) the close of the first period of 5
consecutive Breaks in Service commencing after the distribution, repay the full
amount of the distribution to the Trustee (unadjusted for gains or losses). Upon
such repayment, his Account will be credited with (i) all of the benefits
(unadjusted for gains or losses) which were forfeited, and (ii) the amount of
the repayment.

 

(b) Restoration of Forfeitures. If a Participant has forfeited his nonvested
Account in accordance with Section 8.3(c) and such Participant subsequently is
rehired as a Covered Employee prior to the occurrence of 5 consecutive Breaks in
Service, his Account shall be credited with all of the benefits (unadjusted for
gains or losses) which were forfeited, as determined pursuant to the terms of
Section 8.4.

 

(c) Restoration Contribution. The assets necessary to fund the Account of the
rehired individual (in excess of the amount of the Participant’s repayment, if
any) shall be provided no later than as of the end of the Plan Year following
the Plan Year in which repayment occurs (if subsection (a) hereof applies) or
the individual is rehired (if subsection (b) hereof applies), and shall be
provided in the discretion of the Administrative Committee from (i) income or
gain to the Trust Fund, (ii) Forfeitures arising from the Accounts of
Participants employed or formerly employed by the Participating Companies, or
(iii) Contributions by the Participating Companies.

 

3.8 Reemployed Veterans.

 

Notwithstanding any provision in this Plan to the contrary, contributions and
benefits with respect to qualified military service will be provided in
accordance with Code Section 414(u) for reemployments initiated on or after
December 12, 1994.

 

22



--------------------------------------------------------------------------------

ARTICLE IV

ROLLOVERS AND TRANSFERS BETWEEN PLANS

 

4.1 Rollover Contributions.

 

(a) Request by Covered Employee. A Covered Employee may make a written request
to the Administrative Committee that he be permitted to contribute, or cause to
be contributed, to the Trust Fund a Rollover Contribution which is received by
such Covered Employee or to which such Covered Employee is entitled. Such
written request shall contain information concerning the type of property
constituting the Rollover Contribution and a statement, satisfactory to the
Administrative Committee, that the property constitutes a Rollover Contribution.
If a Covered Employee who is not a Participant makes a Rollover Contribution,
the time and method of distribution of such Covered Employee’s Rollover Account
shall be determined under the terms of the Plan as if such Covered Employee were
a Participant, but he shall not be considered a Participant under the Plan for
any other purpose.

 

(b) Acceptance of Rollover. Subject to the terms of the Plan and the Code
(including regulations and rulings promulgated thereunder), the Administrative
Committee, in its sole discretion, shall determine whether (and if so, under
what conditions and in what form) a Rollover Contribution shall be accepted at
any time by the Trustee. For example, the Administrative Committee, in its sole
discretion, may decide to allow Rollover Contributions from a Covered Employee
and/or direct Rollover Contributions from another qualified retirement plan [as
described in Code Section 401(a)(31)] and may decide to pass through to the
Covered Employee making the Rollover Contribution any recordkeeping fees
directly attributable to his Rollover Contribution. In the event the
Administrative Committee permits a Covered Employee to make a Rollover
Contribution, the amount of the Rollover Contribution shall be transferred to
the Trustee and allocated as soon as practicable thereafter to a Rollover
Account for the Covered Employee. Unless the Administrative Committee permits
otherwise, all Rollover Contributions shall be made in cash.

 

(c) Loan Rollovers. A Covered Employee may not rollover any outstanding
participant loan from another tax-qualified plan into the Plan; provided,
however, that if an individual becomes a Covered Employee pursuant to a merger,
acquisition, spin-off or similar transaction, the Administrative Committee may
permit, upon its approval and pursuant to such rules and procedures as it may
determine, the rollover by such Covered Employee of any outstanding participant
loan (including the corresponding promissory note) from another tax-qualified
plan into the Plan if such loan rollover includes the rollover of the entire
vested account balance distributed from the other tax-qualified plan.

 

4.2 Transfer Contributions.

 

(a) Direct Transfers Permitted. The Administrative Committee, in its sole
discretion, shall permit direct trustee-to-trustee transfers of assets and
liabilities to the Plan [which shall be distinguished from direct Rollover
Contributions as described in Code Section 401(a)(31)] as a Transfer
Contribution on behalf of an Active Participant.

 

23



--------------------------------------------------------------------------------

(b) Mergers and Spin-offs Permitted. In addition to the Merged Plans, the
Administrative Committee, in its sole discretion, shall permit other qualified
retirement plans to transfer assets and liabilities to the Plan as part of a
merger, spin-off or similar transaction. Any such transfer shall be made in
accordance with the terms of the Code and subject to such rules and requirements
as the Administrative Committee may deem appropriate. Without limitation, the
Administrative Committee shall determine the schedule under which such Transfer
Contributions shall vest. Notwithstanding anything herein to the contrary, in no
event shall a Transfer Contribution be accepted if the transferring plan is
subject to the requirements of providing any alternative form of benefit not
permitted under the Plan unless approved by the Administrative Committee.

 

(c) Establishment of Transfer Accounts. As soon as practicable after the date
the Trustee receives a Transfer Contribution, there shall be credited to one or
more Transfer Accounts of each Participant the total amount received from the
respective accounts of such Participant in the transferring qualified retirement
plan. Any amounts so credited as a result of any such merger or spin-off or
other transfer shall be subject to all of the terms and conditions of the Plan
from and after the date of such transfer.

 

(d) Transfer Accounts. The rules and terms applicable to Transfer Contributions
and resulting Transfer Accounts shall be reflected on a schedule hereto.

 

4.3 Spin-offs to Other Plans.

 

The Administrative Committee, in its sole discretion, may cause the Plan to
transfer to another qualified retirement plan (as part of a spin-off, change in
control or similar transaction) all or part of the assets and liabilities
maintained under the Plan. Any such transfer shall be made in accordance with
the terms of the Code and subject to such rules and requirements as the
Administrative Committee may deem appropriate. Upon the effectiveness of any
such transfer, the Plan and Trust shall have no further responsibility or
liability with respect to the transferred assets and liabilities.

 

24



--------------------------------------------------------------------------------

ARTICLE V

PARTICIPANTS’ ACCOUNTS; CREDITING AND ALLOCATIONS

 

5.1 Establishment of Participants’ Accounts.

 

To the extent appropriate, the Administrative Committee shall establish and
maintain, on behalf of each Participant and Beneficiary, an Account which shall
be divided into segregated subaccounts. The subaccounts shall include (to the
extent applicable) Before-Tax, Matching, Supplemental, Rollover and Transfer
Accounts and such other subaccounts as the Administrative Committee shall deem
appropriate or helpful. To the extent applicable, a Participant’s Transfer
Account shall include a separate “After-Tax Transfer Subaccount.” Each Account
shall be credited with Contributions allocated to such Account and generally
shall be credited with income on investments derived from the assets of such
Accounts. Notwithstanding anything herein to the contrary, while Contributions
may be allocated to a Participant’s Account as of a particular date (as
specified in the Plan), such Contributions shall actually be added to a
Participant’s Account and shall be credited with investment experience only from
the date such Contributions are received and credited to the Participant’s
Account by the Trustee. Each Account of a Participant or Beneficiary shall be
maintained until the value thereof has been distributed to or on behalf of such
Participant or Beneficiary.

 

5.2 Allocation and Crediting of Before-Tax, Rollover and Transfer Contributions.

 

As of each Valuation Date coinciding with or occurring as soon as practicable
after the date on which Before-Tax, Rollover and Transfer Contributions are
received on behalf of an Active Participant, such Contributions shall be
allocated and credited to the appropriate Before-Tax Account, Rollover Account
and Transfer Accounts, respectively, of such Active Participant.

 

5.3 Allocation of Matching Contributions.

 

As of the last day of each Plan Year for which the Participating Companies make
(or are deemed to have made) Matching Contributions, each Eligible Participant
for such Plan Year shall have allocated and credited to his Matching Account a
portion of such Matching Contributions.

 

5.4 Allocation and Crediting of Supplemental Contributions.

 

(a) General Provision. As of the last day of each Plan Year for which the
Participating Companies make (or are deemed to have made) Supplemental
Contributions, each Participant who is eligible to receive an allocation of
Supplemental Contributions for such Plan Year (pursuant to the terms of
subsection (b), (c), (d) or (e) hereof, whichever is applicable) shall have
allocated and credited to his Supplemental Account a portion of the Supplemental
Contributions made for such Plan Year by the Participating Companies. The
Administrative Committee shall cause a portion of such Supplemental
Contributions to be allocated to the Supplemental Account of each such
Participant in accordance with the terms of subsection (b), (c), (d) or (e)
hereof, whichever is applicable.

 

(b) Per Capita Supplemental Contributions. To the extent that the Administrative
Committee designates all or any portion of the Supplemental Contributions for a

 

25



--------------------------------------------------------------------------------

Plan Year as “Per Capita Supplemental Contributions,” such Contributions shall
be allocated to the Supplemental Accounts of all Eligible Non-Highly Compensated
Employees, on a per capita basis (that is, the same dollar amount shall be
allocated to the Supplemental Account of each Eligible Non-Highly Compensated
Employee).

 

(c) Proportional Supplemental Contributions. To the extent that the Board and/or
Administrative Committee designates all or any portion of the Supplemental
Contributions for a Plan Year as “Proportional Supplemental Contributions,” such
Contributions shall be allocated to the Supplemental Account of each Eligible
Non-Highly Compensated Employee, in the same proportion that (i) the
Compensation of such Participant for such Plan Year bears to (ii) the total
Compensation of all such Participants for such Plan Year.

 

(d) Section 415 Supplemental Contributions. To the extent that the Board and/or
Administrative Committee designates all or any portion of the Supplemental
Contributions for a Plan Year as “Section 415 Supplemental Contributions,” such
Contributions shall be allocated to the Supplemental Account of some or all
individuals, (i) who at any time during the Plan Year are or were Active
Participants, (ii) who were taken into account in performing the ADP or ACP
Tests which the Supplemental Contribution is intended to help correct and (iii)
who are not Highly Compensated Employees, (A) beginning with such Active
Participant(s) who have the lowest Compensation [within the meaning of “Testing
Compensation” as described in Section 1.21(f)] until such Active Participant(s)
reach their annual addition limits (as described in Section 6.7), or the amount
of the Supplemental Contributions is fully allocated, and then (B) continuing
with successive individuals or groups of such Active Participants in the same
manner until the amount of the Section 415 Supplemental Contributions is fully
allocated.

 

(e) Supplemental Matching Contributions. To the extent that the Board and/or
Administrative Committee designates all or any portion of the Supplemental
Contributions for a Plan Year as “Supplemental Matching Contributions,” such
contributions shall be allocated to the Supplemental Account of each Eligible
Non-Highly Compensated Employee, in the same proportion that (i) such Eligible
Non-Highly Compensated Employee’s Plan Year Before-Tax Contributions that do not
exceed the maximum amount of Before-Tax Contributions taken into account in
determining Matching Contributions for such Plan Year (e.g. 3 percent as
determined under Section 3.2) bears to (ii) the total of all such Eligible
Non-Highly Compensated Employees’ Plan Year Before-Tax Contributions (calculated
by taking into account for such Eligible Non-Highly Compensated Employees only
the maximum amount of Before-Tax Contributions taken into account in determining
Matching Contributions for such Plan Year).

 

5.5 Crediting of Restoration Contributions.

 

As of the Valuation Date coinciding with or immediately following the date on
which the Plan restores the forfeitable portion of a Participant’s Account
pursuant to Section 3.7, such amount shall be credited to the appropriate
Matching and Transfer Accounts of the Participant, in the amounts forfeited from
such Accounts upon the earlier distribution to such Participant.

 

26



--------------------------------------------------------------------------------

5.6 Allocation of Forfeitures.

 

To the extent Forfeitures for a Plan Year are not used to pay restoration
contributions pursuant to Section 3.7 or to replace abandoned Accounts as
provided in Section 9.10, the Administrative Committee, in its sole discretion,
may use such Forfeitures to pay the reasonable administrative expenses of the
Plan or may deem such Forfeitures to be Matching or Supplemental Contributions
that shall first be used to reduce the Participating Companies’ obligation, if
any, to make such Contributions pursuant to the terms of the Plan and then shall
be added to, and combined with, any such other Contributions made for such Plan
Year by the Participating Companies.

 

5.7 Allocation and Crediting of Investment Experience.

 

As of each Valuation Date, the Trustee shall determine the fair market value of
the Trust Fund which shall be the sum of the fair market values of the
Investment Funds, as determined by the institutions maintaining the Investment
Funds. Each Participant’s or Beneficiary’s Account shall be allocated and
credited with a portion of such earnings or debited with a portion of such
losses in each Investment Fund, in the proportion that the amount credited to
such Account is invested in each Investment Fund. Each Account shall also be
appropriately adjusted to reflect any Contributions, distributions, withdrawals
or transfers between Investment Funds and other disbursements from such Account.

 

5.8 Allocation of Adjustment Upon Changes in Capitalization.

 

If the outstanding shares of Company Stock held in the Plan increase or decrease
by reason of a recapitalization, reclassification, stock split, combination of
shares or dividend payable in shares of Company Stock, such increase or decrease
shall be allocated to each Account, as of the date on which the event requiring
such adjustment occurs, in the same manner as the share to which it is
attributable is then allocated.

 

5.9 Notice to Participants of Account Balances.

 

At least once for each Plan Year, the Administrative Committee shall cause a
written statement of a Participant’s or Beneficiary’s Account balance to be
distributed to the Participant or Beneficiary.

 

5.10 Good Faith Valuation Binding.

 

In determining the value of the Trust Fund and the Accounts, the Trustee and the
Administrative Committee shall exercise their best judgment, and all such
determinations of value (in the absence of bad faith) shall be binding upon all
Participants and Beneficiaries.

 

5.11 Errors and Omissions in Accounts.

 

If an error or omission is discovered in the Account of a Participant or
Beneficiary, the Administrative Committee shall cause appropriate, equitable
adjustments to be made to such Account.

 

27



--------------------------------------------------------------------------------

ARTICLE VI

CONTRIBUTION AND SECTION 415 LIMITATIONS

AND NONDISCRIMINATION REQUIREMENTS

 

6.1 Deductibility Limitations.

 

In no event shall the total Contribution amount for any taxable year of a
Participating Company exceed that amount which is properly deductible for
federal income tax purposes under the then appropriate provisions of the Code.
For purposes of this Section, a Contribution may be deemed made by a
Participating Company for a taxable year if it is paid to the Trustee on or
before the date of filing the Participating Company’s federal income tax return
(including extensions thereof) for that year or on or before such other date as
shall be within the time allowed to permit proper deduction by the Participating
Company of the amount so contributed for federal income tax purposes for the
year in which the obligation to make such Contribution was incurred.

 

6.2 Maximum Limitation on Elective Deferrals.

 

(a) Maximum Elective Deferrals Under Participating Company Plans. The aggregate
amount of a Participant’s Elective Deferrals made for any calendar year under
the Plan and any other plans, contracts or arrangements with the Participating
Companies shall not exceed the Maximum Deferral Amount.

 

(b) Return of Excess Before-Tax Contributions. If the aggregate amount of a
Participant’s Before-Tax Contributions, made for any calendar year exceeds the
Maximum Deferral Amount, the Participant shall be deemed to have notified the
Administrative Committee of such excess, and the Administrative Committee shall
cause the Trustee to distribute to such Participant, on or before April 15 of
the next succeeding calendar year, the total of (i) the amount by which such
Before-Tax Contributions exceed the Maximum Deferral Amount, plus (ii) any
earnings allocable thereto (including, in the Administrative Committee’s
discretion, any gap income). In addition, Matching Contributions made on behalf
of the Participant which are attributable to the distributed Before-Tax
Contributions shall be forfeited.

 

(c) Return of Excess Elective Deferrals Provided by Other Participating Company
Arrangements. If after the reduction described in subsection (b) hereof, a
Participant’s aggregate Elective Deferrals under plans, contracts and
arrangements with the Controlling Company and all Affiliates still exceed the
Maximum Deferral Amount, then, the Participant shall be deemed to have notified
the Administrative Committee of such excess, and, unless the Administrative
Committee directs otherwise, such excess shall be reduced by distributing to the
Participant Elective Deferrals that were made for the calendar year under such
plans, contracts and/or arrangements with the Controlling Company and all
Affiliates other than the Plan. However, if the Administrative Committee decides
to make any such distributions from Before-Tax Contributions made to the Plan,
such distributions (including forfeiture of Matching Contributions) shall be
made in a manner similar to that described in subsection (b) hereof.

 

(d) Discretionary Return of Elective Deferrals. If after the reductions
described in subsections (b) and (c) hereof, (i) a Participant’s aggregate
Elective Deferrals made

 

28



--------------------------------------------------------------------------------

for any calendar year under the Plan and any other plans, contracts or
arrangements with Participating Companies and any other employers still exceed
the Maximum Deferral Amount, and (ii) such Participant submits to the
Administrative Committee, on or before the March 1 following the end of such
calendar year, a written request that the Administrative Committee distribute to
such Participant all or a portion of his remaining Before-Tax Contributions made
for such calendar year, and any earnings attributable thereto (including in the
Administrative Committee’s discretion, any gap income), then the Administrative
Committee may, but shall not be required to, cause the Trustee to distribute
such amount to such Participant on or before the April 15 following the end of
the year in which the Maximum Deferral Amount was exceeded. However, if the
Administrative Committee decides to make any such distributions from Before-Tax
Contributions made to the Plan, such distributions (including forfeiture of
Matching Contributions) shall be made in a manner similar to that described in
subsection (b) hereof.

 

(e) Return of Excess Annual Additions. Any Before-Tax Contributions returned to
a Participant to correct excess Annual Additions shall be disregarded for
purposes of determining whether the Maximum Deferral Amount has been exceeded.

 

6.3 Nondiscrimination Requirements for Before-Tax Contributions.

 

(a) ADP Test. The allocation of the aggregate of all (i) Before-Tax
Contributions, (ii) to the extent designated by the Administrative Committee
pursuant to subsection (c) hereof, Supplemental Contributions, and (iii) to the
extent taken into account under subsection (b) hereof, before-tax and/or
qualified nonelective contributions made under another plan, shall satisfy at
least one of the following ADP Tests (which have been applied consistently since
the Plan’s inception) for each Plan Year:

 

(1) The ADP for the Plan Year being tested of the Active Participants who are
Highly Compensated Employees during the Plan Year shall not exceed the product
of (A) the ADP for such Plan Year of the Active Participants who are not Highly
Compensated Employees during the Plan Year, multiplied by (B) 1.25; or

 

(2) The ADP for the Plan Year being tested of the Active Participants who are
Highly Compensated Employees during the Plan Year shall not exceed the ADP for
such Plan Year of the Active Participants who are not Highly Compensated
Employees during the Plan Year by more than 2 percentage points, nor shall it
exceed the product of (A) the ADP for such Plan Year of the Active Participants
who are not Highly Compensated Employees during the Plan Year, multiplied by (B)
2.

 

(b) Multiple Plans. If before-tax and/or qualified nonelective contributions are
made to one or more other plans [other than employee stock ownership plans as
described in Code Section 4975(e)(7)] which, along with the Plan, are considered
as a single plan for purposes of Code Section 401(a)(4) or Section 410(b), such
plans shall be treated as one plan for purposes of this Section, and the
before-tax and applicable qualified nonelective contributions made to those
other plans shall be combined with the Before-Tax and applicable Supplemental
Contributions for purposes of performing the tests described in subsection (a)
hereof. In addition, the Administrative Committee may elect to treat the Plan as
a single plan along with the one or more other plans [other than employee stock
ownership plans as described in Code

 

29



--------------------------------------------------------------------------------

Section 4975(e)(7)] to which before-tax and/or qualified nonelective
contributions are made for purposes of this Section; provided, the Plan and all
of such other plans also must be treated as a single plan for purposes of
satisfying the requirements of Code Sections 401(a)(4) and 410(b) [other than
the requirements of Code Section 410(b)(2)(A)(ii)]. However, plans may be
aggregated for purposes of this subsection only if they have the same plan year.

 

(c) Adjustments to Actual Deferral Percentages. In the event that the allocation
of the Before-Tax Contributions and Supplemental Contributions for a Plan Year
does not satisfy one of the ADP Tests of subsection (a) hereof, the
Administrative Committee shall cause the Before-Tax and Supplemental
Contributions for such Plan Year to be adjusted in accordance with one or a
combination of the following options:

 

(1) The Administrative Committee may cause the Participating Companies to make,
with respect to such Plan Year, Supplemental Contributions on behalf of, and
allocable to, the Participants described in Section 5.3 with respect to such
Plan Year, in the minimum amount necessary to satisfy one of the ADP Tests. Such
Supplemental Contributions shall be allocated among such Participants pursuant
to one of the methods described in Section 5.3.

 

(2) By the last day of the Plan Year following the Plan Year in which the annual
allocation failed both of the ADP Tests, the Administrative Committee may direct
the Trustee to reduce the Before-Tax Contributions taken into account with
respect to Highly Compensated Employees under such failed ADP Tests by the
dollar amount necessary to satisfy one of the ADP Tests. The total dollar amount
by which Before-Tax Contributions shall be reduced shall be determined by
hypothetically reducing Before-Tax Contributions made on behalf of Highly
Compensated Employees in order of individual Actual Deferral Percentages,
beginning with the highest Actual Deferral Percentage. Notwithstanding the
method of determining the total dollar amount of such reductions, actual
reductions in Before-Tax Contributions shall be made in accordance with, and
solely from the Accounts of those Highly Compensated Employees who are affected
by, the following procedure:

 

(A) First, the Before-Tax Contributions of the Highly Compensated Employee(s)
with the highest dollar amount of Before-Tax Contributions for such Plan Year
shall be reduced by the lesser of (i) the entire amount necessary to satisfy one
of the ADP Tests (determined as described above), or (ii) that part of the
entire dollar amount necessary to satisfy one of the ADP Tests as shall cause
the amount of Before-Tax Contributions of each such Highly Compensated Employee
to equal the amount of Before-Tax Contributions of each of the Highly
Compensated Employees with the next highest dollar amount of Before-Tax
Contributions for such Plan Year. In addition, to the extent that a Highly
Compensated Employee’s Before-Tax Contributions are reduced pursuant to this
Section, any Matching Contributions made on behalf of a Highly Compensated
Employee which are attributable to the distributed Before-Tax Contributions
shall be forfeited.

 

30



--------------------------------------------------------------------------------

(B) Substantially identical steps shall be followed for making further
reductions in the Before-Tax Contributions of each of the Highly Compensated
Employees with the next highest dollar amount of Before-Tax Contributions for
such Plan Year until one of the ADP Tests has been satisfied.

 

(C) Any amount by which Before-Tax Contributions are so reduced, plus any
earnings attributable thereto (including in the Administrative Committee’s
discretion any gap income or loss), shall be distributed to the Highly
Compensated Employees from whose Before-Tax Accounts such reductions shall have
been made.

 

For Plan Years beginning prior to January 1, 1997, reductions to the Accounts of
Highly Compensated Employees shall be made in accordance with Section 401(k)(8)
as in effect prior to its amendment by the Small Business Job Protection Act of
1996.

 

6.4 Nondiscrimination Requirements for Matching Contributions.

 

(a) ACP Test. The allocation of the aggregate of all (i) after-tax, (ii)
Matching Contributions, (iii) to the extent designated by the Administrative
Committee pursuant to subsection (c) hereof, Supplemental Contributions, and
(iv) to the extent designated by the Administrative Committee pursuant to
subsection (b) hereof, other before-tax and/or qualified nonelective
contributions made under another plan shall satisfy at least one of the
following ACP Tests (which have been applied consistently since the Plan’s
inception) for such Plan Year:

 

(1) The ACP for the Plan Year being tested of the Active Participants who are
Highly Compensated Employees during the Plan Year shall not exceed the product
of (A) the ACP for such Plan Year of the Active Participants who are not Highly
Compensated Employees during the Plan Year, multiplied by (B) 1.25; or

 

(2) The ACP for the Plan Year being tested of the Active Participants who are
Highly Compensated Employees during the Plan Year shall not exceed the ACP for
such Plan Year of the Active Participants who are not Highly Compensated
Employees during the Plan Year by more than 2 percentage points, nor shall it
exceed the product of (A) the ACP for such Plan Year of the Active Participants
who are not Highly Compensated Employees during the Plan Year, multiplied by (B)
2.

 

(b) Multiple Plans. If matching, after-tax, before-tax and/or qualified
nonelective contributions are made to one or more other plans [other than
employee stock ownership plans as described in Code Section 4975(e)(7)] which,
along with the Plan, are considered as a single plan for purposes of Code
Section 401(a)(4) or Section 410(b), such plans shall be treated as one plan for
purposes of this Section, and the matching, after-tax, applicable before-tax and
qualified nonelective contributions made to those other plans shall be combined
with the Matching, applicable Before-Tax and Supplemental Contributions for
purposes of performing the tests described in subsection (a) hereof. In
addition, the Administrative Committee may elect to treat the Plan as a single
plan along with one or more other plans [other than employee stock ownership
plans as described in Code Section 4975(e)(7)] to which matching, after-tax,
applicable before-tax and/or qualified nonelective contributions are made for

 

31



--------------------------------------------------------------------------------

purposes of this Section; provided, the Plan and all of such other plans also
must be treated as a single plan for purposes of satisfying the requirements of
Code Sections 401(a)(4) and 410(b) [other than the requirements of Code Section
410(b)(2)(A)(ii)]. However, plans may be aggregated for purposes of this
subsection only if they have the same plan year.

 

(c) Adjustments to Actual Contribution Percentages. In the event that the
allocation of the Before-Tax, Matching and Supplemental Contributions and other
after-tax, before-tax and qualified nonelective contributions for a Plan Year
does not satisfy one of the ACP Tests of subsection (a) hereof, the
Administrative Committee shall cause such Matching Contributions for the Plan
Year to be adjusted in accordance with one or a combination of the following
options:

 

(1) The Administrative Committee may cause the Participating Companies to make,
with respect to such Plan Year, Supplemental Contributions on behalf of, and
specifically allocable to, the Participants described in Section 5.3 with
respect to such Plan Year, in the minimum amount necessary to satisfy one of the
ACP Tests; such Supplemental Contributions shall be allocated among the
Participants pursuant to the methods described in Section 5.3. Alternatively or
in addition, the Administrative Committee may add a portion of the Before-Tax
Contributions that are made for the Plan Year by the Participants who are not
Highly Compensated Employees and that are not needed for the Plan to satisfy the
ADP Tests for the Plan Year to the Matching Contributions for such Participants
to increase the ACP for such Participants.

 

(2) By the last day of the Plan Year following the Plan Year in which the annual
allocation failed both of the ACP Tests, the Administrative Committee may direct
the Trustee to reduce Matching Contributions taken into account with respect to
Highly Compensated Employees under such failed ACP Tests by the dollar amount
necessary to satisfy one of the ACP Tests. The total dollar amount by which
Matching Contributions shall be reduced shall be determined by hypothetically
reducing Matching Contributions made on behalf of Highly Compensated Employees
in order of individual Actual Contribution Percentages, beginning with the
highest Actual Contribution Percentage. Notwithstanding the method of
determining the total dollar amount of such reductions, actual reductions in
Matching Contributions shall be made in accordance with, and solely from the
Accounts of those Highly Compensated Employees who are affected by, the
following procedure:

 

(A) First, the Matching Contributions of the Highly Compensated Employee(s) with
the highest dollar amount of Matching Contributions for such Plan Year shall be
reduced by the lesser of (i) the entire dollar amount necessary to satisfy one
of the ACP Tests (determined as described above), or (ii) that part of the
entire amount necessary to satisfy one of the ACP Tests as shall cause the
dollar amount of Matching Contributions of each such Highly Compensated Employee
to equal the amount of Matching Contributions of each of the Highly Compensated
Employees with the next highest dollar amount of Matching Contributions for such
Plan Year.

 

32



--------------------------------------------------------------------------------

(B) Substantially identical steps shall be followed for making further
reductions in the Matching Contributions of each of the Highly Compensated
Employees with the next highest dollar amount of Matching Contributions for such
Plan Year until one of the ACP Tests has been satisfied.

 

(C) Any amount by which Matching Contributions are reduced, plus any earnings
attributable thereto (including in the Administrative Committee’s discretion any
gap income or loss), shall be forfeited; provided, if the Matching Contributions
to be reduced are vested and therefore may not be forfeited, those Matching
Contributions, plus any earnings attributable thereto (including in the
Administrative Committee’s discretion any gap income or loss) shall be
distributed to the Highly Compensated Employees from whose Matching Accounts
such reductions have been made.

 

For Plan Years beginning prior to January 1, 1997, reductions to the Accounts of
Highly Compensated Employees shall be made in accordance with Section 401(m)(6)
as in effect prior to its amendment by the Small Business Job Protection Act of
1996.

 

6.5 Multiple Use of Tests.

 

(a) Aggregate Limitation. The sum of the ADP and the ACP for the Plan Year being
tested for the entire group of eligible Highly Compensated Employees who are
Active Participants, following and taking into account the application of
Sections 6.3(c) and 6.4(c) for such Plan Year, may not exceed the greater of (1)
or (2) below (or such other applicable limits as may be established under the
Code, regulations or otherwise):

 

(1) the sum of:

 

(A) 125 percent of the greater of (i) the ADP for such Plan Year of the group of
non-Highly Compensated Employees eligible under the Plan beginning with or
within the plan year of the Code Section 401(k) arrangement, or (ii) ACP for
such Plan Year for the group of non-Highly Compensated Employees who are
eligible under the Plan beginning with or within the plan year of the Code
Section 401(k) arrangement; plus

 

(B) the lesser of 2 plus or 2 times the lesser of the amount determined in
subsection (a)(1)(A)(i) or (a)(1)(A)(ii) hereof; or

 

(2) the sum of:

 

(A) 125 percent of the lesser of (i) the ADP for such Plan Year of the group of
non-Highly Compensated Employees eligible under the Plan beginning with or
within the plan year of the Code Section 401(k) arrangement, or (ii) the ACP for
such Plan Year of the group of non-Highly Compensated Employees who are eligible
under the Plan beginning with or within the plan year of the Code Section 401(k)
arrangement; plus

 

33



--------------------------------------------------------------------------------

(B) the lesser of 2 plus or 2 times the greater of the amount determined in
subsection (a)(2)(A)(i) or (a)(2)(A)(ii) hereof.

 

(b) Multiple Plans. If at least one Highly Compensated Employee participates in
another qualified retirement plan maintained by the Participating Company which
(i) permits before-tax contributions and/or after-tax contributions or matching
contributions, and (ii) is not aggregated with the Plan for purposes of
nondiscrimination testing, then the multiple use aggregate limitations described
in subsection (a) shall apply separately with respect to each such other plan.

 

(c) Correction. If the maximum limitation of the combination of the Highly
Compensated Employees’ ADPs and ACPs, as described in subsection (a) hereof, is
exceeded, this excess shall be reduced or otherwise corrected by any method
permissible under Section 6.3 for satisfying the ADP Test or through any method
permitted under Section 6.4 to satisfy the ACP Test, or any combination thereof.

 

(d) Application. This Section shall be operated and interpreted in a manner
consistent with regulations promulgated under Code Section 401(m).

 

6.6 Order of Application.

 

For any Plan Year in which adjustments shall be necessary or otherwise made
pursuant to the terms of Sections 6.3, 6.4 and/or 6.5, such adjustments shall be
applied in the order prescribed by the Secretary of Treasury in Treasury
Regulations or other published authority.

 

6.7 Code Section 415 Limitations on Maximum Contributions.

 

(a) General Limit on Annual Additions. In no event shall the Annual Addition to
a Participant’s Account for any Limitation Year, under the Plan and any other
Defined Contribution Plan maintained by an Affiliate, exceed the lesser of:

 

(1) $35,000 (as adjusted by the Secretary of the Treasury under Code Section
415(d) to reflect cost-of-living increases); or

 

(2) 25 percent of such Participant’s Compensation.

 

(b) Combined Plan Limit. If an Employee is a participant in the Plan and any one
or more other defined contribution plans maintained by any Affiliates and a
corrective adjustment in such Employee’s benefits is required to comply with
this Section 6.5, such adjustment shall be made under the other plan(s).
Effective for Limitation Years commencing on and after January 1, 2000, the
combined defined benefit and defined contribution plan limit under Code Section
415 (e) ceased to apply.

 

34



--------------------------------------------------------------------------------

(c) Correction of Excess Annual Additions. If, as a result of either the
allocation of Forfeitures to an Account, a reasonable error in estimating a
Participant’s Compensation or Elective Deferrals, or such other circumstances as
permitted by the Internal Revenue Service, the Annual Addition made on behalf of
a Participant exceeds the limitations set forth in this Section, the
Administrative Committee shall direct the Trustee to take such of the following
actions as it shall deem appropriate, specifying in each case the amount of
Contributions involved:

 

(1) A Participant’s Annual Addition first shall be reduced by reducing his
Before-Tax Contributions in the amount of the remaining excess, up to the total
amount of Before-Tax Contributions made on behalf of such Participant on which
the Participating Company has made no Matching Contribution, and the amount of
the reduction (plus any earnings thereon) shall be returned to such Participant.

 

(2) If further reductions are necessary, a Participant’s Annual Addition shall
be reduced by reducing his Before-Tax Contributions (not previously reduced) in
the amount of the remaining excess, up to the total amount of Before-Tax
Contributions made on behalf of such Participant. The amount of the reduction
(plus investment earnings thereon) shall be returned to such Participant and the
Matching Contributions (and investment earnings thereon) attributable to the
returned Before-Tax Contributions shall be forfeited, placed in a suspense
account and reallocated in a manner similar to that described in subsection
(c)(3) hereof.

 

(3) If further reduction is necessary, the Supplemental Contributions allocated
to the Participant’s Account shall be reduced in the amount of the remaining
excess, shall be held in a suspense account and shall be applied to reduce
permissible Contributions in each successive Plan Year until such amount is
fully allocated; provided, so long as any suspense account is maintained
pursuant to this Section: (A) no Contributions shall be made to the Plan which
would be precluded by this Section; (B) investment gains and losses of the Trust
Fund shall be allocated to such suspense account; and (C) amounts in the
suspense account shall be allocated in the same manner as Contributions as of
the earliest Valuation Date possible, until such suspense account is exhausted.

 

(d) Annual Addition. For purposes of this Section, the term “Annual Addition”
for any Participant means the sum for any Limitation Year of:

 

(1) contributions made by an Affiliate on behalf of the Participant under all
Defined Contribution Plans;

 

(2) contributions made by the Participant under all Defined Contribution Plans
of an Affiliate [excluding rollover contributions as defined in Code Sections
402(c)(4), 403(a)(4), 403(b)(8) and 408(d)(3) and contributions of previously
distributed benefits which result in such a Plan’s restoration of previously
forfeited benefits pursuant to Treasury Regulation Section 1.411(a)-7(d)];

 

35



--------------------------------------------------------------------------------

(3) forfeitures allocated to the Participant under all Defined Contribution
Plans of an Affiliate;

 

(4) amounts allocated for the benefit of the Participant after March 31, 1984,
to an individual medical account established under a pension or annuity plan
maintained by an Affiliate, as described in Code Section 415(l); and

 

(5) if the Participant was a Key Employee at any time during the Plan Year
during which or coincident with which the Limitation Year ends or during any
preceding Plan Year, any amount paid or accrued after December 31, 1985 by an
Affiliate to a special account under a welfare benefit fund [as defined in Code
Section 419(e)] to provide post-retirement medical or life insurance benefits to
the Participant, as described in Code Section 419A(d)(2).

 

Contributions do not fail to be Annual Additions merely because they are (i)
Before-Tax Contributions that exceed the Maximum Deferral Amount, (ii)
Before-Tax Contributions that cause the Plan to fail the ADP Tests, or (iii)
Matching Contributions that cause the Plan to fail the ACP Tests, or merely
because the Contributions described in clauses (ii) and (iii) immediately above
are corrected through distribution or recharacterization; Contributions
described in clause (i) immediately above that are distributed in accordance
with the terms of Section 6.2 shall not be Annual Additions.

 

(e) Compliance with Code Section 415. The limitations in this Section are
intended to comply with the provisions of Code Section 415 so that the maximum
benefits permitted under plans of the Affiliates shall be exactly equal to the
maximum amounts allowed under Code Section 415 and the regulations promulgated
thereunder. The provisions of this Section generally are effective as of the
Effective Date, but to the extent the Code requires an earlier or later
effective date with respect to any portion(s) of this Section, such other
effective date shall apply. If there is any discrepancy between the provisions
of this Section and the provisions of Code Section 415 and the regulations
promulgated thereunder, such discrepancy shall be resolved in such a way as to
give full effect to the provisions of the Code.

 

6.8 Construction of Limitations and Requirements.

 

The descriptions of the limitations and requirements set forth in this Article
are intended to serve as statements of the legal requirements necessary for the
Plan to remain qualified under the applicable terms of the Code. The
Participating Companies do not desire or intend, and the terms of this Article
shall not be construed, to impose any more restrictions on the operation of the
Plan than required by law. Therefore, the terms of this Article and any related
terms and definitions in the Plan shall be interpreted and operated in a manner
which imposes the least restrictions on the Plan. For example, if use of a more
liberal definition of “Compensation” or a more liberal multiple use test is
permissible at any time under the law, then the more liberal provisions may be
applied as if such provisions were included in the Plan.

 

36



--------------------------------------------------------------------------------

ARTICLE VII

INVESTMENTS

 

7.1 Establishment of Trust Account.

 

All Contributions are to be paid over to the Trustee, to be held in the Trust
Fund and invested in accordance with the terms of the Plan and the Trust.

 

7.2 Investment Funds.

 

(a) Establishment of Investment Funds. In accordance with instructions from the
Investment Committee and the terms of the Plan and the Trust, the Trustee shall
establish and maintain, for the investment of assets of the Trust Fund,
Investment Funds for the investment of Contributions and Accounts. Such
Investment Funds shall be established and modified from time to time without
necessity of amendment to the Plan and shall have the investment objectives
prescribed by the Investment Committee. Investment Funds also may be established
and maintained for any limited purpose(s) the Investment Committee may direct
(for example, for the investment of certain specified Accounts transferred from
a Prior Plan). Similarly, at the authorized direction of the Investment
Committee, the Trustee may eliminate one or more of the then existing Investment
Funds. The Trustee may invest Contributions it receives in interest bearing
accounts until such time as a Participant’s investment directions can be
effected.

 

(b) Reinvestment of Cash Earnings. Any investment earnings received in the form
of cash with respect to any Investment Fund (in excess of the amounts necessary
to make cash distributions or to pay Plan or Trust expenses) shall be reinvested
in such Investment Fund.

 

7.3 Participant Direction of Investments.

 

Each Participant or Beneficiary generally may direct the manner in which his
Accounts and Contributions shall be invested in and among the Investment Funds
described in Section 7.2, including, effective as of December 1, 1999, the
Company Stock Fund. Participant investment directions shall be made in
accordance with the following terms:

 

(a) Investment of Contributions. Except as otherwise provided in this Section,
each Participant may elect, on a form provided by the Administrative Committee,
through an interactive telephone or internet-based system, or in such other
manner as the Administrative Committee may prescribe, the percentage of his
future Contributions that will be invested in each Investment Fund. An initial
election of a Participant shall be made as of the Entry Date on which the
Participant commences or recommences participation in the Plan and shall apply
to all such specified Contributions credited to such Participant’s Account after
such Entry Date; provided, an earlier investment election may be made with
respect to a Rollover Contribution made before an Employee becomes an Active
Participant. Such Participant may make subsequent elections as of any Valuation
Date, and such elections shall apply to all such Contributions credited to such
Participant’s Accounts following such date; for purposes hereof, Contributions
and/or Forfeitures that are credited to a Participant’s or Beneficiary’s Account
shall be subject to the investment election in effect on the date on which such
amounts are actually received and credited, regardless of any prior date “as of”
which such Contributions may have been allocated to his Account. Any election
made pursuant to this subsection with respect

 

37



--------------------------------------------------------------------------------

to future Contributions shall remain effective until changed by the Participant.
In the event a Participant never makes an investment election or makes an
incomplete or insufficient election in some manner, the Trustee, based on
authorized directions from the Administrative Committee, shall direct the
investment of the Participant’s future Contributions.

 

(b) Investment of Existing Account Balances. Except as otherwise provided in
this Section, each Participant or Beneficiary may elect, on a form provided by
the Administrative Committee, through an interactive telephone or internet-based
system, or in such other manner as the Administrative Committee may prescribe,
the percentage of his existing Accounts that will be invested in each Investment
Fund; provided, as part of making an election, the Participant or Beneficiary
may elect different Investment Funds or combinations of Investment Funds for
each such type of Account. Such Participant or Beneficiary may make such
elections effective as of any Valuation Date following his Entry Date into the
Plan (or the crediting of his Rollover Contribution). Each such election shall
remain in effect until changed by such Participant or Beneficiary. In the event
a Participant or Beneficiary fails to make an election for his existing Account
balance pursuant to the terms of this subsection which is separate from his
election made for his Contributions pursuant to the terms of this subsection (a)
hereof, or if a Participant’s or Beneficiary’s investment election form is
incomplete or insufficient in some manner, the Participant’s or Beneficiary’s
existing Account balance will continue to be invested in the same manner
provided under the terms of the most recent election affecting that portion of
his Account.

 

(c) Conditions Applicable to Elections. The Administrative Committee shall have
complete discretion to adopt and revise procedures to be followed in making such
investment elections. Such procedures may include, but are not limited to, the
process of the election, the permitted frequency of making elections, the
deadline for making elections and the effective date of such elections;
provided, elections must be permitted at least once every 3 months. Any
procedures adopted by the Administrative Committee that are inconsistent with
the deadlines or procedures specified in this Section shall supersede such
provisions of this Section without the necessity of a Plan amendment.

 

(d) Restrictions on Investments. To the extent any investment or reinvestment
restrictions apply with respect to any Investment Funds (for example,
restrictions on changes of investments between competing funds) or as a result
of unanticipated depletion of cash liquidity within an Investment Fund, a
Participant’s or Beneficiary’s ability to direct investments hereunder may be
limited.

 

(e) Sales and Purchases of Company Stock. Up to 100 percent of the Trust Account
may be invested in Company Stock by investing in the Company Stock Fund, as
follows:

 

(1) To the extent that any cash amounts received by or held in the Trust Fund
are to be invested in the Company Stock Fund, the Trustee, as properly directed
by the Administrative Committee, shall effect purchases of shares of Company
Stock pursuant to procedures established by the Administrative Committee. The
Trustee shall make such purchases in compliance with all applicable securities
laws and may purchase Company Stock (A) in the open market, (B) in privately
negotiated transactions

 

38



--------------------------------------------------------------------------------

with holders of Company Stock and/or the Controlling Company, and/or (C) through
the exercise of stock rights, warrants or options. Alternatively, the Trustee
may acquire the requisite number of shares of Company Stock from shares already
acquired for other Participants’ Accounts and made available pursuant to the
procedure described in Subsection (e)(2)(B) hereof. The Trustee shall make all
purchases of Company Stock at a price or prices which, in the judgment of the
Trustee, do not exceed the fair market value of such Company Stock as of the
date of purchase; with respect to Company Stock purchased on the open market,
the total cost to Participants will include acquisition costs.

 

(2) To the extent that any shares of Company Stock held in the Trust Fund are to
be liquidated for purposes of investing in one or more of the other Investment
Funds, making distributions and/or otherwise, the Trustee, in a manner
consistent with the terms of Subsection (e)(1) hereof, shall either (A) sell, at
fair market value, the appropriate number of shares of Company Stock to effect
such election, or (B) retain such shares for credit to other Participants’
Accounts; any shares of Company Stock so retained shall be deemed to have been
sold at fair market value on the day the election to sell is to be effective as
described in Subsection (e)(3) hereof.

 

(3) If Company Stock is to be purchased or sold, such purchases and sales shall
be made as soon as administratively practicable.

 

(4) For all purposes under the Plan for which the value of Company Stock must be
determined, the value of Company Stock shall be its fair market value. If the
Company Stock is listed on an established stock exchange, the fair market value
per share of Company Stock on any particular date shall be the closing price of
the stock on such exchange as of the day designated by the Administrative
Committee or determined under any procedure in general use under the Plan. If,
for any reason, the fair market value per share of Company Stock cannot be
ascertained or is unavailable for a particular date, the fair market value of
such stock shall be determined as of the nearest preceding date on which such
fair market value can be ascertained pursuant to the terms hereof. In the case
of a transaction between the Plan and a person described in Code Section
4975(e)(2), the value shall be determined as of the date of the transaction; for
all other purposes, the value shall be determined as of the most recent
Valuation Date.

 

7.4 Investment of Matching Accounts. Until such time as the Administrative
Committee may direct otherwise, a Participant’s Matching Account shall be
automatically invested in the Company Stock Fund, and Participants shall be
entitled to direct investment of amounts from such Company Stock Fund.

 

7.5 Valuation.

 

As of each Valuation Date, the Trustee shall determine the fair market value of
each of the Investment Funds after first deducting any expenses which have not
been paid by the Participating Companies. All costs and expenses incurred in
connection with Plan investments and, unless paid by the Participating
Companies, all costs and expenses incurred in connection with the general
administration of the Plan and the Trust shall be allocated between the
Investment Funds in the proportion in which the amount invested in each
Investment Fund bears to the amount invested in all Investment Funds as of the
appropriate Valuation Date; provided, all costs and expenses directly
identifiable to one Investment Fund shall be allocated to that Investment Fund.

 

39



--------------------------------------------------------------------------------

7.6 Purchase of Life Insurance.

 

Life insurance contracts shall not be purchased.

 

7.7 Voting and Tender Offer Rights with Respect to Investment Funds.

 

To the extent and in the manner permitted by the Trust and/or any documents
establishing or controlling any of the Investment Funds, Participants and
Beneficiaries shall be given the opportunity to vote and tender their interests
in each such Investment Fund. Otherwise, such interests shall be voted and/or
tendered by the Investment Manager or other fiduciary that controls such
Investment Fund, as may be provided in the controlling documents.

 

7.8 Fiduciary Responsibilities for Investment Directions.

 

All fiduciary responsibility with respect to the selection of Investment Funds
for the investment of a Participant’s or Beneficiary’s Accounts shall be
allocated to the Participant or Beneficiary who directs the investment. Neither
the Administrative Committee, the Investment Committee, the Trustee, nor any
Participating Company shall be accountable for any loss sustained by reason of
any action taken, or investment made, pursuant to an investment direction.

 

7.9 Appointment of Investment Manager; Authorization to Invest in Collective
Trust.

 

(a) Investment Manager. The Investment Committee may appoint any one or more
individuals or entities to serve as the investment manager or managers of the
entire Trust or of all or any designated portion of a particular Investment Fund
or Investment Funds. The investment manager shall certify that it is qualified
to act as an “investment manager” within the meaning of Section 3(38) of ERISA
and shall acknowledge in writing its fiduciary status with respect to the assets
placed under its control. The appointment of the investment manager shall be
effective upon the Trustee’s receipt of a copy of an appropriate Investment
Committee resolution (or such later effective date as may be contained therein),
and the appointment shall continue in effect until receipt by the Trustee of a
copy of an Investment Committee resolution removing or accepting the resignation
of the investment manager (or such later effective date as may be specified
therein). If an investment manager is appointed, the investment manager shall
have the power to manage, acquire and dispose of any and all assets of the Trust
Fund, as the case may be, which have been placed under its control, except to
the extent that such power is reserved to the Trustee by the Controlling
Company. If an investment manager is appointed, the Trustee shall be relieved of
any and all liability for the acts or omissions of the investment manager, and
the Trustee shall not be under any obligation to invest or otherwise manage any
assets which are subject to the management of the investment manager.

 

(b) Collective Trust. The Investment Committee may designate that all or any
portion of the Trust Fund shall be invested in a collective trust fund, in
accordance with the provisions of Revenue Ruling 81-100 or any successor ruling.
Such designation or direction shall be in addition to the powers to invest in
commingled funds maintained by the Trustee provided for in the Trust.

 

40



--------------------------------------------------------------------------------

7.10 Voting and Tender Offer Rights With Respect to Company Stock.

 

(a) Voting Rights. Each Participant or Beneficiary shall have the right to
direct the Trustee as to the exercise of all voting rights with respect to the
whole shares of Company Stock in his Account. Unless otherwise required by
ERISA, whole shares of Company Stock for which directions are not made by
Participants or Beneficiaries shall be voted by the Trustee in the same
proportion as the whole shares of such Company Stock are voted by the voting
Participants and Beneficiaries by the Trustee. To the extent possible, the
Trustee shall combine fractional shares of Company Stock in the Accounts of
Participants or Beneficiaries and shall vote such fractional shares of Company
Stock in the same proportion as the whole shares of such Company Stock are voted
by the voting Participants or Beneficiaries by the Trustee.

 

(b) Tender Offer Rights. Each Participant or Beneficiary shall have the right to
direct the Trustee as to whether, in accordance with the terms of any tender
offer for shares of Company Stock, to tender the whole shares of Company Stock
in his Account, and the Trustee shall follow such directions. To the extent
possible, the Trustee shall combine fractional shares of Company Stock in the
Accounts of Participants or Beneficiaries and shall tender such fractional
shares of Company Stock in the same proportion as the whole shares of such
Company Stock are tendered by the tendering Participants or Beneficiaries.
Unless otherwise required by ERISA, the Trustee shall not tender whole shares of
Company Stock credited to a Participant’s or Beneficiary’s Account for which it
has received no directions.

 

(c) Confidentiality. The Administrative Committee shall establish procedures to
protect the voting and tender offer rights of the Participants and Beneficiaries
and to ensure that the manner in which each Participant or Beneficiary exercises
his voting or tender offer rights is confidential with respect to the
Administrative Committee and the management of the Company.

 

(d) Dissemination of Pertinent Information. The Administrative Committee shall
deliver, or cause to be delivered, to each Participant or Beneficiary, all
notices, financial statements, proxies and proxy soliciting materials, relating
to the voting of Company Stock in his Account. In addition, the Administrative
Committee shall deliver, or cause to be delivered, to each Participant and
Beneficiary all materials relating to any tender offer, including the materials
distributed by any tender offerer (that is, any bidder). The Administrative
Committee shall notify each Participant or Beneficiary of each occasion for the
exercise of voting or tender offer rights within a reasonable time before such
rights are to be exercised, and such notification shall include all of the
relevant information that the Controlling Company distributes to shareholders
regarding the exercise of such rights.

 

7.11 Recordkeeper Transition Rule. For purposes of effectuating a change in the
Plan’s recordkeeper, and notwithstanding anything contained in this Article VII
to the contrary, the Administrative Committee may designate a period during
which no participant direction of investments shall be permitted.

 

41



--------------------------------------------------------------------------------

ARTICLE VIII

VESTING IN ACCOUNTS

 

8.1 General Vesting Rule.

 

(a) Fully Vested Accounts. All Participants shall at all times be fully vested
in their Before-Tax, Supplemental and Rollover Accounts.

 

(b) Matching Accounts. Except as provided in Sections 8.2 and 8.3, the Matching
Account of each Participant shall vest in accordance with the following vesting
schedule, based on the total of the Participant’s Years of Vesting Service:

 

Years of Vesting Service

Completed by Participant

--------------------------------------------------------------------------------

   Vested Percentage of Participant’s
Matching Account


--------------------------------------------------------------------------------

 

Less than 1 Year

   0 %

1 Year, but less than 2

   34 %

2 Years, but less than 3

   67 %

3 Years or more

   100 %

 

(c) Transfer Accounts. Transfer Accounts shall vest in accordance with the
schedule set forth in subsection (b) hereof unless a different vesting schedule
is specified by the Administrative Committee on a schedule attached hereto.

 

8.2 Vesting Upon Attainment of Normal Retirement Age, Death or Disability.

 

Notwithstanding Section 8.1, a Participant’s Account shall become 100 percent
vested and nonforfeitable upon the occurrence of any of the following events:

 

(a) The Participant’s attainment of Normal Retirement Age while still employed
as an Employee of any Affiliate;

 

(b) The Participant’s death while still employed as an Employee of any
Affiliate; or

 

(c) The Participant’s becoming Disabled while still employed as an Employee of
any Affiliate.

 

8.3 Timing of Forfeitures and Vesting after Restoration Contributions.

 

(a) Timing of Forfeitures. If a Participant who is not yet 100 percent vested in
his Matching Account or Transfer Account separates from service with all
Affiliates, the nonvested amount in his Matching Account or Transfer Account
shall be immediately forfeited and shall become available for allocation as a
Forfeiture (in accordance with the terms of Section 5.6) as soon as practicable
after such separation occurs; provided, if such Participant elects to receive a
distribution of all of his vested Matching Account or Transfer Account, the
nonvested amount in his Matching Account or Transfer Account (i) shall be
forfeited and shall become available for allocation as a Forfeiture (in
accordance with the terms of Section 5.6) as soon as

 

42



--------------------------------------------------------------------------------

practicable after such separation occurs and (ii) shall be subject to the
restoration rules set forth herein. If a Participant has no vested interest in
his Matching Account or Transfer Account, at the time he separates from service,
he shall be deemed to have received a cash-out distribution at the time he
separates from service, and the forfeiture provisions of this Section shall
apply. If such a Participant resumes employment with an Affiliate after he has
incurred 5 or more consecutive Breaks in Service, such nonvested amount shall
not be restored. If such a Participant resumes employment with an Affiliate
before he has incurred 5 consecutive Breaks in Service, the nonvested amount
shall be restored pursuant to the terms of subsection (b) or (c) hereof and
Section 8.4, as applicable.

 

(b) Reemployment and Vesting After Cash-Out Distribution. If by the date of
reemployment such a Participant has received a distribution of the entire vested
interest in his Matching Account or Transfer Account, the provisions of Section
3.7(a) shall be applicable (requiring repayment by such a Participant as a
condition for restoration of the nonvested amount). Upon such repayment, the
rehired individual immediately shall be credited on the Vesting Schedule set
forth in Section 8.1 with all previously earned Years of Vesting Service.

 

(c) Reemployment and Vesting Before Any Distribution. If such a Participant has
no vested interest in his Matching Account or Transfer Account (such that he had
a deemed cashout of his Matching Account or Transfer Account), his Matching
Account or Transfer Account shall be restored pursuant to the terms of Section
3.7(b) and then shall be subject to all of the vesting rules in this Article
VIII as if no Forfeitures had occurred.

 

8.4 Vesting following Partial Distributions.

 

In the event that a Participant receives a distribution from an Account in which
he is less than fully vested, the vested interest of the Participant in such
Account prior to the date such Participant (i) separates from service with all
Affiliates, (ii) incurs 5 consecutive Breaks in Service (such that the nonvested
portions of such Account are forfeited), or (iii) becomes 100 percent vested
pursuant to the terms of Sections 8.1 or 8.2 hereof (whichever is earliest),
shall be determined pursuant to the following formula:

 

X=P (AB + [R x D])—(R x D),

 

Where X is the vested interest at the relevant time (that is, the time at which
the vested percentage in such Account cannot increase), P is the vested
percentage at the relevant time; AB is the balance of his Matching Account or
Transfer Account at the relevant time; D is the amount of the distribution; and
R is the ratio of such Account’s Balance at the relevant time to such Account’s
balance immediately after the distribution.

 

8.5 Amendment to Vesting Schedule.

 

Notwithstanding anything herein to the contrary, in no event shall the terms of
any amendment to the Plan reduce the vested percentage that any Participant has
earned under the Plan. In the event that the Plan provides for Participants to
vest in their Accounts at a rate which is faster than that provided under any
amendment hereto (or in the event any other change is made that directly has an
adverse effect on Participants’ vested percentage), any Participant

 

43



--------------------------------------------------------------------------------

who has 3 or more Years of Vesting Service [calculated in a manner consistent
with Treasury Regulation Section 1.411(a)-8T (or any successor Section)] may
elect to have his vested percentage calculated under the schedule in the Plan
before any such change, and the Administrative Committee shall give each such
Participant notice of his rights to make such an election. The period during
which the election may be made shall commence with the date the amendment is
adopted or deemed to be made and shall end on the latest of: (i) 60 days after
the amendment is adopted; (ii) 60 days after the amendment becomes effective; or
(iii) 60 days after the Participant is issued written notice of the amendment by
a Participating Company or Administrative Committee.

 

44



--------------------------------------------------------------------------------

ARTICLE IX

PAYMENT OF BENEFITS FROM ACCOUNTS

 

9.1 Benefits Payable for Reasons Other Than Death.

 

(a) General Rule Concerning Benefits Payable Upon Separation from Service. In
accordance with the terms of subsection (b) hereof and subject to the
restrictions set forth in subsections (c) and (d) hereof, if a Participant
becomes Disabled or separates from service with all Affiliates for any reason
other than death he (or his Beneficiary, if he dies after such Disability or
separation from service) shall be entitled to receive a distribution of (i) the
vested amount credited to his Account, determined as of the Valuation Date on
which such distribution is processed, plus (ii) the vested amount of any
Contributions made on his behalf since such Valuation Date. For purposes of this
Article, the “date on which such distribution is processed” refers to the date
established for such purpose by administrative practice, even if actual payment
and/or processing is made at a later date due to delays in the valuation,
administrative or any other procedure.

 

(b) Timing of Distribution.

 

(1) Except as provided in subsections (b)(2), (b)(3), (d) and (e) hereof,
benefits payable to a Participant under this Section shall be distributed as
soon as administratively practicable after the Participant becomes Disabled or
separates from service with all Affiliates for any reason other than death.

 

(2) Notwithstanding the foregoing, in the event that (A) the value of the
Participant’s Account exceeds $5,000 (or, for distributions made prior to
January 1, 1998, exceeded $3,500 at the time of such distribution or any prior
distribution) and (B) the distribution date described in subsection (b)(1)
hereof occurs or is to occur prior to the Participant’s attainment of Normal
Retirement Age, benefits shall not be distributed to such Participant at the
time set forth in subsection (b)(1) hereof without the Participant’s written
election (or an election through an electronic medium) in such manner as
provided by the Administrative Committee. In order for such Participant’s
election to be valid, his election must be filed with the Administrative
Committee within the 90-day period ending on such date, and the Administrative
Committee (no later than 30 days and no earlier than 90 days before such
distribution date) must have presented him with a notice informing him of his
right to defer his distribution; provided, the Participant may elect to waive
the minimum 30-day notice period and to receive his distribution before the end
of such period. If the Participant does not consent to the distribution of his
benefit at such time, his benefit shall be distributed as soon as practicable
after the date he files an election with the Administrative Committee requesting
such payment.

 

(3) Notwithstanding anything in the Plan to the contrary, unless a Participant
elects to further defer the distribution of his benefit or fails to submit a
claim for such distribution, in no event shall payment of the Participant’s
benefit be made later than 60 days after the end of the Plan Year which includes
the latest of (i) the date on which the Participant attained Normal Retirement
Age, (ii) the date which is the 10th

 

45



--------------------------------------------------------------------------------

anniversary of the date he commenced participation in the Plan, or (iii) the
date he actually separates from service with all Affiliates; provided, if the
amount of the payment cannot be ascertained by the date as of which payments are
scheduled to be made or commence hereunder, payment shall be made or commence no
later than 60 days after the earliest date on which such payment can be
ascertained under the Plan.

 

(4) Notwithstanding anything in the Plan to the contrary, commencing with the
original effective date of the Plan, the Participant’s Account shall be
distributed no later than the April 1 following the later of (i) the calendar
year in which the Participant attains age 70 1/2, or (ii) the calendar year in
which the Participant actually separates from service with all Affiliates
[provided for Plan Years prior to January 1, 1997, the earlier of (i) and (ii)];
provided, if such Participant is a 5 percent owner (as defined in Code Section
416), benefit payments shall be made no later than the April 1 following the
calendar year in which the Participant attains age 70 1/2. Unless a Participant
who is a 5 percent owner and whose minimum distributions begin while he is still
employed elects to take a distribution of his entire Account balance, his
benefits, payable under this Article IX commencing as of his required beginning
date shall be paid in the form of substantially equal monthly payments over a
period equal to the life expectancy of the Participant with benefits adjusted
annually thereafter to reflect any additional benefit accruals and
distributions, withdrawals, etc., under the Plan. All distributions will be made
in accordance with Code Section 401(a)(9), the regulations promulgated under
Code Section 401(a)(9), including Treasury Regulation Section 1.401(a)(9)-2
(relating to incidental benefit limitations, as in effect prior to the Code
Section 401(a)(9) Treasury Regulations proposed in January 2001) and any other
provisions reflecting the requirements of Code Section 401(a)(9) and prescribed
by the Internal Revenue Service; and the terms of the Plan reflecting the
requirements of Code Section 401(a)(9) override the distribution options (if
any) in the Plan which are inconsistent with those requirements. Commencing with
the original effective date of the Plan, the Participant’s life expectancy shall
only be calculated as of the Plan Year in which the Participant attains age 70½,
unless the Participant request to have his life expectancy recalculated
annually.

 

(5) With respect to distributions under the Plan made on or after the Effective
Date for calendar years beginning on or after January 1, 2001, the Plan will
apply the minimum distribution requirements of Section 401(a)(9) of the Internal
Revenue Code in accordance with the regulations under Section 401(a)(9) that
were proposed on January 17, 2001 (the 2001 proposed regulations),
notwithstanding any provision of the Plan to the contrary. If the total amount
of required minimum distributions made to a Participant for 2001 prior to the
Effective Date are equal to or greater than the amount of required minimum
distributions determined under the 2001 proposed regulations, then no additional
distributions are required for such participant for 2001 on or after such date.
If the total amount of required minimum distributions made to a participant for
2001 prior to the Effective Date are less than the amount determined under the
2001 proposed regulations, then the amount of required minimum distributions for
2001 on or after such date will be determined so that the total amount of
required minimum distributions for 2001 is the amount determined under the 2001
proposed regulations. This provision shall continue in effect until the last
calendar year beginning before the effective date of the final regulations under
Section 401(a)(9) or such other date as may be published by the Internal Revenue
Service.

 

46



--------------------------------------------------------------------------------

(c) Restrictions on Distributions from Before-Tax and Supplemental Accounts.
Notwithstanding anything in the Plan to the contrary, (i) amounts in a
Participant’s Before-Tax and Supplemental Accounts and (ii) amounts in a
Participant’s Transfer Accounts credited with before-tax contributions and
company contributions used to satisfy the Code Section 401(k) actual deferral
percentage test and company contributions used to satisfy the Code Section
401(m) actual contribution percentage test shall not be distributable to such
Participant earlier than the earliest of the following to occur:

 

(1) The Participant’s death, Disability or separation from service with all
Affiliates;

 

(2) The termination of the Plan without the establishment or maintenance of a
successor defined contribution plan [other than an employee stock ownership plan
as defined in Code Section 4975(e)] at the time the Plan is terminated or within
the period ending 12 months after the final distribution of all assets in all
Before-Tax, Supplemental and Transfer Accounts described above in this
subsection (c); provided, if fewer than 2 percent of the Employees who are or
were eligible under the Plan at the time of its termination are or were eligible
under another defined contribution plan at any time during the 24-month period
beginning 12 months before the time of termination, such other plan shall not be
a successor plan;

 

(3) The date of disposition by the Participating Company employing such
Participant of substantially all of its assets [within the meaning of Code
Section 409(d)(2)] that were used by such Participating Company in a trade or
business; provided, such Participant continues employment with the corporation
acquiring such assets; provided, the sale of 85 percent of the assets used in a
trade or business will be deemed a sale of “substantially all” of the assets
used in such trade or business;

 

(4) The date of disposition by the Participating Company employing such
Participant of its interest in a subsidiary [within the meaning of Code Section
409(d)(3)]; provided, such Participant continues employment with such
subsidiary;

 

(5) The attainment by such Participant of age 59 1/2; or

 

(6) The Participant’s incurrence of a financial hardship as described in Section
10.2 (except for Supplemental Accounts);

 

provided, for an event described in subsections (c)(2), (c)(3) or (c)(4) hereof
to constitute events permitting a distribution from the Before-Tax and
Supplemental Accounts (or the affected Transfer Accounts), such distribution
must be made on account of such event in the form of a lump sum distribution, as
defined in Code Section 402(e)(4)(D) (without regard to subclauses (I), (II),
(III) and (IV) of clause (i) thereof); and provided, further, for the events
described in subsections (c)(3) or (c)(4) hereof to constitute events permitting
such a distribution, the Participating Company must maintain the Plan after the
disposition.

 

47



--------------------------------------------------------------------------------

(d) Delay Upon Reemployment. If a Participant becomes eligible to receive a
benefit payment in accordance with the terms of subsection (a) and subsequently
is reemployed by an Affiliate prior to the time his Account has been distributed
in full, the distribution to such Participant shall be delayed until such
Participant again becomes eligible to receive a distribution from the Plan.

 

(e) Distribution Upon Sale of Business. In addition to making distributions
based on a Participant’s separation from service, distributions shall be made to
a Participant, in accordance with the terms of Section 401(k)(10) as a result of
a sale by the Participating Company to another corporation of (i) substantially
all of the assets [within the meaning of Code Section 409(d)(2)] that were used
by the Participating Company in a separate trade or business, or (ii) the
Participating Company’s interest in a subsidiary [within the meaning of Code
Section 409(d)(3)]. For a sale of “substantially all” of the assets used in a
trade or business to have occurred, at least 85 percent of such assets must have
been sold. For a sale to trigger a distribution as provided in this Section,
such Participant must have continued employment with the purchaser of the assets
or with the subsidiary, the distribution must have been made on account of such
event in the form of a lump-sum distribution (as defined in Code Section
402(d)(4), without regard to subparagraphs (A)(i) through (iv), (B) and (F)
thereof), and the Participating Company, and not the purchaser, must maintain
the plan after the disposition. Distributions made pursuant to this Section
shall be made as soon as practicable after the sale and after the Administrative
Committee is able to determine that the disposition and distribution satisfy the
requirements of this Section, subject to the valuation and consent rules set
forth herein.

 

9.2 Death Benefits.

 

If a Participant dies before payment of his benefits from the Plan is made or
commences to be made, the Beneficiary or Beneficiaries designated by such
Participant in his latest beneficiary designation form filed with the
Administrative Committee in accordance with the terms of Section 9.6 shall be
entitled to receive a distribution of the total of (i) the entire vested amount
credited to such Participant’s Account, determined as of the Valuation Date on
which the distribution is processed, plus (ii) any Contributions made on such
Participant’s behalf since such Valuation Date. Benefits shall be distributed to
such Beneficiary or Beneficiaries as soon as administratively feasible after the
date of the Participant’s death (or, if later, after timing restrictions and
requirements under the Code are satisfied). To the extent required by Code
Section 401(a)(9), in no event shall any such distribution be made later than 5
years after the date of the Participant’s death, expect for distributions made
to such Participant’s Spouse. The Administrative Committee may direct the
Trustee to distribute a Participant’s Account to a Beneficiary without the
written consent of such Beneficiary.

 

9.3 Forms of Distribution.

 

(a) Method. The payment of any distribution to a Participant or Beneficiary from
the Plan shall be in the form of a single-sum payment.

 

(b) Direct Rollover Distributions. If a Participant, Surviving Spouse or a
spousal alternate payee under a qualified domestic relations order who is the
recipient of any

 

48



--------------------------------------------------------------------------------

Eligible Rollover Distribution elects to have such Eligible Rollover
Distribution paid directly to an Eligible Retirement Plan and specifies (in such
form and at such time as the Administrative Committee may prescribe) the
Eligible Retirement Plan to which such distribution is to be paid, such
distribution shall be made in the form of a direct trustee-to-trustee transfer
to the specified Eligible Retirement Plan; provided, such transfer shall be made
only to the extent that the Eligible Rollover Distribution would be included in
gross income if not so transferred [determined without regard to Code Sections
402(c) and 403(a)(4)].

 

(c) Assets Distributed. Any distribution made to a Participant or Beneficiary
shall be made in the form of cash; provided, if a Participant’s Account is
invested in Company Stock, the Participant or Beneficiary may elect to receive
whole shares of Company Stock.

 

9.4 Cash-Out Payment of Benefits.

 

Notwithstanding anything to the contrary in this Article IX, in the event that
the vested portion of the Account of any Participant who separates from the
service of all Affiliates is less than or equal to $5,000 (or, for distributions
made prior to January 1, 1998 was less than or equal to $3,500 at the time of
such distribution or any prior distribution), the full vested amount of such
benefit automatically shall be paid to such Participant in one single-sum,
cash-out distribution as soon as practicable after the date the Participant
separates from service. In the event a Participant has no vested interest in his
Matching and/or Transfer Account at the time of his separation from service, he
shall be deemed to have received a cash-out distribution of such Matching and/or
Transfer Account at the time of his separation from service, and the forfeiture
provisions of Section 8.3 shall apply.

 

9.5 Qualified Domestic Relations Orders.

 

In the event the Administrative Committee receives a domestic relations order
which it determines to be a qualified domestic relations order, the Plan shall
pay such benefit to the prescribed alternate payee(s) at such time and in such
form as shall be described in the qualified domestic relations order and
permitted under Section 15.1(b). If the qualified domestic relations order
requires immediate payment, the specified benefit shall be paid to the alternate
payee as soon as practicable after the Administrative Committee determines that
the order is qualified or, if later, after timing restrictions and requirements
under the Code are satisfied. To the extent consistent with the qualified
domestic relations order, the amount of the payment to an alternate payee shall
include earnings, interest and other investment proceeds through (but not after)
the Valuation Date as of which the Trustee processes the distribution. If a
Participant’s Account is partially paid or payable to an alternate payee, the
Participant’s remaining portion of his Account shall be reduced accordingly and
shall be subject to the distribution provisions in this Article IX.

 

9.6 Beneficiary Designation.

 

(a) General. In accordance with the terms of this Section, Participants shall
designate and from time to time may redesignate their Beneficiary or
Beneficiaries of the benefits described in this Article IX in such form and
manner as the Administrative Committee

 

49



--------------------------------------------------------------------------------

may determine. A Participant shall be deemed to have named his Surviving Spouse,
if any, as his sole Beneficiary unless his Spouse consents to the payment of all
or a specified portion of the Participant’s benefit to a Beneficiary other than
or in addition to the Surviving Spouse in a manner satisfying the requirements
of a Qualified Spousal Waiver and such other procedures as the Administrative
Committee may establish. Notwithstanding the foregoing, a married Participant
may designate a non-Spouse Beneficiary without a Qualified Spousal Waiver
(unless otherwise required by a qualified domestic relations order) if the
Participant establishes to the satisfaction of the Administrative Committee: (i)
that he has no Spouse or that his Spouse cannot be located; (ii) that he is
legally separated from his Spouse or that he has been abandoned by his Spouse
(within the meaning of local law) and he has a court order to such effect; or
(iii) that such other permissible circumstances exist as the Secretary of the
Treasury may by regulations prescribe.

 

(b) No Designation or Designee Dead or Missing. In the event that:

 

(1) a Participant dies without designating a Beneficiary;

 

(2) the Beneficiary designated by a Participant is not surviving when a payment
is to be made to such person under the Plan, and no contingent Beneficiary has
been designated; or

 

(3) the Beneficiary designated by a Participant cannot be located by the
Administrative Committee within 1 year after the date benefits are to commence
to such person;

 

then, in any of such events, the Beneficiary of such Participant with respect to
any benefits that remain payable under this Article IX shall be the
Participant’s Surviving Spouse, if any, and if not, then the estate of the
Participant.

 

9.7 Forfeiture of Benefits by Killers.

 

Notwithstanding anything to the contrary in the Plan, no payment of benefits
shall be made under any provision of the Plan to any individual who kills the
Participant with respect to whom such amount would otherwise be payable. An
individual shall be deemed to have killed a Participant for purposes of this
Section if, by virtue of such individual’s involvement in the death of the
Participant, such individual’s entitlement to any interest in assets of the
deceased could be denied (whether or not there is in fact any such entitlement)
under any applicable law, state or federal, including without limitation laws
governing intestate succession, wills, jointly-owned property, bonds, and life
insurance. For purposes of the Plan, any such killer shall be deemed to have
predeceased the Participant. The Administrative Committee may withhold
distribution of benefits otherwise payable under the Plan for such period of
time as is necessary or appropriate under the circumstances to make a
determination with regard to the application of this Section.

 

9.8 Claims.

 

(a) Procedure. Claims for benefits under the Plan may be filed with the
Administrative Committee on forms supplied by the Administrative Committee. The

 

50



--------------------------------------------------------------------------------

Administrative Committee shall furnish to the claimant written notice of the
disposition of a claim within 90 days after the application therefor is filed;
provided, if special circumstances require an extension of time for processing
the claim, the Administrative Committee shall furnish written notice of the
extension to the claimant prior to the end of the initial 90-day period, and
such extension shall not exceed one additional, consecutive 90-day period. In
the event the claim is denied, the notice of the disposition of the claim shall
provide the specific reasons for the denial, cites of the pertinent provisions
of the Plan, and, where appropriate, an explanation as to how the claimant can
perfect the claim and/or submit the claim for review.

 

(b) Review Procedure. Any Participant or Beneficiary who has been denied a
benefit, or his duly authorized representative, shall be entitled, upon request
to the Administrative Committee, to appeal the denial of his claim. The claimant
or his duly authorized representative may review pertinent documents related to
the Plan and in the Administrative Committee’s possession in order to prepare
the appeal. The form containing the request for review, together with a written
statement of the claimant’s position, must be filed with the Administrative
Committee no later than 60 days after receipt of the written notification of
denial of a claim provided for in subsection (a) hereof. The Administrative
Committee’s decision shall be made within 60 days following the filing of the
request for review and shall be communicated in writing to the claimant;
provided, if special circumstances require an extension of time for processing
the appeal, the Administrative Committee shall furnish written notice to the
claimant prior to the end of the initial 60-day period, and such an extension
shall not exceed one additional 60-day period. If unfavorable, the notice of
decision shall explain the reason or reasons for denial and indicate the
provisions of the Plan or other documents used to arrive at the decision.

 

(c) Satisfaction of Claims. Any payment to a Participant or Beneficiary, or to
his legal representative or heirs at law, all in accordance with the provisions
of the Plan, shall to the extent thereof be in full satisfaction of all claims
hereunder against the Trustee, the Administrative Committee, and the
Participating Companies, any of whom may require such Participant, Beneficiary,
legal representative or heirs at law, as a condition to such payment, to execute
a receipt and release therefor in such form as shall be determined by the
Trustee, the Administrative Committee or the Participating Companies, as the
case may be. If receipt and release shall be required but execution by such
Participant, Beneficiary, legal representative or heirs at law shall not be
accomplished so that the terms of Section 9.1(b) (dealing with the timing of
distributions) may be fulfilled, such benefits may be distributed or paid into
any appropriate court or to such other place as such court shall direct, for
disposition in accordance with the order of such court, and such distribution
shall be deemed to comply with the requirements of Section 9.1(b).

 

9.9 Explanation of Rollover Distributions.

 

Within a reasonable period of time [as defined for purposes of Code Section
402(f)] before making an Eligible Rollover Distribution (which may include
certain withdrawals permitted under Article X hereof) from the Plan to a
Participant or Beneficiary, the Administrative Committee shall provide such
Participant or Beneficiary with a written explanation of (i) the provisions
under which the distributee may have the distribution directly transferred to
another Eligible Retirement Plan, (ii) the provisions which require the
withholding

 

51



--------------------------------------------------------------------------------

of tax on the distribution if it is not directly transferred to another Eligible
Retirement Plan, (iii) the provisions under which the distribution will not be
subject to tax if transferred to an Eligible Retirement Plan within 60 days
after the date on which the distributee receives the distribution, and (iv) such
other terms and provisions as may be required under Code Section 402(f) and the
regulations promulgated thereunder.

 

9.10 Unclaimed Benefits.

 

In the event a Participant or Beneficiary becomes entitled to benefits under
this Article IX and the Administrative Committee is unable to locate such
Participant or Beneficiary (after such diligent efforts as the Administrative
Committee in its sole discretion deems appropriate) within 1 year of the date
upon which he became so entitled, the full Account of such Participant or
Beneficiary shall be deemed abandoned and treated as a Forfeiture; provided, in
the event such Participant or Beneficiary is located or makes a claim subsequent
to the allocation of the abandoned Account, the amount of such abandoned Account
(unadjusted for any investment gains or losses from the time of abandonment)
shall be restored (from abandoned Accounts, Forfeitures, Trust earnings or
Contributions made by the Participating Companies) to such Participant or
Beneficiary, as appropriate; and, provided further, the Administrative
Committee, in its sole discretion, may delay the deemed date of abandonment of
any such Account for a period longer than the prescribed 1 year if it believes
that it is in the best interest of the Plan to do so, and, provided further, if
the distribution is payable upon termination of the Plan, the Administrative
Committee shall not be required to wait until the end of such 1-year period.

 

9.11 Recordkeeper Transition Rule.

 

For purposes of effectuating a change in the Plan’s recordkeeper, and
notwithstanding anything contained in this Article IX to the contrary, the
Administrative Committee may designate a period during which no distributions
shall be permitted.

 

9.12 Change in Terms of Distribution.

 

For distributions, the annuity starting dates of which are prior to September 1,
2001, the terms of Schedules F and G hereto shall control the timing, form and
terms of distribution from the Plan. Recognizing that, before September 1, 2001,
the Plan was amended (and summary of material modifications were distributed) to
eliminate all forms of distributions other than the single-sum form, all
distributions after September 1, 2001, shall be made and controlled by the terms
of this Article IX.

 

52



--------------------------------------------------------------------------------

ARTICLE X

WITHDRAWALS AND LOANS

 

10.1 In-Service Withdrawals.

 

(a) General. Prior to separation from service with all Affiliates, a Participant
may withdraw all or part of the amounts described in Section 10.2 through
Section 10.5 hereof.

 

(b) Election to Withdraw. All applications to withdraw shall be made at such
time as the Administrative Committee may reasonably request, and shall be on a
form provided by the Administrative Committee, through an interactive telephone
or internet-based system, or in such manner as the Administrative Committee may
prescribe.

 

(c) Source of Withdrawal Amounts.

 

(1) The withdrawal amount shall be charged against the vested portion of the
Participant subaccounts, except for any Transfer Accounts, in the same
proportion as the vested balance of each subaccount bears to the total vested
balance of all of a Participant’s subaccounts. After all other subaccounts are
exhausted, withdrawal amounts shall be charged against a Participant’s Transfer
Account in accordance with a schedule attached hereto.

 

(2) If the assets of an Account are invested in more than one Investment Fund,
the withdrawal amount shall be charged against each Investment Fund in the same
proportion as the balance of a subaccount in each investment fund bears to the
total balance of that subaccount in all investment funds.

 

(d) Payment of Withdrawal. The amount of any withdrawal shall be paid to a
Participant in a single-sum cash payment as soon as practicable after the
Administrative Committee receives and approves a properly completed withdrawal
application. At the time of making any withdrawals for a Participant, his
Account may be charged with any administrative expenses (such as check
processing fees) specifically allocable against his Account pursuant to the
policies of the Administrative Committee. Any withdrawal shall be treated as a
payment of benefits under Article IX and all of the requirements of that
Article.

 

(e) Effect of Outstanding Loan. If an amount becomes payable to a Participant as
a withdrawal pursuant to this Article at a time when such Participant has an
outstanding loan from the Plan, the terms of Section 10.6(g) shall apply.

 

10.2 Hardship Withdrawals.

 

(a) Parameters of Hardship Withdrawals. A Participant may make, on account of
hardship, a withdrawal from all vested Accounts (other than any investment
earnings attributable to Before-Tax Contributions earned after December 31,
1988, and his Supplemental Account). For purposes of this subsection, a
withdrawal will be on account of “hardship” if it is necessary to satisfy an
immediate and heavy financial need of the Participant. A withdrawal based on
financial hardship cannot exceed the amount necessary to meet the immediate
financial need created by the hardship and not reasonably available from other
resources of the

 

53



--------------------------------------------------------------------------------

Participant. The Administrative Committee shall make its determination as to
whether a Participant has suffered an immediate and heavy financial need and
whether it is necessary to use a hardship withdrawal from the Plan to satisfy
that need on the basis of all relevant facts and circumstances.

 

(b) Immediate and Heavy Financial Need. For purposes of the Plan, an immediate
and heavy financial need exists only if the withdrawal is on account of (i)
expenses for medical care described in Code Section 213(d) previously incurred
by the Participant, his Spouse or dependents, or necessary to obtain such
medical care for such persons, (ii) the purchase (excluding mortgage payments)
of a principal residence for the Participant, (iii) the payment of tuition,
related educational fees, and room and board expenses for the next 12 months of
post-secondary education for the Participant, his Spouse or dependents, or (iv)
the need to prevent eviction of the Participant from his principal residence or
foreclosure on the mortgage of the Participant’s principal residence.

 

(c) Necessary to Satisfy a Financial Need. In determining whether the withdrawal
is necessary to relieve the Participant’s immediate and heavy financial need,
the Administrative Committee shall rely upon the Participant’s reasonable
representation that the need cannot be relieved (i) through reimbursement or
compensation by insurance or otherwise, (ii) by reasonable liquidation of the
Participant’s assets to the extent that liquidation would not itself cause an
immediate and heavy financial need, (iii) by cessation of Before-Tax
Contributions to the Plan, or (iv) by other distributions or nontaxable (at the
time of the loan) loans from plans maintained by one or more Participating
Companies or by borrowing from commercial sources on reasonable commercial
terms. In determining the amount of a Participant’s assets, the resources of his
Spouse and minor dependents are considered to be reasonably available to the
Participant unless they are held for his child or children under an irrevocable
trust or under the Uniform Gifts to Minors Act. The amount of an immediate and
heavy financial need may include amounts necessary for the Participant to pay
any federal, state or local taxes which are reasonably anticipated to result
from the hardship withdrawal.

 

10.3 After-Tax Withdrawals.

 

Subject to the provisions of Section 10.1, a Participant may request a
withdrawal of all or a part of his After-Tax Transfer Subaccount.

 

10.4 Age 59 1/2 Withdrawals.

 

A Participant who has attained age 59 1/2 may request a withdrawal of all or
part of his vested Account.

 

10.5 Distributions and Withdrawals from Transfer Accounts.

 

If the assets and benefits of a Prior Plan, which (i) allows Code Section
411(d)(6) protected in-service withdrawals (other than those permitted in
Section 10.1, 10.2, 10.3 and 10.4) and/or (ii) allows one or more Code Section
411(d)(6) protected forms of distribution not generally permitted hereunder are
transferred to or merged into the Plan, the Participants who have Transfer
Accounts reflecting the accrued benefits subject to such protected withdrawals
and forms of distribution under that Prior Plan shall be permitted to withdraw,
and/or receive

 

54



--------------------------------------------------------------------------------

distributions of, all or a portion of the amounts from the subject Transfer
Accounts in a manner and subject to rules and restrictions, similar to those
provided under the Prior Plan such that the Plan will comply with the
requirements of Code Section 411(d)(6). The terms and conditions of any such
withdrawals, as well as other pertinent rules and provisions relating to the
transfer of such assets to the Plan, shall be set forth on a schedule hereto.

 

10.6 Loans to Participants.

 

(a) Grant of Authority. Loans to Participants, Beneficiaries and alternate
payees who are parties-in-interest as defined in Section 3(14) of ERISA
generally shall be allowed; provided, if the Administrative Committee determines
in its sole discretion that it is not administratively feasible or desirable to
make such loans during any period of time, no loans shall be made during such
period. Subject to the limitations set forth in this Section and to such uniform
and nondiscriminatory rules as may from time to time be adopted by the
Administrative Committee and set forth in a written policy statement which
hereby is incorporated by reference, the Trustee, upon proper application by an
eligible Participant, Beneficiary or alternate payee on forms approved by the
Administrative Committee, may make a loan or loans to the borrower.

 

(b) Nondiscriminatory Policy. Loans shall be available to all Participants,
Beneficiaries and alternate payees who are parties-in-interest as defined in
Section 3(14) of ERISA on a reasonably equivalent basis, without regard to an
individual’s race, color, religion, age, sex or national origin. Loans shall not
be made available to borrowers who are Highly Compensated Employees in an amount
greater than the amount available to other borrowers; provided, this limitation
shall be interpreted to mean that, subject to the other limitations in this
Section, the same percentage of each borrower’s vested Account balance may be
loaned to each such borrower regardless of the actual amount of his vested
Account balance.

 

(c) Minimum Loan Amount. The minimum amount of any loan shall be the amount
established by the Administrative Committee in the written loan policy
statement, but such minimum may not be more than $1,000.

 

(d) Maximum Loan Amount. The Administrative Committee will designate in the
written loan policy statement the maximum number of loans that may be
outstanding at any time. In addition, no loan may be made to any borrower from
the Plan if the amount of such loan exceeds the lesser of (i) the limit
established by the Administrative Committee, or (ii) the lesser of:

 

(1) $50,000 minus the highest aggregate principal balance, outstanding during
the year ending on the day before such loan is made, of all loans made to the
borrower by the qualified employer plans [as defined in Code Section
72(p)(4)(A)] maintained by the Affiliates;

 

(2) the difference between (A) 50 percent of the borrower’s total vested
interest in the Plan and all other qualified employer plans maintained by the
Affiliates, minus (B) the total amount of all loans outstanding on the date the
loan is made from all qualified employer plans maintained by the Affiliates; or

 

55



--------------------------------------------------------------------------------

(3) 50 percent of the borrower’s vested Account balance immediately after the
origination of the loan.

 

(e) Maximum Loan Term.

 

(1) Except as provided in subsections (e)(2) and (l) hereof, the terms of any
loan made to a borrower from the Plan shall require that the full amount of the
loan be repaid within the 5-year period (or such other shorter maximum term as
the Administrative Committee may establish in its written loan policy statement)
commencing on the date the loan is made, and in no event shall the repayment
period of the loan subsequently be extended beyond such 5-year period. The
Trustee shall make a diligent effort to collect the full amount of the loan
within this specified repayment period and shall inform the borrower that, in
the event the loan is not fully repaid within the 5- year period, the borrower
will be treated as having received a taxable distribution from the Plan.

 

(2) The 5-year repayment rule set forth in subsection (e)(1) hereof shall not
apply to the extent that a loan to a borrower from the Plan is used to acquire
any dwelling unit which is used, or within a reasonable time is to be used, as a
principal residence of the borrower, and the Administrative Committee shall
specify the maximum loan term for any such residential purchase loan in its
written loan policy statement. Whether a dwelling unit is to be used within a
reasonable time as a principal residence is to be determined by the
Administrative Committee at the time the loan is made, and the Administrative
Committee may require such written statements and other evidence from the
borrower as it deems necessary to make this determination. The Trustee, with the
consent of the Administrative Committee, may extend or renew such loans if the
conditions qualifying the borrower for the initial loan continue beyond the loan
due date; provided, such extensions and renewals shall be treated as the making
of new loans under this Section and the loan policy statement and shall satisfy
the maximum loan amounts and other limitations and requirements set forth in
this Section and such statement.

 

(f) Terms of Repayment. All loans to borrowers made by the Trustee at the
direction of the Administrative Committee shall be subject to a definite
repayment schedule which requires substantially level amortization over the term
of the loan with payments to be made not less frequently than quarterly (and
more frequently if required by the Administrative Committee’s written loan
policy statement). Unless the Administrative Committee provides for different
methods in its written loan policy statement, payments shall be made by
Participants who are Employees of Affiliates on a payroll deduction basis, and
payments from other borrowers shall be made by cash, check or other cash
equivalent.

 

(g) Adequacy of Security. All loans to borrowers made by the Trustee at the
direction of the Administrative Committee shall be secured by the pledge of a
dollar amount of the borrower’s Account balance (i) which is not less than the
principal amount of the loan plus an additional amount, if any, which the
Administrative Committee, pursuant to its written loan policy statement, deems
desirable to secure payment of interest accruing on the loan, and (ii) which in
no event (when aggregated for all outstanding loans) is greater than 50 percent
of the borrower’s vested Account balance immediately after the origination of
the loan.

 

56



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, the pledge of such security
shall be made in such manner and amount as the Administrative Committee,
pursuant to its written loan policy statement, may require for the loan to be
considered adequately secured. A loan will be considered to be “adequately
secured” if the security posted for such loan is in addition to and supporting a
promise to pay, if it is pledged in a manner such that it may be sold,
foreclosed upon, or otherwise disposed of upon default of repayment of the loan,
and if the value and liquidity of that security is such that it may reasonably
be anticipated that loss of principal or interest will not result from the loan.
The adequacy of such security will be determined in light of the type and amount
of security which would be required in the case of an otherwise identical
transaction in a normal commercial setting between unrelated parties on
arm’s-length terms. During the period that a loan is outstanding, if a
Participant becomes eligible to receive a withdrawal or a distribution, the
amount of such Participant’s Account which he shall be eligible to receive
through withdrawal or distribution shall not exceed that amount which will
reduce such Participant’s Account balance below the principal amount then
outstanding on such loan.

 

(h) Rate of Interest. A loan from the Plan to a borrower must bear a reasonable
rate of interest. A loan will be considered to bear “a reasonable rate of
interest” if such loan provides the Plan with a return commensurate with
interest rates charged by persons in the business of lending money for loans
which would be made under similar circumstances. In general, the Administrative
Committee’s decision as to the rate of interest for any Plan loan shall be based
primarily on the rate of interest that one or more local banks or other lending
institutions would charge on a similar loan, taking into account, among other
things, the collateral pledged to secure the loan.

 

(i) Source of Loan Amounts. The proceeds of a loan shall be charged against the
Accounts of the borrower in the manner described by the Administrative Committee
in its loan policy statement.

 

(j) Crediting Loan Payments to Accounts. The loan shall be considered a directed
investment of the borrower, and any principal and interest paid on the loan
shall be considered a part of his total Account. Each payment of principal and
interest shall be credited to the Investment Funds and subaccounts of the
Participant’s Account in the manner described by the Administrative Committee in
its loan policy statement.

 

(k) Remedies in the Event of Default. If any loan payments are not paid as and
when due or within such period as the Administrative Committee may prescribe in
its loan policy statement, the Administrative Committee may declare the loan to
be in default. The Administrative Committee may take such actions, as it deems
appropriate in accordance with its written loan policy statement, to allow the
borrower to cure such default or to otherwise collect such overdue payments or,
as the case may be, the outstanding balance of the loan. Among other things, the
Administrative Committee’s actions may include causing all or any portion of the
borrower’s Account which has been pledged to secure the loan to be used to repay
such loan; provided, although the Administrative Committee may treat any portion
of the loan balance that remains outstanding after a default as taxable income
to the borrower in accordance with the terms of Code Section 72(p), no portion
of such outstanding loan balance may be treated as a reduction of a
Participant’s Account balance until such time as such reduction, if treated as a
distribution, will not breach the special distribution restrictions of Code
Section 401(k)(2)(B).

 

57



--------------------------------------------------------------------------------

(l) Qualified Military Service. Loan repayments may be suspended under this Plan
as permitted under Code Section 414(u)(4), under applicable Treasury
Regulations, and as provided in the written loan policy statement.

 

10.7 Transition Rule.

 

For purposes of effectuating a change in the Plan’s recordkeeper, and
notwithstanding anything contained in this Article X to the contrary, the
Administrative Committee may designate a period during which no withdrawals or
loans shall be permitted.

 

10.8 Additional Requirements for Withdrawals and Loans.

 

For withdrawals and loans made prior to September 1, 2001, or such later dates
as required by Section 1.411(d)-4(e)(1)(ii), the terms of Schedule D hereto
shall apply in addition to the rules and requirements of this Article X.
Recognizing that, before September 1, 2001, the Plan was amended (and summary of
material modifications were distributed) to eliminate all forms of distributions
other than the single-sum form, withdrawals and loans made after September 1,
2001, shall be made and controlled solely by this Article X (without the
provisions of Schedule D).

 

58



--------------------------------------------------------------------------------

ARTICLE XI

ADMINISTRATION

 

11.1 Administrative Committee; Appointment and Term of Office.

 

(a) Appointment. The Administrative Committee shall consist of not less than one
member who shall be appointed by and serve at the pleasure of the Board.

 

(b) Removal; Resignation. The Board shall have the right to remove any member of
the Administrative Committee at any time. A member may resign at any time by
written resignation to the Board. If a vacancy in the Administrative Committee
should occur, a successor may be appointed by the Board.

 

(c) Certification. A written certification shall be given to the Trustee by the
Board of all members of the Administrative Committee together with a specimen
signature of each member. For all purposes hereunder, the Trustee shall be
conclusively entitled to rely upon such certification until the Trustee is
otherwise notified in writing.

 

11.2 Organization of Administrative Committee.

 

The Administrative Committee may elect a Chairman and a Secretary from among its
members. In addition to those powers set forth elsewhere in the Plan, the
Administrative Committee may appoint such agents, who need not be members of
such Administrative Committee, as it may deem necessary for the effective
performance of its duties and may delegate to such agents such powers and
duties, whether ministerial or discretionary, as the Administrative Committee
may deem expedient or appropriate. The compensation of such agents who are not
full-time Employees of a Participating Company shall be fixed by the
Administrative Committee and shall be paid by the Controlling Company (to be
divided equitably among the Participating Companies) or from the Trust Fund as
determined by the Administrative Committee. The Administrative Committee shall
act by majority vote or by resolutions signed by a majority of the
Administrative Committee members. Its members shall serve as such without
compensation.

 

11.3 Powers and Responsibility.

 

The Administrative Committee shall fulfill the duties of “administrator” as set
forth in Section 3(16) of ERISA and shall have complete control of the
administration of the Plan hereunder, with all powers necessary to enable it
properly to carry out its duties as set forth in the Plan and the Trust
Agreement. The Administrative Committee shall have the following duties and
responsibilities:

 

(a) to construe the Plan and to determine all questions that shall arise
thereunder;

 

(b) to have all powers elsewhere herein conferred upon it;

 

(c) to decide all questions relating to the eligibility of Employees to
participate in the benefits of the Plan;

 

59



--------------------------------------------------------------------------------

(d) to determine the benefits of the Plan to which any Participant or
Beneficiary may be entitled;

 

(e) to maintain and retain records relating to Participants and Beneficiaries;

 

(f) to prepare and furnish to Participants all information required under
federal law or provisions of the Plan to be furnished to them;

 

(g) to prepare and furnish to the Trustee sufficient employee data and the
amount of Contributions received from all sources so that the Trustee may
maintain separate accounts for Participants and Beneficiaries and make required
payments of benefits;

 

(h) to prepare and file or publish with the Secretary of Labor, the Secretary of
the Treasury, their delegates and all other appropriate government officials all
reports and other information required under law to be so filed or published;

 

(i) to provide directions to the Trustee with respect to methods of benefit
payment, and all other matters where called for in the Plan or requested by the
Trustee;

 

(j) to engage assistants and professional advisers;

 

(k) to arrange for fiduciary bonding;

 

(l) to provide procedures for determination of claims for benefits;

 

(m) to designate, from time to time, the Trustee;

 

(n) to determine the membership of the Investment Committee, as set forth in
Section 11.9;

 

(o) to delegate any recordkeeping or other administerial duties hereunder to any
other person or third-party; and

 

(p) to amend the Plan at any time and from time to time as provided for in
Article XIII;

 

all as further set forth herein.

 

11.4 Records of Administrative Committee.

 

(a) Notices and Directions. Any notice, direction, order, request, certification
or instruction of the Administrative Committee to the Trustee shall be in
writing and shall be signed by a member of the Administrative Committee. The
Trustee and every other person shall be entitled to rely conclusively upon any
and all such proper notices, directions, orders, requests, certifications and
instructions received from the Administrative Committee and reasonably believed
to be properly executed, and shall act and be fully protected in acting in
accordance with any such directions that are proper.

 

60



--------------------------------------------------------------------------------

(b) Records. All acts and determinations of the Administrative Committee shall
be duly recorded by its Secretary or under his supervision, and all such records
(including records necessary to demonstrate compliance with the
nondiscrimination requirements of the Code), together with such other documents
as may be necessary for the administration of the Plan, shall be preserved in
the custody of such Secretary.

 

11.5 Delegation.

 

The Administrative Committee shall have the power to delegate specific
fiduciary, administrative and ministerial responsibilities (other than Trustee
responsibilities). Such delegations may be to officers or Employees of a
Participating Company or to other persons, all of whom shall serve at the
pleasure of the Administrative Committee. References in the Plan to the
Administrative Committee are deemed to include any person authorized to act on
its behalf pursuant to this Section.

 

11.6 Reporting and Disclosure.

 

The Administrative Committee shall keep all individual and group records
relating to Participants and Beneficiaries and all other records necessary for
the proper operation of the Plan. Such records shall be made available to the
Participating Companies and to each Participant and Beneficiary for examination
during normal business hours except that a Participant or Beneficiary shall
examine only such records as pertain exclusively to the examining Participant or
Beneficiary and the Plan and Trust Agreement. The Administrative Committee shall
prepare and shall file as required by law or regulation all reports, forms,
documents and other items required by ERISA, the Code and every other relevant
statute, each as amended, and all regulations promulgated thereunder. This
provision shall not be construed as imposing upon the Administrative Committee
the responsibility or authority for the preparation, preservation, publication
or filing of any document required to be prepared, preserved or filed by the
Trustee or by any other Named Fiduciary to whom such responsibilities are
delegated by law or by the Plan.

 

11.7 Construction of the Plan.

 

The Administrative Committee shall take such steps as are considered necessary
and appropriate to remedy any inequity that results from incorrect information
received or communicated in good faith or as the consequence of an
administrative error. Such remedial steps may include, but are not limited to,
taking any voluntary corrective action under any correction program available
through the Internal Revenue Service, Department of Labor or other
administrative agency. The Administrative Committee, in its sole and full
discretion, shall interpret the Plan and shall determine the questions arising
in the administration, interpretation and application of the Plan. The
Administrative Committee shall endeavor to act, whether by general rules or by
particular decisions, so as not to discriminate in favor of or against any
person and so as to treat all persons in similar circumstances uniformly. The
Administrative Committee shall correct any defect, reconcile any inconsistency
or supply any omission with respect to the Plan.

 

61



--------------------------------------------------------------------------------

11.8 Assistants and Advisors.

 

(a) Engaging Advisors. The Administrative Committee shall have the right to
hire, at the expense of the Controlling Company (to be divided equitably among
the Participating Companies), such professional assistants and consultants as
it, in its sole discretion, deems necessary or advisable. To the extent that the
costs for such assistants and advisors are not so paid by the Controlling
Company, they shall be paid at the direction of the Administrative Committee
from the Trust Fund as an expense of the Trust Fund.

 

(b) Reliance on Advisors. The Administrative Committee and the Participating
Companies shall be entitled to rely upon all certificates and reports made by an
accountant, attorney or other professional adviser selected pursuant to this
Section; the Administrative Committee, the Participating Companies, and the
Trustee shall be fully protected in respect to any action taken by them in good
faith in reliance upon the advice or opinion of any such accountant, attorney or
other professional adviser; and any action so taken shall be conclusive upon
each of them and upon all other persons interested in the Plan.

 

11.9 Investment Committee.

 

(a) Appointment. The Administrative Committee shall determine the membership of
the Investment Committee, and the members shall serve at the pleasure of the
Administrative Committee or until their resignation.

 

(b) Duties. The Investment Committee also shall carry out the Administrative
Committee’s responsibility and authority:

 

(1) To appoint one or more persons to serve as investment manager with respect
to all or part of the Plan assets, including assets maintained under separate
accounts of an insurance company;

 

(2) To allocate the responsibility and authority being carried out by the
Investment Committee among the members of the Committee;

 

(3) To take any action appropriate to ensure that the Plan assets are invested
for the exclusive purpose of providing benefits to Participants and their
Beneficiaries in accordance with the Plan and defraying reasonable expenses of
administering the Plan, subject to the requirements of any applicable law; and

 

(4) To employ one or more persons to render advice with respect to any
responsibility or authority being carried out by the Investment Committee. To
the extent that the costs for such assistants and advisors are not paid by the
Controlling Company, they shall be paid at the direction of the Investment
Committee from the Trust Fund as an expense of the Trust Fund.

 

62



--------------------------------------------------------------------------------

11.10 Direction of Trustee.

 

The Investment Committee shall have the power to provide the Trustee with
general investment policy guidelines and directions to assist the Trustee
respecting investments made in compliance with, and pursuant to, the terms of
the Plan.

 

11.11 Bonding.

 

The Administrative Committee shall arrange for fiduciary bonding as is required
by law, but no bonding in excess of the amount required by law shall be required
by the Plan.

 

11.12 Indemnification.

 

The Administrative Committee and the Investment Committee and each member of
those Committees shall be indemnified by the Participating Companies against
judgment amounts, settlement amounts (other than amounts paid in settlement to
which the Participating Companies do not consent) and expenses, reasonably
incurred by the Committee or him in connection with any action to which the
Committee or he may be a party (by reason of his service as a member of a
Committee) except in relation to matters as to which the Committee or he shall
be adjudged in such action to be personally guilty of gross negligence or
willful misconduct in the performance of its or his duties. The foregoing right
to indemnification shall be in addition to such other rights as such Committee
or each Committee member may enjoy as a matter of law or by reason of insurance
coverage of any kind. Rights granted hereunder shall be in addition to and not
in lieu of any rights to indemnification to which such Committee or each
Committee member may be entitled pursuant to the by-laws of the Controlling
Company. Service on the Administrative or Investment Committee shall be deemed
in partial fulfillment of a Committee member’s function as an Employee, officer
and/or director of the Controlling Company or any Participating Company, if he
serves in such other capacity as well.

 

63



--------------------------------------------------------------------------------

ARTICLE XII

ALLOCATION OF AUTHORITY AND RESPONSIBILITIES

 

12.1 Controlling Company and Board.

 

(a) General Responsibilities. The Controlling Company, as Plan sponsor, and the
Board each shall serve as a Named Fiduciary having the following authority and
responsibilities:

 

(1) To appoint the Trustee and the Administrative Committee and to monitor each
of their performances;

 

(2) To communicate such information to the Trustee, the Administrative Committee
and the Investment Committee as each needs for the proper performance of its
duties;

 

(3) To provide channels and mechanisms through which the Administrative
Committee and/or the Trustee can communicate with Participants and
Beneficiaries; and

 

(4) To terminate the Plan.

 

In addition, the Controlling Company shall perform such duties as are imposed by
law or by regulation and shall serve as plan administrator in the absence of an
appointed Administrative Committee.

 

(b) Allocation of Authority. In the event any of the areas of authority and
responsibilities of the Controlling Company and the Board overlap with that of
any other Plan fiduciary, the Controlling Company and the Board shall coordinate
with such other fiduciaries the execution of such authority and
responsibilities; provided, the decision of the Controlling Company and the
Board with respect to such authority and responsibilities ultimately shall be
controlling.

 

(c) Authority of Participating Companies. Notwithstanding anything herein to the
contrary, and in addition to the authority and responsibilities specifically
given to the Participating Companies in the Plan, the Controlling Company, in
its sole discretion, may grant the Participating Companies such authority and
charge them with such responsibilities as the Controlling Company deems
appropriate.

 

12.2 Administrative Committee.

 

The Administrative Committee shall have the authority and responsibilities
imposed by Article XI. With respect to said authority and responsibilities, the
Administrative Committee shall be a Named Fiduciary, and as such, shall have no
authority or responsibilities other than as granted in the Plan or as imposed as
a matter of law.

 

64



--------------------------------------------------------------------------------

12.3 Investment Committee.

 

The Investment Committee, if any is appointed, shall be a Named Fiduciary with
respect to its authority and responsibilities, as imposed by Article XI. The
Investment Committee shall have no authority or responsibilities other than
those granted in the Plan and the Trust.

 

12.4 Trustee.

 

The Trustee shall be a fiduciary with respect to investment of Trust Fund assets
and shall have the powers and duties set forth in the Trust Agreement.

 

12.5 Limitations on Obligations of Fiduciaries.

 

No fiduciary shall have authority or responsibility to deal with matters other
than as delegated to it under the Plan, under the Trust Agreement or by
operation of law. A fiduciary shall not in any event be liable for breach of
fiduciary responsibility or obligation by another fiduciary (including Named
Fiduciaries) if the responsibility or authority for the act or omission deemed
to be a breach was not within the scope of such fiduciary’s authority or
delegated responsibility.

 

12.6 Delegation.

 

Named Fiduciaries shall have the power to delegate specific fiduciary
responsibilities (other than Trustee responsibilities). Such delegations may be
to officers or Employees of a Participating Company or to other persons, all of
whom shall serve at the pleasure of the Named Fiduciary making such delegation
and, if full-time Employees of a Participating Company, without compensation.
Any such person may resign by delivering a written resignation to the delegating
Named Fiduciary. Vacancies created by any reason may be filled by the
appropriate Named Fiduciary or the assigned responsibilities may be reabsorbed
or redelegated by the Named Fiduciary.

 

12.7 Multiple Fiduciary Roles.

 

Any person may hold more than one position of fiduciary responsibility and shall
be liable for each such responsibility separately.

 

65



--------------------------------------------------------------------------------

ARTICLE XIII

AMENDMENT, TERMINATION AND ADOPTION

 

13.1 Amendment.

 

The provisions of the Plan may be amended at any time and from time to time by
the Board or Administrative Committee; provided:

 

(a) No amendment shall increase the duties or liabilities of the Trustee without
the consent of such party;

 

(b) No amendment shall decrease the balance or vested percentage of an Account
or, except as permitted by applicable laws, eliminate an optional form of
benefit;

 

(c) No amendment shall be made which would divert any of the assets of the Trust
Fund to any purpose other than the exclusive benefit of Participants and
Beneficiaries, except that the Plan and Trust Agreement may be amended
retroactively and to affect the Accounts of Participants and Beneficiaries if
necessary to cause the Plan and Trust to be qualified and exempt from taxation
under the Code;

 

(d) No amendment shall be made that significantly changes the Plan design
without approval of the Board; and

 

(e) No amendment shall effect any changes in the contribution formula without
approval of the Board.

 

13.2 Termination.

 

(a) Right to Terminate. The Controlling Company expects the Plan to be continued
indefinitely, but it reserves the right to terminate the Plan or to completely
discontinue Contributions to the Plan at any time by action of the Board. In
either event, the Administrative Committee, Investment Committee, each
Participating Company and the Trustee shall be promptly advised of such decision
in writing. [For termination of the Plan by a Participating Company as to itself
(rather than the termination of the entire Plan) refer to Section 13.3(e).]

 

(b) Vesting Upon Complete Termination. If the Plan is terminated by the
Controlling Company or Contributions to the Plan are completely discontinued,
the Accounts of all Participants, Beneficiaries or other successors in interest
as of such date shall become 100 percent vested and nonforfeitable. Upon
termination of the Plan, the Administrative Committee, in its sole discretion,
shall instruct the Trustee either (i) to continue to manage and administer the
assets of the Trust for the benefit of the Participants and their Beneficiaries
pursuant to the terms and provisions of the Trust Agreement, or (ii) to the
extent permissible under applicable law, pay over to each Participant the value
of his interest in a single-sum payment and to thereupon dissolve the Trust.

 

(c) Dissolution of Trust. In the event that the Administrative Committee decides
to dissolve the Trust, as soon as practicable following the termination of the
Plan or the Administrative Committee’s decision, whichever is later, the assets
under the Plan shall be

 

66



--------------------------------------------------------------------------------

converted to cash or other distributable assets, to the extent necessary to
effect a complete distribution of the Trust assets as described hereinbelow.
Following completion of the conversion, on a date selected by the Administrative
Committee, each individual with an Account under the Plan on such date shall
receive a distribution of the total amount then credited to his Account. The
amount of cash and other property distributable to each such individual shall be
determined as of the date of distribution (treating, for this purpose, such
distribution date as the Valuation Date as of which the distributable amount is
determined). In the case of a termination distribution as provided herein, the
Administrative Committee may direct the Trustee to take any action provided in
Section 9.9 (dealing with unclaimed benefits), except that it shall not be
necessary to hold funds for any period of time stated in such Section. Within
the expense limitations set forth in the Plan, the Administrative Committee may
direct the Trustee to use assets of the Trust Fund to pay any due and accrued
expenses and liabilities of the Trust and any expenses involved in termination
of the Plan (other than expenses incurred for the benefit of the Participating
Companies).

 

(d) Vesting Upon Partial Termination. In the event of a partial termination of
the Plan [as provided in Code Section 411(d)(3)], the Accounts of those
Participants and Beneficiaries affected shall become 100 percent vested and
nonforfeitable and, unless transferred to another qualified plan, shall be
distributed in a manner and at a time consistent with the terms of Article IX.

 

13.3 Adoption of the Plan by a Participating Company.

 

(a) Procedures for Participation. As of the Effective Date, the Controlling
Company and the other Affiliates listed on Schedule A hereto shall be
Participating Companies in the Plan. Any other Affiliate may become a
Participating Company and commence participation in the Plan subject to the
provisions of this subsection. In order for an Affiliate to become a
Participating Company, the Administrative Committee must designate such company
as a Participating Company and specify the effective date of such designation.
The name of any Affiliate which shall commence participation in the Plan, along
with the effective date of its participation, may be recorded in the records of
the Administrative Committee or on Schedule A hereto which may be appropriately
modified each time a Participating Company is added or deleted. To adopt the
Plan as a Participating Company, the board of directors or other managing body
of the company must approve a resolution expressly adopting the Plan for the
benefit of its eligible Employees and accepting designation as a Participating
Company, subject to all of the provisions of this Plan and of the Trust. The
resolution shall specify the date as of which the designation as a Participating
Company shall be effective. A copy of the resolution (certified if requested) of
the board of directors of the adopting Participating Company shall be provided
to the Administrative Committee. Upon adoption of the Plan by a Participating
Company as herein provided, the Employees of such company shall be eligible to
participate in the Plan subject to the terms hereof and of the resolution of the
Administrative Committee designating the adopting company as such.

 

(b) Single Plan. The Plan, as adopted by all Participating Companies, shall be
considered a single plan for purposes of Treasury Regulation Section
1.414(l)-1(b)(1). All assets contributed to the Plan by the Participating
Companies shall be held together in a single fund and shall be available to pay
benefits to all Participants and Beneficiaries. Nothing contained herein

 

67



--------------------------------------------------------------------------------

shall be construed to prohibit the separate accounting of assets contributed by
the Participating Companies for purposes of cost allocation, Contributions,
Forfeitures and other purposes, pursuant to the terms of the Plan and as
directed by the Administrative Committee.

 

(c) Authority under Plan. As long as a Participating Company’s designation as
such remains in effect, such Participating Company shall be bound by, and
subject to, all provisions of the Plan and the Trust. The exclusive authority to
amend the Plan and the Trust shall be vested in the Administrative Committee and
the Board, and no other Participating Company shall have any right to amend the
Plan or the Trust. Any amendment to the Plan or the Trust adopted by the
Administrative Committee and the Board shall be binding upon every Participating
Company without further action by such Participating Company.

 

(d) Contributions to Plan. A Participating Company shall be required to make
Contributions to the Plan at such times and in such amounts as specified in
Articles III and VI. The Contributions made (or to be made) to the Plan by the
Participating Companies shall be allocated between and among such companies in
whatever equitable manner or amounts as the Administrative Committee shall
determine.

 

(e) Withdrawal from Plan. The Administrative Committee may terminate the
designation of a Participating Company, effective as of any date. A
Participating Company may withdraw from participation in the Plan, with the
approval of the Administrative Committee, by action of its board of directors;
provided, such action is communicated in writing to the Administrative
Committee. The withdrawal of a Participating Company shall be effective as of
the last day of the Plan Year in which the notice of withdrawal is received by
the Administrative Committee (unless the Controlling Company or Administrative
Committee consents to a different effective date). Any such Participating
Company which ceases to be a Participating Company shall be liable for all costs
and liabilities (whether imposed under the terms of the Plan, the Code or ERISA)
accrued, with respect to its Employees, through the effective date of its
withdrawal or termination. The withdrawing or terminating Participating Company
shall have no right to direct that assets of the Plan be transferred to a
successor plan for its Employees unless such transfer is approved by the
Controlling Company or Administrative Committee in its sole discretion.

 

13.4 Merger, Consolidation and Transfer of Assets or Liabilities.

 

In the event of any merger or consolidation of the Plan with, or transfer of
assets or liabilities of the Plan to, any other plan, each Participant and
Beneficiary shall have a plan benefit in the surviving or transferee plan
(determined as if such plan were then terminated immediately after such merger,
consolidation or transfer of assets or liabilities) that is equal to or greater
than the benefit he would have been entitled to receive under the Plan
immediately before such merger, consolidation or transfer of assets or
liabilities, if the Plan had terminated at that time.

 

68



--------------------------------------------------------------------------------

ARTICLE XIV

TOP-HEAVY PROVISIONS

 

14.1 Top-Heavy Plan Years.

 

The provisions set forth in this Article XIV shall become effective for any Plan
Years with respect to which the Plan is determined to be a Top-Heavy Plan and
shall supersede any other provisions of the Plan which are inconsistent with
these provisions; provided, if the Plan is determined not to be a Top-Heavy Plan
in any Plan Year subsequent to a Plan Year in which the Plan was a Top-Heavy
Plan, the provisions of this Article XIV shall not apply with respect to such
subsequent Plan Year; and, provided further, to the extent that any of the
requirements of this Article XIV shall no longer be required under Code Section
416 or any other Section of the Code, such requirements shall be of no force or
effect.

 

14.2 Determination of Top-Heavy Status.

 

(a) Application. The Plan will be considered a Top-Heavy Plan for a Plan Year if
either:

 

(1) the Plan is not part of a Required Aggregation Group or a Permissive
Aggregation Group and, as of the Determination Date of such Plan Year, the value
of the Accounts of the Participants who are Key Employees under the Plan exceeds
60 percent of the value of the Accounts of all Participants; or

 

(2) the Plan is part of a Required Aggregation Group which, as of the
Determination Date of such Plan Year, is a Top-Heavy Group;

 

provided, the Plan shall not be considered a Top-Heavy Plan for a Plan Year
under subsection (a)(2) hereof if the Plan also is part of a Permissive
Aggregation Group which is not a Top-Heavy Group for such Plan Year.

 

(b) Special Definitions.

 

(1) Determination Date. The term “Determination Date” shall mean (i) in the case
of the Plan Year that includes the original effective date of the Plan, the last
day of such Plan Year, and (ii) with respect to any other Plan Year of the Plan,
the last day of the immediately preceding Plan Year and (iii) for any plan year
of each other qualified plan maintained by a Participating Company or Affiliate
which is part of a Required or Permissive Aggregation Group, the date determined
under (i) or (ii) above as if the term “Plan Year” means the plan year for each
such other qualified plan.

 

(2) Key Employee. The term “Key Employee” shall mean an Employee defined in Code
Section 416(i) and the regulations promulgated thereunder. Generally, Key
Employee shall mean an Employee, former Employee or deceased Employee (and the
beneficiaries of any such Employee) who, at any time during the Plan Year or the
4 previous Plan Years, was either:

 

69



--------------------------------------------------------------------------------

(A) an officer of an Affiliate having a combined annual Compensation from all
Affiliates greater than 50 percent of the amount in effect under Code Section
415(b)(1)(A) for any such Plan Year; provided, no less than one nor more than
fifty individuals shall be treated as officers of an Affiliate;

 

(B) one of the ten individuals owning [or considered as owning under Code
Section 318, as modified by Code Section 416(i)(1)(B)(iii)] the largest
percentage ownership interests in value in the Affiliates (as more fully
described in Treasury Regulation Section 1.416-1, T-19 and T-20) and having a
combined annual Compensation from all Affiliates of more than the limitation in
effect under Code Section 415(c)(1)(A);

 

(C) a 5-percent owner [or constructive owner within the meaning of Code Section
318, as modified by Code Section 416(i)(1)(B)(iii)] of an Affiliate; or

 

(D) a 1-percent owner [or constructive owner within the meaning of Code Section
318, as modified by Code Section 416(i)(1)(B)(iii) and the regulations
promulgated thereunder] of an Affiliate having a combined annual Compensation
from all Affiliates of more than $150,000.

 

For purposes of subsection (B) hereof, if two individuals have the same
percentage ownership interest in an Affiliate, the individual having greater
combined annual Compensation from all Affiliates shall be treated as having the
larger interest. In determining percentage ownership hereunder, employers that
otherwise would be aggregated under Code Sections 414(b), (c) and (m) shall be
treated as separate employers.

 

(3) Non-Key Employee. The term “Non-Key Employee” shall mean any Employee who is
not a Key Employee. For purposes hereof, former Key Employees shall be treated
as Non-Key Employees.

 

(4) Permissive Aggregation Group. The term “Permissive Aggregation Group” shall
mean a Required Aggregation Group and any other qualified plan or plans
maintained or contributed to by an Affiliate which, when considered with the
Required Aggregation Group, would continue to satisfy the requirements of Code
Sections 401(a)(4) and 410.

 

(5) Required Aggregation Group. The term “Required Aggregation Group” shall mean
a group of plans of the Affiliates consisting of (i) each plan which, for such
Plan Year or any of the 4 preceding Plan Years, qualifies under Code Section
401(a) and in which a Key Employee is a participant, and (ii) each other plan
which, during this 5-year period, qualifies under Code Section 401(a) and which
enables any plan described in clause (i) hereof to satisfy the requirements of
Code Sections 401(a)(4) or 410.

 

70



--------------------------------------------------------------------------------

(6) Top-Heavy Group. The term “Top-Heavy Group” shall mean a Required or
Permissive Aggregation Group with respect to which the sum (determined as of a
Determination Date) of (i) the present value of the cumulative accrued benefits
for Key Employees under all Defined Benefit Plans included in such group, and
(ii) the aggregate of the accounts of Key Employees under all Defined
Contribution Plans included in such group, exceeds 60 percent of a similar sum
determined for all Employees.

 

(c) Special Rules. The following rules shall apply in determining whether the
Plan is a Top-Heavy Plan under subsection (a)(1) or (a)(2) above:

 

(1) The value of any account balance under any Defined Contribution Plan and the
value of any accrued benefit under any Defined Benefit Plan shall be determined
as of the most recent valuation date that falls within, or ends with, the
12-month period ending on the Determination Date or, if plans are aggregated,
the Determination Dates that fall within the same calendar year;

 

(2) The value of the Accounts under the Plan or the accounts under any other
Defined Contribution Plan included in a Required or Permissive Aggregation Group
for any Determination Date, other than the Determination Date for the first plan
year, shall include the amounts actually contributed and paid to the plan on or
before the Determination Date, and shall exclude any amounts to be contributed
with respect to such preceding plan year but not actually paid to the plan on or
before the Determination Date. The value of the accounts under any Defined
Contribution Plan for the Determination Date of the first plan year shall
include all amounts contributed to the plan as of the Determination Date,
regardless of whether such amounts shall have been actually paid or merely
accrued as of the Determination Date;

 

(3) The value of any account balance under any Defined Contribution Plan and the
present value of any accrued benefit under any Defined Benefit Plan as of any
Determination Date shall be increased by the aggregate distributions made under
the plan (including distributions under a terminated plan which, if it had not
been terminated, would have been included in a Required Aggregation Group)
during the 5-year period ending on the Determination Date;

 

(4) Accrued benefits and accounts of the following individuals shall not be
taken into account for a Plan Year: (A) any Non-Key Employee who, in a prior
Plan Year, was a Key Employee or (B) any Employee who had not performed any
services for a Participating Company at any time during the 5-year period ending
on the Determination Date for such Plan Year;

 

(5) The value of any account balance shall not include deductible employee
contributions, as described in Code Section 72(o)(5)(A);

 

71



--------------------------------------------------------------------------------

(6) The extent to which rollovers and plan to plan transfers are taken into
account in determining the value of any account balance or accrued benefit shall
be determined in accordance with Code Section 416 and the regulations
promulgated thereunder; and

 

(7) Effective for plan years beginning after December 31, 1986, each Non-Key
Employee’s accrued benefit under the Plan and any Defined Benefit Plans shall be
determined (A) under the method, if any, that uniformly applies for accrual
purposes under all Defined Benefit Plans, or (B) if there is no such method, as
if such benefit accrued not more rapidly than the slowest accrual rate permitted
under the fractional accrual rate set forth under Code Section 411(b)(1)(C).

 

14.3 Top-Heavy Minimum Contribution.

 

(a) Multiple Defined Contribution Plans. For any Plan Year in which the Plan is
a Top-Heavy Plan, the aggregate company Contributions (when added to similar
contributions made under other defined contribution plans) allocated to the
Account of any Active Participant who is a Non-Key Employee shall not be less
than the Defined Contribution Minimum. To the extent that the company
Contributions are less than the Defined Contribution Minimum, additional company
Contributions shall be provided under the Plan.

 

For purposes hereof, a Non-Key Employee shall not fail to receive a minimum
contribution hereunder for a Plan Year because (i) such Non-Key Employee fails
to complete 1,000 Hours of Service for such Plan Year or (ii) such Non-Key
Employee is excluded from participation (or receives no allocation) merely
because his Compensation is less than a stated amount or because he failed to
make a Deferral Election for such Plan Year.

 

(b) Defined Contribution and Benefit Plans. In the event that Non-Key Employees
are covered under both the Plan and one or more Defined Benefit Plans maintained
by an Affiliate, the minimum contribution level set forth in subsection (a)
hereof shall be satisfied if each such Non-Key Employee receives a benefit level
under such Defined Contribution and Defined Benefit Plans which is not less than
the Defined Benefit Minimum offset by any benefits provided under the Plan and
any other Defined Contribution Plans maintained by any Affiliate.

 

(c) Defined Contribution Minimum. The term “Defined Contribution Minimum” means,
with respect to the Plan, a minimum level of company Contributions allocated
with respect to a Plan Year to the Account of each Active Participant who is a
Non-Key Employee; such level being the lesser of:

 

(1) 3 percent of such Active Participant’s Compensation for such Plan Year; or

 

(2) if no Defined Benefit Plan of an Affiliate uses the Plan to satisfy the
requirements of Code Sections 401(a)(4) or 410, the highest percentage of
Compensation at which company Contributions are made, or are required to be
made, under the Plan for such Plan Year for any Key Employee.

 

72



--------------------------------------------------------------------------------

For purposes of this subsection, (i) qualified nonelective contributions made by
the Controlling Company in order to satisfy the anti-discrimination tests of
Code Section 401(k) or Section 401(m) (for example, Supplemental Contributions)
may be treated as company Contributions, (ii) Before-Tax and Matching
Contributions shall be taken into account as company Contributions for Key
Employees, (iii) Matching Contributions may be treated as company Contributions
and may be taken into account for satisfying the Minimum Contribution
Requirement for Non-Key Employees, but only if such Matching Contributions are
not treated as Matching Contributions for purposes of the ADP Tests or Code
Section 401(m) and instead satisfy the requirements of Code Section 401(a)(4) as
company Contributions, and (iv) Before-Tax Contributions shall not be taken into
account for satisfying the Minimum Contribution Requirement for Non-Key
Employees.

 

(d) Defined Benefit Minimum. The term “Defined Benefit Minimum” means, with
respect to a Defined Benefit Plan, a minimum level of accrued benefit derived
from employer contributions with respect to a plan year for each participant who
is a Non-Key Employee; such level, when expressed as an annual retirement
benefit, being not less than the product of (1) and (2), where:

 

(1) equals the Non-Key Employee’s average Compensation for the period of
consecutive years (not exceeding 5) when such Non-Key Employee had the highest
aggregate Compensation from all Affiliates; and

 

(2) equals the lesser of (A) 2 percent times such Non-Key Employee’s number of
years of service or (B) 20 percent.

 

For purposes of determining the Defined Benefit Minimum, “years of service”
shall not include any year of service if the plan was not a Top-Heavy Plan for
the plan year ending during such year of service and shall not include any years
of service completed in a plan year beginning before January 1, 1984.
Compensation in years before January 1, 1984, and Compensation in years after
the close of the last plan year in which the plan is a Top-Heavy Plan shall be
disregarded. All accruals of employer-provided benefits, whether or not
attributable to years for which the Plan is top heavy, may be used in
determining whether the minimum contribution requirements set forth in this
Section are satisfied.

 

14.4 Top-Heavy Minimum Vesting. The vesting schedule set forth in Section 8.1(b)
satisfies the top-heavy minimum vesting requirements.

 

14.5 Construction of Limitations and Requirements.

 

The descriptions of the limitations and requirements set forth in this Article
are intended to serve as statements of the minimum legal requirements necessary
for the Plan to remain qualified under the applicable terms of the Code. The
Participating Companies do not desire or intend, and the terms of this Article
shall not be construed, to impose any more restrictions on the operation of the
Plan than required by law. Therefore, the terms of this Article and any related
terms and definitions in the Plan shall be interpreted and operated in a manner
which imposes the least restrictions on the Plan. For example, if use of a more
liberal definition of “Compensation” is permissible at any time under the law,
then the more liberal provisions may be applied as if such provisions were
included in the Plan.

 

73



--------------------------------------------------------------------------------

ARTICLE XV

MISCELLANEOUS

 

15.1 Nonalienation of Benefits and Spendthrift Clause.

 

(a) General Nonalienation Requirements. Except to the extent permitted by law
and as provided in subsection (b), (c) or (d) hereof, none of the Accounts,
benefits, payments, proceeds or distributions under the Plan shall be subject to
the claim of any creditor of a Participant or Beneficiary or to any legal
process by any creditor of such Participant or Beneficiary; and neither such
Participant nor Beneficiary shall have any right to alienate, commute,
anticipate or assign any of the Accounts, benefits, payments, proceeds or
distributions under the Plan except to the extent expressly provided herein.

 

(b) Exception for Qualified Domestic Relations Orders.

 

(1) The nonalienation requirements of subsection (a) hereof shall apply to the
creation, assignment or recognition of a right to any benefit, payable with
respect to a Participant pursuant to a domestic relations order, unless such
order is (i) determined to be a qualified domestic relations order, as defined
in Code Section 414(p), entered on or after January 1, 1985, or (ii) any
domestic relations order, as defined in Code Section 414(p), entered before
January 1, 1985, pursuant to which a transferor plan was paying benefits on
January 1, 1985. The Administrative Committee shall establish reasonable written
procedures to determine the qualified status of a domestic relations order.
Further, to the extent provided under a qualified domestic relations order, a
former spouse of a Participant shall be treated as the Spouse or Surviving
Spouse for all purposes under the Plan.

 

(2) The Administrative Committee shall establish reasonable procedures to
administer distributions under qualified domestic relations orders which are
submitted to it. The Administrative Committee, to the extent provided in a
qualified domestic relations order, shall direct the Trustee to pay, in a
single-sum payment, the full amount of the benefit payable to any alternate
payee under a qualified domestic relations order. Such cash-out payment shall be
made as soon as practicable after the end of the month within which the
Administrative Committee determines that a domestic relations order is a
qualified domestic relations order, or if later, when the terms of the qualified
domestic relations order permit such a distribution. (See also Section 9.5.) If
the terms of a qualified domestic relations order do not permit an immediate
cash-out payment, the benefits shall be paid to the alternate payee in
accordance with the terms of such order and the applicable terms of the Plan.

 

(c) Exception for Loans from the Plan. All loans made by the Trustee to any
Participant or Beneficiary shall be secured by a pledge of the borrower’s
interest in the Plan.

 

74



--------------------------------------------------------------------------------

(d) Exception for Crimes against the Plan. The nonalienation requirements of
subsection (a) hereof shall not apply to any offset of a Participant’s Account,
benefit, payments, proceeds or distributions under the Plan against an amount
that the Participant is ordered or required to pay to the Plan if:

 

(1) the order or requirement to pay arises, on or after August 5, 1997, (i)
under a judgment of conviction for a crime involving the Plan; (ii) under a
civil judgment (including a consent order or decree) entered by a court in an
action brought in connection with a violation (or alleged violation) of part 4
of subtitle B of title I of ERISA; or (iii) pursuant to a settlement agreement
between the Secretary of Labor and the Participant, or a settlement agreement
between the Pension Benefit Guaranty Corporation and the Participant, in
connection with a violation (or alleged violation) of part 4 of such subtitle by
a fiduciary or any other person; and

 

(2) the judgment, order, decree, or settlement agreement expressly provides for
the offset of all or part of the amount ordered or required to be paid to the
Plan against the Participant’s benefits provided under the Plan.

 

15.2 Headings.

 

The headings and subheadings in the Plan have been inserted for convenience of
reference only and are to be ignored in any construction of the provisions
hereof.

 

15.3 Construction, Controlling Law.

 

In the construction of the Plan, the masculine shall include the feminine and
the feminine the masculine, and the singular shall include the plural and the
plural the singular, in all cases where such meanings would be appropriate.
Unless otherwise specified, any reference to a Section shall be interpreted as a
reference to a Section of the Plan. The Plan shall be construed in accordance
with the laws of the State of Georgia and applicable federal laws.

 

15.4 No Contract of Employment.

 

Neither the establishment of the Plan, nor any modification thereof, nor the
creation of any fund, trust or account, nor the payment of any benefits shall be
construed as giving any Participant, Employee or any person whomsoever the right
to be retained in the service of any Affiliate, and all Participants and other
Employees shall remain subject to discharge to the same extent as if the Plan
had never been adopted.

 

15.5 Legally Incompetent.

 

The Administrative Committee may in its discretion direct that payment be made
and the Trustee shall make payment on such direction, directly to an incompetent
or disabled person, whether incompetent or disabled because of minority or
mental or physical disability, or to the guardian of such person or to the
person having legal custody of such person, without further liability with
respect to or in the amount of such payment either on the part of any
Participating Company, the Administrative Committee or the Trustee.

 

75



--------------------------------------------------------------------------------

15.6 Heirs, Assigns and Personal Representatives.

 

The Plan shall be binding upon the heirs, executors, administrators, successors
and assigns of the parties, including each Participant and Beneficiary, present
and future.

 

15.7 Title to Assets, Benefits Supported Only By Trust Fund.

 

No Participant or Beneficiary shall have any right to, or interest in, any
assets of the Trust Fund upon termination of his employment or otherwise, except
as provided from time to time under the Plan, and then only to the extent of the
benefits payable under the Plan to such Participant out of the assets of the
Trust Fund. Any person having any claim under the Plan shall look solely to the
assets of the Trust Fund for satisfaction. The foregoing sentence
notwithstanding, each Participating Company shall indemnify and save any of its
officers, members of its board of directors or agents, and each of them,
harmless from any and all claims, loss, damages, expense and liability arising
from their responsibilities in connection with the Plan and from acts, omissions
and conduct in their official capacity, except to the extent that such effects
and consequences shall result from their own willful misconduct or gross
negligence.

 

15.8 Legal Action.

 

In any action or proceeding involving the assets held with respect to the Plan
or Trust Fund or the administration thereof, the Participating Companies, the
Administrative Committee and the Trustee shall be the only necessary parties and
no Participants, Employees, or former Employees, their Beneficiaries or any
other person having or claiming to have an interest in the Plan shall be
entitled to any notice of process; provided, that such notice as is required by
the Internal Revenue Service and the Department of Labor to be given in
connection with Plan amendments, termination, curtailment or other activity
shall be given in the manner and form and at the time so required. Any final
judgment which is not appealed or appealable that may be entered in any such
action or proceeding shall be binding and conclusive on the parties hereto, the
Administrative Committee and all persons having or claiming to have an interest
in the Plan.

 

15.9 No Discrimination.

 

The Controlling Company, through the Administrative Committee, shall administer
the Plan in a uniform and consistent manner with respect to all Participants and
Beneficiaries and shall not permit impermissible discrimination in favor of
Highly Compensated Employees.

 

15.10 Severability.

 

If any provisions of the Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
the Plan shall be construed and enforced as if such provisions had not been
included.

 

15.11 Exclusive Benefit; Refund of Contributions.

 

No part of the Trust Fund shall be used for or diverted to purposes other than
the exclusive benefit of the Participants and Beneficiaries, subject, however,
to the payment of all costs of maintaining and administering the Plan and Trust.
Notwithstanding the foregoing,

 

76



--------------------------------------------------------------------------------

Contributions to the Trust by a Participating Company may be refunded to the
Participating Company under the following circumstances and subject to the
following limitations:

 

(a) Permitted Refunds. If and to the extent permitted by the Code and other
applicable laws and regulations promulgated thereunder, upon the Participating
Company’s request, a Contribution which is (i) made by a mistake in fact, or
(ii) conditioned upon the deductibility of the Contribution under Code Section
404, shall be returned to the Participating Company making the Contribution
within 1 year after the payment of the Contribution or the disallowance of the
deduction (to the extent disallowed), whichever is applicable.

 

(b) Payment of Refund. If any refund is paid to a Participating Company
hereunder, such refund shall be made without interest or other investment gains,
shall be reduced by any investment losses attributable to the refundable amount
and shall be apportioned among the Accounts of the Participants as an investment
loss, except to the extent that the amount of the refund can be attributed to
one or more specific Participants (for example, as in the case of certain
mistakes of fact), in which case the amount of the refund attributable to each
such Participant’s Account shall be debited directly against such Account.

 

(c) Limitation on Refund. No refund shall be made to a Participating Company if
such refund would cause the balance in a Participant’s Account to be less than
the balance would have been had the refunded contribution not been made.

 

15.12 Predecessor Service.

 

In the event a Participating Company maintains the Plan as successor to a
predecessor employer who maintained the Plan, service for the predecessor
employer shall be treated as service for the Participating Company.

 

15.13 Plan Expenses.

 

As permitted under the Code and ERISA, expenses incurred with respect to
administering the Plan and Trust shall be paid by the Trustee from the Trust
Fund to the extent such costs are not paid by the Participating Companies or to
the extent the Controlling Company requests that the Trustee reimburse it or any
other Participating Company for its payment of such expenses. Upon request, the
Trustee shall reimburse the Controlling Company for its salary and other labor
costs related to the Plan to the extent that such costs constitute proper Plan
expenses. The Administrative Committee may provide for any expenses specifically
attributable to transactions involving an Account to be charged against such
Account; provided, such expenses may not reduce a Participant’s Account to an
amount less than the Account balance as of the date the Administrative Committee
decides to charge such expenses against such Account.

 

15.14 Special Effective Dates.

 

(a) Intent of Plan. The Plan generally is effective as of the Effective Date and
is intended to be in compliance with current laws and regulations, including the
following laws:

 

(1) General Agreement on Tariffs and Trade as amended in 1994;

 

77



--------------------------------------------------------------------------------

(2) Uniformed Services Employment and Reemployment Rights Act of 1994;

 

(3) Small Business Job Protection Act of 1996;

 

(4) Taxpayer Relief Act of 1997; and

 

(5) Internal Revenue Service Restructuring and Reform Act of 1998.

 

(b) Compliance. To the extent any of the changes and provisions described above
have requisite effective dates other than the Effective Date, the Plan shall be
deemed to be effective as of such requisite effective dates solely for the
purpose of satisfying the applicable legal and regulatory requirements.

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Controlling Company has caused the Plan to be executed
by a duly authorized officer on the date first written above.

 

PTEK HOLDINGS, INC.

By:

 

/s/ William E. Franklin

--------------------------------------------------------------------------------

Title:

 

CFO

 

79



--------------------------------------------------------------------------------

PTEK HOLDINGS, INC.

401(K) PLAN

 

SCHEDULE A

 

PARTICIPATING COMPANIES AND EFFECTIVE DATES

[see Plan Sections 1.32, 1.58 and 13.3]

 

Name

--------------------------------------------------------------------------------

   Effective Date


--------------------------------------------------------------------------------

PTEK Holdings, Inc.

   Effective Date

Premiere Communications, Inc.

   Effective Date

Voice-Tel Enterprises, Inc.

   Effective Date

American Teleconferencing Services, Ltd.

   Effective Date

Xpedite Systems, Inc.

   Effective Date

 

A-1



--------------------------------------------------------------------------------

PTEK HOLDINGS, INC.

401(K) PLAN

 

SCHEDULE B

 

SERVICE WITH PREDECESSOR EMPLOYERS

[see Plan Sections 1.80 and 2.1(d)]

 

An Employee’s periods of employment with the following entities, prior to such
entities becoming (or becoming part of such) Affiliates, shall be taken into
account for eligibility and vesting purposes under the Plan:

 

Predecessor Employer

--------------------------------------------------------------------------------

   Date of Acquisition


--------------------------------------------------------------------------------

Voice-Tel Enterprises, Inc.

   1997

VoiceCom Systems, Inc.

   1997

American Teleconferencing Services, Ltd.

   1998

National Collegiate, Inc.

   1998

Xpedite Systems, Inc.

   1998

Intellivoice Communications, Inc.

   1999

 

B-1



--------------------------------------------------------------------------------

PTEK HOLDINGS, INC.

401(K) PLAN

 

SCHEDULE C

 

TRANSFER ACCOUNTS

[see Plan Sections 1.74 and 4.2]

 

Plan Name

--------------------------------------------------------------------------------

  

Date of Plan Merger

--------------------------------------------------------------------------------

VTE 401(k) Savings and Investment Plan & Trust

   December 31, 1997

Cleveland Voice-Tel 401(k) Plan

   December 31, 1997

Voice-Tel 401(k) Plan

   July 9, 1999

Intellivoice Communications, Inc. Employee Savings Plan

   December 1, 1999

Xpedite Systems, Inc. 401(k) Plan

   December 1, 1999

ViTel International, Inc. 401(k) Profit Sharing Plan

   December 1, 1999

Swift Global Communications, Inc. 401(k) Plan

   December 1, 1999

 

C-1



--------------------------------------------------------------------------------

PTEK HOLDINGS, INC.

401(K) PLAN

 

SCHEDULE D

 

VESTING SCHEDULES FOR PARTICIPANTS

WITH TRANSFER ACCOUNTS

[see Plan Section 8.1(c)]

 

1. ViTel International, Inc. 401(k) Profit Sharing Plan. The employee and
employer contributions (including earnings and losses attributable thereto)
which are being held in a Transfer Account on behalf of Participants who were
participants of the ViTel Plan shall be fully vested and nonforfeitable at all
times.

 

2. Swift Global Communications, Inc. 401(k) Plan. The employee and employer
contributions (including earnings and losses attributable thereto) which are
being held in a Transfer Account on behalf of Participants who were participants
of the Swift Plan shall be fully vested and nonforfeitable at all times.

 

D-1



--------------------------------------------------------------------------------

PTEK HOLDINGS, INC.

401(K) PLAN

 

SCHEDULE E

 

ANNUITY TRANSFER SUBACCOUNTS

[see Plan Section 1.11]

 

The following Merged Plans have Annuity Transfer Subaccounts:

 

Plan

--------------------------------------------------------------------------------

   Date of Merger


--------------------------------------------------------------------------------

ViTel International, Inc. 401(k) Profit Sharing Plan

   December 1, 1999

 

E-1



--------------------------------------------------------------------------------

PTEK HOLDINGS, INC.

401(K) PLAN

 

SCHEDULE F

 

OPTIONAL FORMS OF DISTRIBUTION PRIOR TO SEPTEMBER 1, 2001

[see Plan Section 9.12]

 

This Schedule F shall only apply to distributions from Accounts (excluding
Annuity Transfer Subaccounts) with annuity starting dates prior to September 1,
2001, or such later date as required by Section 1.411(d)-4(e)(1)(ii).

 

F-I. Benefits Payable For Reasons Other Than Death.

 

(a) General Rule Concerning Benefits Payable Upon Separation from Service. In
accordance with the terms of subsection (b) hereof and subject to the
restrictions set forth in subsections (c) and (d) hereof, if a Participant
becomes Disabled or separates from service with all Affiliates for any reason
other than death, he (or his Beneficiary, if he dies after such Disability or
such separation from service) shall be entitled to receive or begin receiving a
distribution of the vested amount credited to his Account, determined as of the
Valuation Date on which such distribution is processed. For purposes of this
Article, the “date on which such distribution is processed” refers to the date
established for such purpose by administrative practice, even if actual payment
and/or processing is made at a later date due to delays in the valuation,
administrative or any other procedure.

 

(b) Timing of Distribution.

 

(1) Except as provided in subsections (b)(2), (b)(3), (d) and (e) hereof and
Article F-V, benefits payable to a Participant under this Schedule F shall be
distributed, or shall commence to be distributed, as soon as administratively
feasible after such Participant becomes Disabled or separates from service with
all Affiliates for any reason other than death.

 

(2) Notwithstanding the foregoing, in the event that (A) the value of the
Participant’s Account exceeds (or, with regard to distributions made prior to
October 17, 2000, exceeded at the time of any prior distribution) $5,000 (or,
for distributions made prior to January 1, 1998, exceeded $3,500 at the time of
such distribution or any prior distribution) and (B) the Participant’s Benefit
Commencement Date occurs or is to occur prior to the Participant’s Normal
Retirement Age, benefits shall not be distributed (or commence to be
distributed) to such Participant at the time set forth in subsection (b)(1)
hereof without the Participant’s written election (or an election through an
electronic medium) in such manner as provided by the Administrative Committee.
In order for such Participant’s election to be valid, he must actually become
Disabled or separate from service on or before his selected Benefit Commencement
Date, his election must be filed with the Administrative Committee within the
90-day period ending on such date, and the Administrative Committee (no later
than 30 days and no earlier than 90

 

F-1



--------------------------------------------------------------------------------

days before his Benefit Commencement Date) must have presented him with a notice
describing the material features of the optional forms of benefit and informing
him of his right to defer his distribution; provided, the Participant may elect
to waive the minimum 30-day notice period and to receive (or commence) his
distribution before the end of such period, as long as his distribution is not
made (or does not commence) before the end of the 7-day period beginning on the
date he receives such notice. If the Participant does not consent to the
distribution (or commencement of his distribution) of his benefit at such time,
his benefit shall be distributed (or commence to be distributed) as soon as
practicable after the date he files an election with the Administrative
Committee requesting such payment. The “Benefit Commencement Date” shall be,
with respect to a Participant or Beneficiary, the first day of the first period
for which payment of a benefit under the Plan is scheduled to commence, either
as a result of a written election or by operation of the Plan. A payment shall
be considered made on the Benefit Commencement Date if actual payment is
reasonably delayed beyond such date for calculation and processing of the
benefit, provided all payments are actually made. Any payments that do not
actually begin on the Benefit Commencement Date shall be adjusted so that the
first payment includes all amounts due through the date of such payment.

 

(3) Notwithstanding anything in the Plan to the contrary, once a Participant
files a claim for benefits under the Plan, in no event shall payment of the
Participant’s benefit commence (or be made), retroactive to such date, later
than 60 days after the end of the Plan Year which includes the latest of (i) the
date on which the Participant attained Normal Retirement Age, (ii) the date
which is the 10th anniversary of the date he commenced participation in the
Plan, or (iii) the date he actually separates from service with all Affiliates;
provided, if the amount of the payment cannot be ascertained by the date as of
which payments are scheduled to be made (or commenced) hereunder, payment shall
be made (or commence) no later than 60 days after the earliest date on which
such payment can be ascertained under the Plan.

 

(4) Notwithstanding anything in the Plan to the contrary, the Participant’s
benefit payments shall be made (or commence) no later than the April 1 following
the later of (i) the calendar year in which the Participant attains age 70 1/2,
or (ii) the calendar year in which the Participant actually separates from
service with all Affiliates [provided for Plan Years prior to January 1, 1997,
the earlier of (i) and (ii)]; provided, if such Participant is a 5-percent owner
(as defined in Code Section 416), benefit payments shall be made (or commence)
no later than the April 1 following the calendar year in which the Participant
attains age 70½. Unless a Participant, who is a 5-percent owner and whose
minimum distributions begin while he is still employed, elects to take a
distribution of his entire Account balance, his benefits, payable under this
Schedule F commencing as of his required beginning date, shall be paid in the
form of a qualified joint and survivor annuity with benefit payments adjusted
annually thereafter to reflect any additional benefit accruals and
distributions, withdrawals, etc., under the Plan. If the Participant’s Spouse is
not the designated Beneficiary, the method of distribution selected must assure
that at least 50 percent of the present value of the amount available for
distribution is expected to be paid within the life expectancy of the
Participant. All

 

F-2



--------------------------------------------------------------------------------

distributions will be made in accordance with Code Section 401(a)(9), the
regulations promulgated under Code Section 401(a)(9), including Treasury
Regulation Section 1.401(a)(9)-2 (relating to incidental benefit limitations)
and any other provisions reflecting the requirements of Code Section 401(a)(9)
and prescribed by the Internal Revenue Service; and the terms of the Plan
reflecting the requirements of Code Section 401(a)(9) override the distribution
options (if any) in the Plan which are inconsistent with those requirements. The
Participant’s life expectancy shall only be calculated as of the Plan Year in
which the Participant attains age 70 1/2, unless the Participant requests to
have life expectancy recalculated annually.

 

(5) With respect to distributions under the Plan made on or after the Effective
Date for calendar years beginning on or after January 1, 2001, the Plan will
apply the minimum distribution requirements of Section 401(a)(9) of the Internal
Revenue Code in accordance with the regulations under Section 401(a)(9) that
were proposed on January 17, 2001 (the 2001 Proposed Regulations),
notwithstanding any provision of the Plan to the contrary. If the total amount
of required minimum distributions made to a participant for 2001 prior to the
Effective Date are equal to or greater than the amount of required minimum
distributions determined under the 2001 Proposed Regulations, then no additional
distributions are required for such participant for 2001 on or after such date.
If the total amount of required minimum distributions made to a participant for
2001 prior to the Effective Date are less than the amount determined under the
2001 Proposed Regulations, then the amount of required minimum distributions for
2001 on or after such date will be determined so that the total amount of
required minimum distributions for 2001 is the amount determined under the 2001
Proposed Regulations. This amendment shall continue in effect until the last
calendar year beginning before the effective date of the final regulations under
Section 401(a)(9) or such other date as may be published by the Internal Revenue
Service.

 

(c) Restrictions on Distributions from Specific Accounts. Notwithstanding
anything in the Plan to the contrary, (i) amounts in a Participant’s Before-Tax
and Supplemental Accounts and (ii) amounts in a Participant’s Transfer Accounts
credited with before-tax contributions and company contributions used to satisfy
the Code Section 401(k) actual deferral percentage test and company
contributions used to satisfy the Code Section 401(m) average contribution
percentage test, shall not be distributable to such Participant earlier than the
earliest of the following to occur:

 

(1) The Participant’s death, Disability or separation from service with all
Affiliates;

 

(2) The termination of the Plan without the establishment or maintenance of a
successor defined contribution plan [other than an employee stock ownership plan
as defined in Code Section 4975(e)] at the time the Plan is terminated or within
the period ending 12 months after the final distribution of all assets in all
Before-Tax, Supplemental and Transfer Accounts described above in this
subsection (c); provided, if fewer than 2 percent of the Employees who are or
were eligible under the Plan at the time of its termination are or were eligible
under another defined contribution plan at any time during the 24-month period
beginning 12 months before the time of termination, such other plan shall not be
a successor plan;

 

F-3



--------------------------------------------------------------------------------

(3) The date of disposition by the Participating Company employing such
Participant of substantially all of its assets [within the meaning of Code
Section 409(d)(2)] that were used by such Participating Company in a trade or
business; provided, such Participant continues employment with the corporation
acquiring such assets. The sale of 85 percent of the assets used in a trade or
business will be deemed a sale of “substantially all” of the assets used in such
trade or business;

 

(4) The date of disposition by the Participating Company employing such
Participant of its interest in a subsidiary [within the meaning of Code Section
409(d)(3)]; provided, such Participant continues employment with such
subsidiary;

 

(5) The attainment by such Participant of age 59 1/2; or

 

(6) The Participant’s incurrence of a financial hardship as described in Section
10.2 (except for Supplemental Accounts);

 

provided, for an event described in subsections (c)(2), (c)(3) or (c)(4) hereof
to constitute events permitting a distribution from the Participant’s
Before-Tax, or Supplemental Accounts (or the affected Transfer Accounts), such
distribution must be made on account of such event in the form of a lump sum
distribution, as defined in Code Section 402(d)(4) (without regard to clauses
(i), (ii), (iii) and (iv) of subparagraph (A), or subparagraphs (B) and (F)
thereof); and provided, further, for the events described in subsections (c)(3)
or (c)(4) hereof to constitute events permitting such a distribution, the
Participating Company must maintain the Plan after the disposition.

 

(d) Delay Upon Reemployment. If a Participant becomes eligible to receive or
begins receiving benefit payments in accordance with the terms of this Schedule
F and subsequently is reemployed by an Affiliate prior to the time his Account
has been distributed in full, all distributions to such Participant shall be
delayed or cease until such Participant again becomes eligible to receive
distributions from the Plan. Notwithstanding the foregoing, if a Participant’s
benefit payments have commenced in the form of a life annuity, joint and
survivor annuity, or installment payments, for which an annuity contract has
been purchased, payments under such annuity contract shall not cease but shall
continue during the period of his reemployment.

 

(e) Distribution Upon Sale of Business In addition to making distributions based
on a Participant’s separation from service, distributions shall be made to a
Participant, in accordance with the terms of Section 401(k)(10) as a result of a
sale by a Participating Company to another corporation of (i) substantially all
of the assets [within the meaning of Code Section 409(d)(2)] that were used by a
Participating Company in a separate trade or business, or (ii) a Participating
Company’s interest in a subsidiary [within the meaning of Code Section
409(d)(3)]. For a sale of “substantially all” of the assets used in a trade or
business to have occurred, at least 85 percent of such assets must have been
sold. For a sale to trigger a distribution as provided in

 

F-4



--------------------------------------------------------------------------------

this Section, such Participant must have continued employment with the purchaser
of the assets or with the subsidiary, the distribution must have been made on
account of such event in the form of a lump-sum distribution (as defined in Code
Section 402(d)(4), without regard to subparagraphs (A)(i) through (iv), (B) and
(F) thereof), and the Participating Company, and not the purchaser, must
maintain the plan after the disposition. Distributions made pursuant to this
Section shall be made as soon as practicable after the sale and after the
Administrative Committee is able to determine that the disposition and
distribution satisfy the requirements of this Section, subject to the valuation
and consent rules set forth herein.

 

F-II. Election of Optional Payment Forms.

 

(a) Election. Except as provided in Article F-III hereof, the payment of any
distribution to a Participant or Beneficiary from the Plan shall be made in the
form selected by the Participant by written notice delivered to the
Administrative Committee (or its designee), all in accordance with the terms of
this Article F. The Participant may choose between (A) a single lump sum payment
and (B) equal installments (adjusted for investment earnings and losses between
payments), paid monthly, quarterly, semiannually, or annually, as he elects,
over a term, as elected by the Participant or Beneficiary, not to exceed the
joint life expectancy of the Participant and his designated Beneficiary. The
election of any option may be revoked and a new option elected, but election of
any option hereunder shall be duly filed prior the date benefits would otherwise
be paid or commenced, and in no event shall an election be permitted after the
initial distribution or commencement of payment of any benefit, subject to
paragraph (c) hereof.

 

(b) Direct Rollover Distribution. If a Participant, Surviving Spouse or a
spousal alternate payee under a qualified domestic relations order who is the
recipient of any Eligible Rollover Distribution, elects to have such Eligible
Rollover Distribution paid directly to an Eligible Retirement Plan and specifies
(in such form and at such time as the Administrative Committee may prescribe)
the Eligible Retirement Plan to which such distribution is to be paid, such
distribution shall be made in the form of a direct trustee-to-trustee transfer
to the specified Eligible Retirement Plan; provided, such transfer shall be made
only to the extent that the Eligible Rollover Distribution would be included in
gross income if not so transferred [determined without regard to Code Sections
402(c) and 403(a)(4)].

 

(c) Special Rules for Installments.

 

(1) If a Participant selects payment in the form of installments, the initial
value of the obligation for the installment payments shall be equal to the
amount of the Participant’s vested Account balance on the day payments are
scheduled to commence. Notwithstanding anything herein to the contrary,
distributions from the Plan must satisfy the requirements of Code Section
401(a)(9)(G). This means that the incidental benefit rules as described in
Treasury Regulation Section 1.401(a)(9)-2 shall be satisfied.

 

F-5



--------------------------------------------------------------------------------

(2) If installment payments of a Participant’s benefit from the Plan have begun,
then at any time thereafter the Participant may elect to receive the remaining
Account balance in the form of a single-sum payment.

 

(3) If a Participant dies after the distribution date described in Section
F-I(b)(1) but before his entire benefit has been distributed, his Beneficiary
may elect at any time thereafter to receive the remainder of the deceased
Participant’s vested Account in the form of a single-sum payment or to continue
to receive the same installment payments which would have been paid to the
deceased Participant if he had survived.

 

(4) If a Beneficiary who has begun receiving installment payments pursuant to
the terms of subsection (a)(4) hereof dies prior to the full payment thereof,
the remaining vested amount of the Account balance shall be distributed to the
designated beneficiary of such Beneficiary or, if no such beneficiary has been
designated or survives, to the estate of such Beneficiary.

 

(5) If a distribution is to be made to a Participant and/or his Beneficiary in
the form of installments payable over the life expectancy or joint life
expectancy of such persons, the life expectancy or joint life expectancy, as
applicable, of such persons shall be calculated at the time distributions
commence and shall not thereafter be recalculated (except as provided in Section
F-I(b)(4).

 

(6) If a Participant selects payment in the form of installments over a period
certain, the maximum length thereof shall be the joint life expectancy of such
Participant and his designated Beneficiary.

 

(7) If a Participant dies before payment of his benefits from the Plan is made
or commenced and his Beneficiary elects payment in the form of installments over
a period certain and the Beneficiary is an individual, the maximum length of the
term certain shall be the life expectancy of such Beneficiary, and if the
Beneficiary is not an individual (for example, an estate or trust), the maximum
length of the period certain shall be 5 years.

 

(8) If a Participant designates more than one Beneficiary to receive payment of
his benefit upon his death, the Participant [and his Beneficiaries] shall be
deemed to have selected a single-sum payment as the form of benefit
distribution.

 

F-III. Cash-Out Payment of Benefits.

 

Notwithstanding anything to the contrary in this Schedule F, in the event that
the vested portion of the Account of any Participant who separates from the
service of all Affiliates is less than or equal to (or, with regard to
distributions made prior to October 17, 2000, was less than or equal to at the
time of any prior distribution) $5,000 (or, for distributions made prior to
January 1, 1998, was less than or equal to $3,500 at the time of such
distribution or any prior distribution) the full vested amount of such benefit
automatically shall be paid to such Participant in one single-sum, cash-out
distribution as soon as practicable after the date the Participant

 

F-6



--------------------------------------------------------------------------------

separates from service, but in no event later than the end of the second Plan
Year following the Plan Year in which such Participant’s separation occurs. In
the event a Participant has no vested interest in his Account at the time of his
separation from service, he shall be deemed to have received a cash-out
distribution at the time of his separation from service, and the forfeiture
provisions of Section 8.3 shall apply.

 

F-IV. Assets Distributed.

 

All benefits described in this Schedule F shall be distributed from a
Participant’s Account in cash as described hereinbelow; provided, if a
Participant or Beneficiary elects to receive payment in the form of a single sum
distribution and the Participant’s Account is invested in Company Stock, the
Participant or Beneficiary may elect to receive whole shares of Company Stock.

 

F-V. Qualified Domestic Relations Orders.

 

In the event the Administrative Committee receives a domestic relations order
which it determines to be a qualified domestic relations order, the Plan shall
pay such benefit to the prescribed alternate payee(s) at such time and in such
form, as shall be described in the qualified domestic relations order and
permitted under Section 15.1(b). If the qualified domestic relations order
requires immediate payment, the specified benefit shall be paid to the alternate
payee as soon as practicable following the end of the month within which the
Administrative Committee determines that the order is qualified or, if later,
after timing restrictions and requirements under the Code are satisfied. To the
extent consistent with the qualified domestic relations order, the amount of the
payment to an alternate payee shall include earnings, interest and other
investment proceeds through (but not after) the Valuation Date as of which the
Trustee processes the distribution. If a Participant’s Account is partially paid
or payable to an alternate payee, the Participant’s remaining portion of his
Account shall be reduced accordingly and shall be subject to the distribution
provisions in this Schedule F.

 

F-VI. Unclaimed Benefits.

 

In the event a Participant or Beneficiary becomes entitled to benefits under
this Schedule F and the Administrative Committee is unable to locate such
Participant (after such diligent efforts as the Administrative Committee in its
sole discretion deems appropriate) within 1 year from the date upon which he
becomes so entitled, the full Account of the Participant shall be deemed
abandoned and treated as a Forfeiture; provided, in the event such Participant
or Beneficiary is located or makes a claim subsequent to the allocation of the
abandoned Account, the amount of the abandoned Account (unadjusted for any
investment gains or losses from the time of abandonment) shall be restored (from
abandoned Accounts, Forfeitures, Trust earnings or Contributions made by the
Participating Companies) to such Participant or Beneficiary, as appropriate;
and, provided further, the Administrative Committee, in its sole discretion, may
delay the deemed date of abandonment of any such Account for a period longer
than the prescribed 1 year if it believes that it is in the best interest of the
Plan to do so, and, provided further, if the distribution is payable upon
termination of the Plan, the Administrative Committee shall not be required to
wait until the end of such 1-year period.

 

F-7



--------------------------------------------------------------------------------

F-VII. Claims.

 

(a) Procedure. Claims for benefits under the Plan may be filed with the
Administrative Committee on forms supplied by the Administrative Committee. The
Administrative Committee shall furnish to the claimant written notice of the
disposition of a claim within 90 days after the application therefor is filed;
provided, if special circumstances require an extension of time for processing
the claim, the Administrative Committee shall furnish written notice of the
extension to the claimant prior to the end of the initial 90-day period, and
such extension shall not exceed one additional, consecutive 90-day period. In
the event the claim is denied, the notice of the disposition of the claim shall
provide the specific reasons for the denial, cites of the pertinent provisions
of the Plan, and, where appropriate, an explanation as to how the claimant can
perfect the claim and/or submit the claim for review.

 

(b) Review Procedure. Any Participant or Beneficiary who has been denied a
benefit, or his duly authorized representative, shall be entitled, upon request
to the Administrative Committee, to appeal the denial of his claim. To do so,
the claimant must obtain a form from the Administrative Committee on which to
request further consideration of his position. The claimant, or his duly
authorized representative, may review pertinent documents related to the Plan
and in the Administrative Committee’s possession in order to prepare the appeal.
The form containing the request for review, together with a written statement of
the claimant’s position, must be filed with the Administrative Committee no
later than 60 days after receipt of the written notification of denial of a
claim provided for in subsection (a) hereof. The Administrative Committee’s
decision shall be made within 60 days following the filing of the request for
review and shall be communicated in writing to the claimant; provided, if
special circumstances require an extension of time for processing the appeal,
the Administrative Committee shall furnish written notice to the claimant prior
to the end of the initial 60-day period, and such an extension shall not exceed
one additional 60-day period. If unfavorable, the notice of decision shall
explain the reason or reasons for denial and indicate the provisions of the Plan
or other documents used to arrive at the decision.

 

(c) Satisfaction of Claims. Any payment to a Participant or Beneficiary, or to
his legal representative or heirs at law, all in accordance with the provisions
of the Plan, shall to the extent thereof be in full satisfaction of all claims
hereunder against the Trustee, the Administrative Committee and the Controlling
Company, any of whom may require such Participant, Beneficiary, legal
representative or heirs at law, as a condition to such payment, to execute a
receipt and release therefor in such form as shall be determined by the Trustee,
the Administrative Committee or the Controlling Company, as the case may be. If
receipt and release shall be required but execution by such Participant,
Beneficiary, legal representative or heirs at law shall not be accomplished so
that the terms of Article F-I(b) (dealing with the timing of distributions) may
be fulfilled, such benefits may be distributed or paid into any appropriate
court or to such other place as such court shall direct, for disposition in
accordance with the order of such court, and such distribution shall be deemed
to comply with the requirements of Article F-I(b).

 

F-8



--------------------------------------------------------------------------------

F-VIII. Explanation of Rollover Distributions.

 

Within a reasonable period of time [as defined for purposes of Code Section
402(f)] before making an Eligible Rollover Distribution from the Plan to a
Participant or Beneficiary, the Administrative Committee shall provide such
Participant or Beneficiary with a written explanation of (i) the provisions
under which the distributee may have the distribution directly transferred to
another Eligible Retirement Plan, (ii) the provisions which require the
withholding of tax on the distribution if it is not directly transferred to
another Eligible Retirement Plan, (iii) the provisions under which the
distribution will not be subject to tax if transferred to an Eligible Retirement
Plan within 60 days after the date on which the distributee receives the
distribution, and (iv) such other terms and provisions as may be required under
Code Section 402(f) and the regulations promulgated thereunder.

 

F-9



--------------------------------------------------------------------------------

DEATH BENEFITS

 

F-IX. Death Benefits.

 

If a Participant dies before payment of his benefits from the Plan is made, the
Beneficiary or Beneficiaries designated by such Participant in his latest
beneficiary designation form filed with the Administrative Committee in
accordance with the terms of Article F-XI hereof shall be entitled to receive a
distribution of the total of (i) the entire vested amount credited to such
Participant’s Account (excluding his Annuity Transfer Subaccount) determined as
of the Valuation Date on which the distribution is processed, plus (ii) any
Contributions made on such Participant’s behalf since such Valuation Date.
Benefits shall be distributed to such Beneficiary or Beneficiaries as soon as
administratively feasible (and, if practicable, within 90 days) after the date
of the Participant’s death (or, if later, after timing restrictions and
requirements under the Code are satisfied). As required by Code Section
401(a)(9), in no event shall any such distribution be made later than 6 years
after the date of his death. The Administrative Committee may direct the Trustee
to distribute a Participant’s Account to a Beneficiary without the written
consent of such Beneficiary.

 

F-X. Cash-Out Payment of Survivor Benefits.

 

If the Participant’s vested Account balance is less than or equal to (or, with
regard to distributions made prior to October 17, 2000, was less than or equal
to at the time of any prior distribution) $5,000 (or, for distributions made
prior to January 1, 1998 was less than or equal to $3,500 at the time of such
distribution or any prior distribution), the full amount of such vested Account
balance automatically shall be paid to his Beneficiary in one single-sum,
cash-out distribution as soon as practicable after the Participant’s date of
death.

 

F-XI. Beneficiary Designation.

 

(a) General. In accordance with the terms of this Section, Participants shall
designate and from time to time may redesignate their Beneficiary or
Beneficiaries of the benefits described in this Schedule F in such form and
manner as the Administrative Committee may determine. A Participant shall be
deemed to have named his Surviving Spouse, if any, as his sole Beneficiary
unless his Spouse consents to the payment of all or a specified portion of the
Participant’s death benefit to a Beneficiary other than or in addition to the
Surviving Spouse in a manner satisfying the requirements of a Qualified Spousal
Waiver and such other procedures as the Administrative Committee may establish.
Notwithstanding the foregoing, a married Participant may designate a non-Spouse
Beneficiary without a Qualified Spousal Waiver (unless otherwise required by a
qualified domestic relations order) if the Participant establishes to the
satisfaction of the Administrative Committee: (i) that he has no Spouse or that
his Spouse cannot be located; (ii) that he is legally separated from his Spouse
or that he has been abandoned by his Spouse (within the meaning of local law)
and he has a court order to such effect; or (iii) that such other permissible
circumstances exist as the Secretary of the Treasury may by regulations
prescribe.

 

F-10



--------------------------------------------------------------------------------

(b) No Designation or Designee Dead or Missing. In the event that:

 

(1) a Participant dies without designating a Beneficiary;

 

(2) the Beneficiary designated by a Participant is not surviving when a payment
is to be made to such person under the Plan, and no contingent Beneficiary has
been designated; or

 

(3) the Beneficiary designated by a Participant cannot be located by the
Administrative Committee within 1 year after the date benefits are to commence
to such person;

 

then, in any of such events, the Beneficiary of such Participant with respect to
any benefits that remain payable under this Schedule F shall be the
Participant’s Surviving Spouse, if any, and if not, then the estate of the
Participant.

 

F-XII. Transition Rule.

 

For purposes of effectuating a change in the Plan’s recordkeeper, and
notwithstanding anything contained in this Schedule F to the contrary, the
Administrative Committee may designate a period during which no distributions
shall be permitted.

 

F-11



--------------------------------------------------------------------------------

PTEK HOLDINGS, INC.

401(K) PLAN

 

SCHEDULE G

 

OPTIONAL FORMS OF DISTRIBUTION FROM ANNUITY TRANSFER SUBACCOUNTS

PRIOR TO SEPTEMBER 1, 2001

[see Plan Section 9.12]

 

This Schedule G shall only apply to distributions from Annuity Transfer
Subaccounts with annuity starting dates prior to September 1, 2001, or such
later date as required by Section 1.411(d)-4(e)(1)(ii).

 

G-I. Benefits Payable For Reasons Other Than Death.

 

(a) General Rule Concerning Benefits Payable Upon Separation from Service. In
accordance with the terms of subsection (b) hereof and subject to the
restrictions set forth in subsections (c) and (d) hereof, if a Participant
becomes Disabled or separates from service with all Affiliates for any reason
other than death, he (or his Beneficiary, if he dies after such Disability or
such separation from service) shall be entitled to receive or begin receiving a
distribution of the vested amount credited to his Account, determined as of the
Valuation Date on which such distribution is processed. For purposes of this
Article, the “date on which such distribution is processed” refers to the date
established for such purpose by administrative practice, even if actual payment
and/or processing is made at a later date due to delays in the valuation,
administrative or any other procedure.

 

(b) Timing of Distribution.

 

(1) Except as provided in subsections (b)(2), (b)(3), (d) and (e) hereof and
Article G-V, benefits payable to a Participant under this Schedule G shall be
distributed, or shall commence to be distributed, as soon as administratively
feasible after such Participant becomes Disabled or separates from service with
all Affiliates for any reason other than death.

 

(2) Notwithstanding the foregoing, in the event that (A) the value of the
Participant’s Account exceeds (or, with regard to distributions made prior to
October 17, 2000, exceeded at the time of any prior distribution) $5,000 (or,
for distributions made prior to January 1, 1998, exceeded $3,500 at the time of
such distribution or any prior distribution) and (B) the Participant’s Benefit
Commencement Date occurs or is to occur prior to the Participant’s Normal
Retirement Age, benefits shall not be distributed (or commence to be
distributed) to such Participant at the time set forth in subsection (b)(1)
hereof without the Participant’s written election (or an election through an
electronic medium) in such manner as provided by the Administrative Committee.
In order for such Participant’s election to be valid, he must actually become
Disabled or separate from service on or before his selected Benefit Commencement
Date, his election must be filed with the Administrative Committee within the
90-day period

 

G-1



--------------------------------------------------------------------------------

ending on such date, and the Administrative Committee (no later than 30 days and
no earlier than 90 days before his Benefit Commencement Date) must have
presented him with a notice describing the material features of the optional
forms of benefit and informing him of his right to defer his distribution;
provided, the Participant may elect to waive the minimum 30-day notice period
and to receive (or commence) his distribution before the end of such period, as
long as his distribution is not made (or does not commence) before the end of
the 7-day period beginning on the date he receives such notice. If the
Participant does not consent to the distribution (or commencement of his
distribution) of his benefit at such time, his benefit shall be distributed (or
commence to be distributed) as soon as practicable after the earlier of (i) the
date he files an election with the Administrative Committee requesting such
payment, or (ii) the date he attains age 65. The “Benefit Commencement Date”
shall be, with respect to a Participant, Beneficiary, Joint Annuitant, the first
day of the first period for which payment of a benefit under the Plan is
scheduled to commence, either as a result of a written election or by operation
of the Plan. A payment shall be considered made on the Benefit Commencement Date
if actual payment is reasonably delayed beyond such date for calculation and
processing of the benefit, provided all payments are actually made. Any payments
that do not actually begin on the Benefit Commencement Date shall be adjusted so
that the first payment includes all amounts due through the date of such
payment.

 

(3) Notwithstanding anything in the Plan to the contrary, once a Participant
files a claim for benefits under the Plan, in no event shall payment of the
Participant’s benefit commence (or be made), retroactive to such date, later
than 60 days after the end of the Plan Year which includes the latest of (i) the
date on which the Participant attained Normal Retirement Age, (ii) the date
which is the 10th anniversary of the date he commenced participation in the
Plan, or (iii) the date he actually separates from service with all Affiliates;
provided, if the amount of the payment cannot be ascertained by the date as of
which payments are scheduled to be made (or commenced) hereunder, payment shall
be made (or commence) no later than 60 days after the earliest date on which
such payment can be ascertained under the Plan.

 

(4) Notwithstanding anything in the Plan to the contrary, the Participant’s
benefit payments shall be made (or commence) no later than the April 1 following
the later of (i) the calendar year in which the Participant attains age 70 1/2,
or (ii) the calendar year in which the Participant actually separates from
service with all Affiliates [provided for Plan Years prior to January 1, 1997,
the earlier of (i) and (ii)]; provided, if such Participant is a 5-percent owner
(as defined in Code Section 416), benefit payments shall be made (or commence)
no later than the April 1 following the calendar year in which the Participant
attains age 70 1/2. Unless a Participant, who is a 5-percent owner and whose
minimum distributions begin while he is still employed, elects to take a
distribution of his entire Account balance, his benefits, payable under this
Schedule G commencing as of his required beginning date, shall be paid in the
form of a qualified joint and survivor annuity with benefit payments adjusted
annually thereafter to reflect any additional benefit accruals and
distributions, withdrawals, etc., under the Plan. If the Participant’s Spouse is
not the designated Beneficiary, the method of distribution

 

G-2



--------------------------------------------------------------------------------

selected must assure that at least 50 percent of the present value of the amount
available for distribution is expected to be paid within the life expectancy of
the Participant. All distributions will be made in accordance with Code Section
401(a)(9), the regulations promulgated under Code Section 401(a)(9), including
Treasury Regulation Section 1.401(a)(9)-2 (relating to incidental benefit
limitations) and any other provisions reflecting the requirements of Code
Section 401(a)(9) and prescribed by the Internal Revenue Service; and the terms
of the Plan reflecting the requirements of Code Section 401(a)(9) override the
distribution options (if any) in the Plan which are inconsistent with those
requirements. The Participant’s life expectancy shall only be calculated as of
the Plan Year in which the Participant attains age 70½, unless the Participant
requests to have life expectancy recalculated annually.

 

(5) With respect to distributions under the Plan made on or after the Effective
Date for calendar years beginning on or after January 1, 2001, the Plan will
apply the minimum distribution requirements of Section 401(a)(9) of the Internal
Revenue Code in accordance with the regulations under Section 401(a)(9) that
were proposed on January 17, 2001 (the 2001 Proposed Regulations),
notwithstanding any provision of the Plan to the contrary. If the total amount
of required minimum distributions made to a participant for 2001 prior to the
Effective Date are equal to or greater than the amount of required minimum
distributions determined under the 2001 Proposed Regulations, then no additional
distributions are required for such participant for 2001 on or after such date.
If the total amount of required minimum distributions made to a participant for
2001 prior to the Effective Date are less than the amount determined under the
2001 Proposed Regulations, then the amount of required minimum distributions for
2001 on or after such date will be determined so that the total amount of
required minimum distributions for 2001 is the amount determined under the 2001
Proposed Regulations. This amendment shall continue in effect until the last
calendar year beginning before the effective date of the final regulations under
Section 401(a)(9) or such other date as may be published by the Internal Revenue
Service.

 

(c) Restrictions on Distributions from Specific Accounts. Notwithstanding
anything in the Plan to the contrary, (i) amounts in a Participant’s Before-Tax
and Supplemental Accounts and (ii) amounts in a Participant’s Transfer Accounts
credited with before-tax contributions and company contributions used to satisfy
the Code Section 401(k) actual deferral percentage test and company
contributions used to satisfy the Code Section 401(m) average contribution
percentage test, shall not be distributable to such Participant earlier than the
earliest of the following to occur:

 

(1) The Participant’s death, Disability or separation from service with all
Affiliates;

 

(2) The termination of the Plan without the establishment or maintenance of a
successor defined contribution plan [other than an employee stock ownership plan
as defined in Code Section 4975(e)] at the time the Plan is terminated or within
the period ending 12 months after the final distribution of all assets in all
Before-Tax, Supplemental and Transfer Accounts described above in this
subsection (c);

 

G-3



--------------------------------------------------------------------------------

provided, if fewer than 2 percent of the Employees who are or were eligible
under the Plan at the time of its termination are or were eligible under another
defined contribution plan at any time during the 24-month period beginning 12
months before the time of termination, such other plan shall not be a successor
plan;

 

(3) The date of disposition by the Participating Company employing such
Participant of substantially all of its assets [within the meaning of Code
Section 409(d)(2)] that were used by such Participating Company in a trade or
business; provided, such Participant continues employment with the corporation
acquiring such assets. The sale of 85 percent of the assets used in a trade or
business will be deemed a sale of “substantially all” of the assets used in such
trade or business;

 

(4) The date of disposition by the Participating Company employing such
Participant of its interest in a subsidiary [within the meaning of Code Section
409(d)(3)]; provided, such Participant continues employment with such
subsidiary;

 

(5) The attainment by such Participant of age 59 1/2; or

 

(6) The Participant’s incurrence of a financial hardship as described in Section
10.2 (excluding Supplemental Accounts);

 

provided, for an event described in subsections (c)(2), (c)(3) or (c)(4) hereof
to constitute events permitting a distribution from the Participant’s
Before-Tax, or Supplemental Accounts (or the affected Transfer Accounts), such
distribution must be made on account of such event in the form of a lump sum
distribution, as defined in Code Section 402(d)(4) (without regard to clauses
(i), (ii), (iii) and (iv) of subparagraph (A), or subparagraphs (B) and (F)
thereof); and provided, further, for the events described in subsections (c)(3)
or (c)(4) hereof to constitute events permitting such a distribution, the
Participating Company must maintain the Plan after the disposition.

 

(d) Delay Upon Reemployment. If a Participant becomes eligible to receive or
begins receiving benefit payments in accordance with the terms of this Schedule
G and subsequently is reemployed by an Affiliate (or ceases to be Disabled, as
applicable) prior to the time his Account has been distributed in full, all
distributions to such Participant shall be delayed or cease until such
Participant again becomes eligible to receive distributions from the Plan.
Notwithstanding the foregoing, if a Participant’s benefit payments have
commenced in the form of a life annuity, joint and survivor annuity, or
installment payments, for which an annuity contract has been purchased, payments
under such annuity contract shall not cease but shall continue during the period
of his reemployment.

 

(e) Distribution Upon Sale of Business In addition to making distributions based
on a Participant’s separation from service, distributions shall be made to a
Participant, in accordance with the terms of Section 401(k)(10) as a result of a
sale by a Participating Company to another corporation of (i) substantially all
of the assets [within the meaning of Code Section 409(d)(2)] that were used by a
Participating Company in a separate trade or business, or (ii) a Participating
Company’s interest in a subsidiary [within the meaning of Code Section
409(d)(3)].

 

G-4



--------------------------------------------------------------------------------

For a sale of “substantially all” of the assets used in a trade or business to
have occurred, at least 85 percent of such assets must have been sold. For a
sale to trigger a distribution as provided in this Section, such Participant
must have continued employment with the purchaser of the assets or with the
subsidiary, the distribution must have been made on account of such event in the
form of a lump-sum distribution (as defined in Code Section 402(d)(4), without
regard to subparagraphs (A)(i) through (iv), (B) and (F) thereof), and the
Participating Company, and not the purchaser, must maintain the plan after the
disposition. Distributions made pursuant to this Section shall be made as soon
as practicable after the sale and after the Administrative Committee is able to
determine that the disposition and distribution satisfy the requirements of this
Section, subject to the valuation and consent rules set forth herein.

 

G-II. Normal Payment Forms.

 

Except as provided in Article G-V or Article G-VII or unless a Participant
otherwise elects in accordance with Article G-III, a benefit described in this
Schedule G shall be paid as follows:

 

(a) in the form of a single life annuity, if the Participant does not have a
Spouse on his Benefit Commencement Date; or

 

(b) in the form of a joint and 50% survivor annuity payable to the Participant
and his Spouse (as his Joint Annuitant), if the Participant has a Spouse on his
Benefit Commencement Date.

 

G-III. Election of Optional Payment Forms.

 

(a) Election. After receiving the retirement notice described in Article G-IV, a
Participant who is eligible for an annuity form of benefit under Article G-II
may make a Qualified Retirement Election (as defined in Article G-XVIII(b)) at
any time within the 90-day period ending on his Benefit Commencement Date to
have his benefits paid in one of the alternative benefit payment forms described
in subsection (b) hereof and/or to name a Joint Annuitant (including a
non-Spouse Joint Annuitant for a married Participant) with respect to that form
of benefit.

 

(b) Optional Payment Forms. The alternative benefit forms from which a
Participant may elect pursuant to the terms of this Section shall be equivalent
to the amount of the Participant’s vested Account balance as follows:

 

(1) Periodic Installments. Periodic installments made accordance with Article
F-II of Schedule F;

 

(2) Single-Sum Payment. A single-sum payment of the Participant’s vested Account
balance; or

 

G-5



--------------------------------------------------------------------------------

(3) Other Forms. If the Plan accepts a transfer of assets and liabilities as
part of a merger, consolidation or transfer from another qualified retirement
plan and any optional forms of benefit not provided under the Plan are provided
under the transferring plan, the Plan shall offer such optional forms of benefit
with respect solely to the Transfer Accounts resulting from the merger,
consolidation or transfer, and such optional forms shall be described in a
schedule to the Plan; provided, all of the requirements relating to notices and
elections, as required by the Code and ERISA, shall apply.

 

(c) Rate of Payments to Joint Annuitant or Beneficiary. Notwithstanding anything
herein to the contrary, if a Participant dies after his benefit payments to him
have begun under an annuity form of payment, the remaining portion of his
distributable benefit shall be distributed to his Joint Annuitant or Beneficiary
at least as rapidly as under the method of distribution in effect at the time of
the Participant’s death, such that the requirements of Code Section 401(a)(9)
shall be satisfied.

 

(d) Direct Rollover Distribution. If a Participant, Surviving Spouse or a
spousal alternate payee under a qualified domestic relations order who is the
recipient of any Eligible Rollover Distribution, elects to have such Eligible
Rollover Distribution paid directly to an Eligible Retirement Plan and specifies
(in such form and at such time as the Administrative Committee may prescribe)
the Eligible Retirement Plan to which such distribution is to be paid, such
distribution shall be made in the form of a direct trustee-to-trustee transfer
to the specified Eligible Retirement Plan; provided, such transfer shall be made
only to the extent that the Eligible Rollover Distribution would be included in
gross income if not so transferred [determined without regard to Code Sections
402(c) and 403(a)(4)].

 

G-IV. Retirement Notice.

 

No less than 30 days (unless otherwise waived by the Participant) and no more
than 90 days before each Participant’s Benefit Commencement Date, the
Administrative Committee shall furnish each such Participant written notice of:

 

(a) the terms and conditions of the benefit payment forms described in Article
G-III(b), the conditions under which they will be provided and the relative
financial effect of selecting any alternative benefit form;

 

(b) the Participant’s right (subject to the written consent of such
Participant’s Spouse, if any) to elect a benefit payment form other than the
normal form payable to him under Article G-II and the effect, if any, of such
election;

 

(c) the right of a married Participant’s Spouse to negate the Participant’s
election of an optional benefit payment form through a failure to consent in
writing before a notary public or a Plan representative to such election;

 

(d) the Administrative Committee’s right to rely on a Spouse’s properly executed
and notarized consent to the payment of Plan benefits in one of the optional
forms described in Article G-III(b), which consent shall be irrevocable with
respect to such Spouse under the Plan;

 

G-6



--------------------------------------------------------------------------------

(e) the Participant’s right to revoke an election that his benefit be paid in a
form other than the normal form payable to him under Article G-II; and

 

(f) the Participant’s right, upon his written request delivered to the
Administrative Committee, to receive more specific information regarding the
financial effect of selecting an alternative benefit form (including the amount
of payments under an annuity).

 

G-V. Cash-Out Payment of Benefits.

 

Notwithstanding anything to the contrary in this Schedule G, in the event that
the vested portion of the Account of any Participant who separates from the
service of all Affiliates is less than or equal to (or, with regard to
distributions made prior to October 17, 2000, was less than or equal to at the
time of any prior distribution) $5,000 (or, for distributions made prior to
September 1, 1998 was less than or equal to $3,500 at the time of such
distribution or any prior distribution) the full vested amount of such benefit
automatically shall be paid to such Participant in one single-sum, cash-out
distribution as soon as practicable after the date the Participant separates
from service, but in no event later than the end of the second Plan Year
following the Plan Year in which such Participant’s separation occurs. In the
event a Participant has no vested interest in his Account at the time of his
separation from service, he shall be deemed to have received a cash-out
distribution at the time of his separation from service, and the forfeiture
provisions of Section 8.3 shall apply.

 

G-VI. Assets Distributed.

 

Any distribution to a Participant, his Joint Annuitant or his Beneficiary shall
be made in the form of cash; provided, if a Participant or his Beneficiary
elects to receive payment in the form of a single sum distribution and the
Participant’s Account is invested in Company Stock, the Participant or
Beneficiary may elect to receive whole shares of Company Stock. Such
distributions may be paid directly from the Trust Fund or through the purchase
with Trust Fund assets of an annuity contract which is distributed to the
Participant, Joint Annuitant or Beneficiary, as applicable, and pursuant to
which an insurance company is obligated to make such cash distributions in
accordance with the distribution provisions of the Plan; provided, any such
distributed annuity contract will be nontransferable.

 

G-VII. Qualified Domestic Relations Orders.

 

In the event the Administrative Committee receives a domestic relations order
which it determines to be a qualified domestic relations order, the Plan shall
pay such benefit to the prescribed alternate payee(s) at such time and in such
form, as shall be described in the qualified domestic relations order and
permitted under Section 15.1(b). If the qualified domestic relations order
requires immediate payment, the specified benefit shall be paid to the alternate
payee as soon as practicable following the end of the month within which the
Administrative Committee determines that the order is qualified or, if later,
after timing restrictions and

 

G-7



--------------------------------------------------------------------------------

requirements under the Code are satisfied. To the extent consistent with the
qualified domestic relations order, the amount of the payment to an alternate
payee shall include earnings, interest and other investment proceeds through
(but not after) the Valuation Date as of which the Trustee processes the
distribution. If a Participant’s Account is partially paid or payable to an
alternate payee, the Participant’s remaining portion of his Account shall be
reduced accordingly and shall be subject to the distribution provisions in this
Schedule G.

 

G-VIII. Unclaimed Benefits.

 

In the event a Participant, Joint Annuitant or Beneficiary becomes entitled to
benefits under this Schedule G and the Administrative Committee is unable to
locate such Participant (after such diligent efforts as the Administrative
Committee in its sole discretion deems appropriate) within 1 year from the date
upon which he becomes so entitled, the full Account of the Participant shall be
deemed abandoned and treated as a Forfeiture; provided, in the event such
Participant, Joint Annuitant or Beneficiary is located or makes a claim
subsequent to the allocation of the abandoned Account, the amount of the
abandoned Account (unadjusted for any investment gains or losses from the time
of abandonment) shall be restored (from abandoned Accounts, Forfeitures, Trust
earnings or Contributions made by the Participating Companies) to such
Participant, Joint Annuitant or Beneficiary, as appropriate; and, provided
further, the Administrative Committee, in its sole discretion, may delay the
deemed date of abandonment of any such Account for a period longer than the
prescribed 1 year if it believes that it is in the best interest of the Plan to
do so, and, provided further, if the distribution is payable upon termination of
the Plan, the Administrative Committee shall not be required to wait until the
end of such 1-year period.

 

G-IX. Claims.

 

(a) Procedure. Claims for benefits under the Plan may be filed with the
Administrative Committee on forms supplied by the Administrative Committee. The
Administrative Committee shall furnish to the claimant written notice of the
disposition of a claim within 90 days after the application therefor is filed;
provided, if special circumstances require an extension of time for processing
the claim, the Administrative Committee shall furnish written notice of the
extension to the claimant prior to the end of the initial 90-day period, and
such extension shall not exceed one additional, consecutive 90-day period. In
the event the claim is denied, the notice of the disposition of the claim shall
provide the specific reasons for the denial, cites of the pertinent provisions
of the Plan, and, where appropriate, an explanation as to how the claimant can
perfect the claim and/or submit the claim for review.

 

(b) Review Procedure. Any Participant, Joint Annuitant or Beneficiary who has
been denied a benefit, or his duly authorized representative, shall be entitled,
upon request to the Administrative Committee, to appeal the denial of his claim.
To do so, the claimant must obtain a form from the Administrative Committee on
which to request further consideration of his position. The claimant, or his
duly authorized representative, may review pertinent documents related to the
Plan and in the Administrative Committee’s possession in order to prepare the
appeal. The form containing the request for review, together with a written
statement of the claimant’s position, must be filed with the Administrative
Committee no later than 60 days

 

G-8



--------------------------------------------------------------------------------

after receipt of the written notification of denial of a claim provided for in
subsection (a) hereof. The Administrative Committee’s decision shall be made
within 60 days following the filing of the request for review and shall be
communicated in writing to the claimant; provided, if special circumstances
require an extension of time for processing the appeal, the Administrative
Committee shall furnish written notice to the claimant prior to the end of the
initial 60-day period, and such an extension shall not exceed one additional
60-day period. If unfavorable, the notice of decision shall explain the reason
or reasons for denial and indicate the provisions of the Plan or other documents
used to arrive at the decision.

 

(c) Satisfaction of Claims. Any payment to a Participant, Joint Annuitant or
Beneficiary, or to his legal representative or heirs at law, all in accordance
with the provisions of the Plan, shall to the extent thereof be in full
satisfaction of all claims hereunder against the Trustee, the Administrative
Committee and the Controlling Company, any of whom may require such Participant,
Joint Annuitant, Beneficiary, legal representative or heirs at law, as a
condition to such payment, to execute a receipt and release therefor in such
form as shall be determined by the Trustee, the Administrative Committee or the
Controlling Company, as the case may be. If receipt and release shall be
required but execution by such Participant, Joint Annuitant, Beneficiary, legal
representative or heirs at law shall not be accomplished so that the terms of
Article G-I(b) (dealing with the timing of distributions) may be fulfilled, such
benefits may be distributed or paid into any appropriate court or to such other
place as such court shall direct, for disposition in accordance with the order
of such court, and such distribution shall be deemed to comply with the
requirements of Article G-I(b).

 

G-X. Explanation of Rollover Distributions.

 

Within a reasonable period of time [as defined for purposes of Code Section
402(f)] before making an Eligible Rollover Distribution from the Plan to a
Participant or Beneficiary, the Administrative Committee shall provide such
Participant or Beneficiary with a written explanation of (i) the provisions
under which the distributee may have the distribution directly transferred to
another Eligible Retirement Plan, (ii) the provisions which require the
withholding of tax on the distribution if it is not directly transferred to
another Eligible Retirement Plan, (iii) the provisions under which the
distribution will not be subject to tax if transferred to an Eligible Retirement
Plan within 60 days after the date on which the distributee receives the
distribution, and (iv) such other terms and provisions as may be required under
Code Section 402(f) and the regulations promulgated thereunder.

 

G-9



--------------------------------------------------------------------------------

DEATH BENEFITS

 

G-XI. Payment of Survivor Benefits.

 

(a) Non-Annuity Form of Distribution. If the Participant’s Beneficiary is not
his Spouse and the Participant dies before his Benefit Commencement Date then
any distribution to his Beneficiary or Beneficiaries shall be made as soon as
practicable after the Participant’s date of death in the form of a single-sum
payment in cash; provided, such single-sum payment may be divided among multiple
Beneficiaries, as applicable.

 

(b) Survivor Annuity. If (i) the Participant has a vested interest in all or any
portion of his Account and dies before his Benefit Commencement Date, and (ii)
the Participant’s Spouse is his Beneficiary, then except as provided in Article
G-XIII or unless a Participant or his Spouse otherwise elects in accordance with
Article G-XII, a monthly survivor annuity shall be payable on his behalf to his
Spouse. Such monthly survivor annuity shall be an annuity for the life of the
Participant’s Spouse, the actuarial equivalent of which shall be equal to the
Participant’s vested Account as of the Valuation Date on which such distribution
is processed. Subject to Article G-XII, a Participant may make an election to
have such survivor annuity paid in a single-sum payment. Any such election
generally may be made at any time during the period beginning on or after the
first day of the Plan Year in which the Participant attains age 35 and ending on
the earlier of the Participant’s death or Benefit Commencement Date; provided,
an election may be made prior to the date this period begins, but the
effectiveness of any such election shall expire as of the date the Participant
attains age 35. No spousal consent shall be required for any such election which
changes the form of benefit (but see Article G-XV regarding spousal consent
requirements for designation of a non-Spouse Beneficiary). In addition, after
the death of the Participant, his Spouse may elect to receive a distribution in
a single-sum payment of the Participant’s vested Account balance.

 

(c) Exclusion. No survivor benefit shall be payable under this Article G-XI to
any person who is not living on the date as of which the payment is scheduled to
commence under Article G-XII.

 

G-XII. Commencement of Survivor Benefits.

 

(a) Payments to Spouse. Except as provided in Article G-XIII, if the
Participant’s Spouse is his Beneficiary and is eligible to receive a survivor
benefit under Article G-XI(b), payment of such benefit shall commence as soon as
practicable following the later of (i) the date on which the Participant would
have attained his Normal Retirement Age (if he had survived) or (ii) the
Participant’s date of death; provided, if the Participant dies before his Normal
Retirement Age, his Spouse instead may elect (on a form provided for this
purpose by the Administrative Committee and in a manner that satisfies the
requirements of the Retirement Equity Act of 1984) for the payment of his
survivor benefit to commence as soon as practicable following the Participant’s
date of death.

 

G-10



--------------------------------------------------------------------------------

(b) Payments to a Non-Spouse Beneficiary. Except as provided in Article G-XIII,
if a Beneficiary who is not the Participant’s Spouse is eligible to receive a
survivor benefit under Article G-XI(a), payment of such benefit shall commence
as soon as practicable following the Participant’s date of death.

 

(c) Minimum Benefit Rules. All distributions will be made in accordance with
Code Section 401(a)(9), the regulations promulgated under Code Section
401(a)(9), including Treasury Regulation Section 1.401(a)(9)-2 and any other
provisions reflecting the requirements of Code Section 401(a)(9) and prescribed
by the Internal Revenue Service, all of which are incorporated by reference; and
the terms of the Plan reflecting the requirements of Code Section 401(a)(9)
override the distribution options (if any) in the Plan which are inconsistent
with those requirements.

 

G-XIII. Cash-Out Payment of Survivor Benefits.

 

If the Participant’s vested Account balance is less than or equal to (or, with
regard to distributions made prior to October 17, 2000, was less than or equal
to at the time of any prior distribution) $5,000 (or, for distributions made
prior to January 1, 1998, was less than or equal to $3,500 at the time of such
distribution or any prior distribution), the full amount of such vested Account
balance automatically shall be paid to his Beneficiary in one single-sum,
cash-out distribution as soon as practicable after the Participant’s date of
death.

 

G-XIV. Death During Suspension of Benefits.

 

If a Participant separates from service for any reason (other than death), he
begins receiving benefits as of his Benefit Commencement Date, he then becomes
reemployed, his benefit payments are suspended [as provided in Article G-I(d)],
and he dies before payment of his benefits recommence, his suspended benefits
(if any) and any new benefits which are allocated to his Account during such
period of reemployment shall be treated as a survivor benefit and shall be
determined and paid pursuant to the terms of this Article.

 

G-XV. Beneficiary Designation.

 

(a) General. In accordance with the terms of this Section, Participants shall
designate and from time to time may redesignate their Beneficiary or
Beneficiaries in such form and manner as the Administrative Committee may
determine. A Participant shall be deemed to have named his Surviving Spouse, if
any, as his sole Beneficiary unless his Spouse consents to the payment of all or
a specified portion of the Participant’s death benefit to a Beneficiary other
than or in addition to the Surviving Spouse in a manner satisfying the
requirements of a Qualified Spousal Waiver and such other procedures as the
Administrative Committee may establish. A Qualified Spousal Waiver generally may
be made at any time during the period beginning on or after the first day of the
Plan Year in which the Participant attains age 35 and ending on the earlier of
the Participant’s death or Benefit Commencement Date; provided, a Qualified
Spousal Waiver may be made prior to the date this period begins, but any such
election shall expire as of the date the Participant attains age 35.
Notwithstanding the foregoing, a married Participant may designate a non-Spouse
Beneficiary without a Qualified Spousal Waiver

 

G-11



--------------------------------------------------------------------------------

(unless otherwise required by a qualified domestic relations order) if the
Participant establishes to the satisfaction of the Administrative Committee: (i)
that he has no Spouse or that his Spouse cannot be located; (ii) that he is
legally separated from his Spouse or that he has been abandoned by his Spouse
(within the meaning of local law) and he has a court order to such effect; or
(iii) that such other permissible circumstances exist as the Secretary of the
Treasury may by regulations prescribe.

 

(b) No Designation or Designee Dead or Missing. In the event that:

 

(1) a Participant dies without designating a Beneficiary;

 

(2) the Beneficiary designated by a Participant is not surviving when a payment
is to be made to such person under the Plan, and no contingent Beneficiary has
been designated; or

 

(3) the Beneficiary designated by a Participant cannot be located by the
Administrative Committee within 1 year after the date benefits are to commence
to such person;

 

then, in any of such events, the Beneficiary of such Participant with respect to
any benefits that remain payable under this Schedule G shall be the
Participant’s Surviving Spouse, if any, and if not, then the estate of the
Participant.

 

G-XVI. Survivor Benefit Notice.

 

The Administrative Committee shall furnish each Participant (other than a
Participant who has separated from service and who has no vested Account) with a
written notice which explains the terms and conditions related to the survivor
benefit provided hereunder and which is comparable in content and substance to
the retirement notice described in Article G-IV. The Administrative Committee
shall furnish such survivor benefit notice within whichever of the following
periods ends last:

 

(1) the period beginning on the 1st day of the Plan Year in which the
Participant attains age 32 and ending on the last day of the Plan Year preceding
the Plan Year in which the Participant attains age 35;

 

(2) the period which begins 1 year before and ends on the day before the 1-year
anniversary of the date on which an Employee becomes a Participant; or

 

(3) with respect to a Participant whose employment with all Affiliates ends
before he attains age 35, the period which begins 1 year before and ends 1 year
after the date on which he separates from service.

 

G-XVII. Transition Rule. For purposes of effectuating a change in the Plan’s
recordkeeper, and notwithstanding anything contained in this Schedule G to the
contrary, the Administrative Committee may designate a period during which no
distributions shall be permitted.

 

G-12



--------------------------------------------------------------------------------

G-XVIII. Definitions.

 

(a) Joint Annuitant shall mean the person(s) designated as such by a Participant
(or deemed designated as such under the terms of the Plan) in accordance with
this Schedule G to receive any retirement or termination benefits that may be
payable from his Annuity Transfer Subaccount upon the death of the Participant
on or after his Benefit Commencement Date. See Schedule E hereto for a list of
Merged Plans which have Annuity Transfer Subaccounts.

 

(b) Qualified Retirement Election shall mean an election which relates to
retirement and termination benefits described in Schedule G which satisfies the
criteria of this Section and pursuant to which (i) an unmarried Participant
designates a Joint Annuitant and/or waives the annuity form of benefit by
selecting an alternative form of benefit payable to him and/or his Joint
Annuitant, or (ii) a married Participant designates a non-Spouse Joint Annuitant
and/or waives the annuity form of benefit by selecting an alternative form of
benefit payable to him and/or his Joint Annuitant. Such election must be in
writing and, if the Participant is married, must be consented to by the
Participant’s Spouse. The Spouse’s consent to such election must acknowledge the
effect of such election and must be witnessed by a notary public or a plan
representative. Notwithstanding this spousal consent requirement, if the
Participant establishes to the satisfaction of the Administrative Committee that
such written consent may not be obtained because he has no Spouse, his Spouse
cannot be located or such other permissible circumstances exist as the Secretary
of the Treasury may by regulations prescribe, such election signed only by the
Participant may be deemed a Qualified Retirement Election. Any consent necessary
under this provision will be valid only with respect to the Spouse who signs the
consent or, in the event of a deemed Qualified Retirement Election, the
designated Spouse. A revocation of a prior election may be made by a
Participant, without the consent of his Spouse, if any, at any time before the
Participant’s Benefit Commencement Date; the number of revocations shall not be
limited. Besides a revocation, a married Participant may not change the
designated nonspousal Joint Annuitant and/or form of benefit without spousal
consent (which acknowledges his right to limit his consent to one Joint
Annuitant or benefit form), unless the consent of his Spouse expressly permits
designations by the Participant without additional consent by his Spouse.

 

G-13